Exhibit 10.1
 
FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
THIS FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is made
and entered into as of December 23, 2010, by and among WESTERN REFINING, INC., a
Delaware corporation (the “Borrower”), each of the undersigned financial
institutions who are parties to the Credit Agreement hereinafter referenced
(collectively, the “Lenders”), and BANK OF AMERICA, N.A., as the administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), Swing Line
Lender, L/C Issuer and a Lender.
 
W I T N E S S E T H:
 
WHEREAS, the Administrative Agent, the Lenders, and the Borrower are parties to
that certain Revolving Credit Agreement dated as of May 31, 2007, as amended by
that certain First Amendment to Revolving Credit Agreement dated as of June 30,
2008, that certain Second Amendment to Revolving Credit Agreement dated as of
May 29, 2009, that certain Third Amendment to Revolving Credit Agreement dated
as of November 24, 2009, and that certain Fourth Amendment to Revolving Credit
Agreement dated as of February 18, 2010 (the “Credit Agreement”);
 
WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement, including an extended maturity date
for all or a portion of the Commitments and Loans, provisions for increase of
the Aggregate Commitments and other amendments as herein set forth;
 
WHEREAS, subject to the terms hereof, the Lenders signatory hereto are willing
to agree to such amendments;
 
NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:
 
1. Definitions.  From and after the Fifth Amendment Effective Date (defined
below), the term “Credit Agreement” or “Agreement” (as the case may be), as used
herein, in the Credit Agreement and in the other Loan Documents, shall mean the
Credit Agreement as hereby amended and modified, and as further amended,
restated, modified, replaced or supplemented from time to time as permitted
thereby. Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
 
2. Amendments to the Credit Agreement.  Subject to the terms hereof and upon
satisfaction of the conditions set forth in Section 5 hereof, effective as of
the Fifth Amendment Effective Date (defined below), the Credit Agreement,
including the Schedules and Exhibits thereto, is hereby amended and replaced in
its entirety to read in its entirety in the form as attached hereto as
Exhibit A.
 
3. Full Force and Effect of Agreement.  Except as hereby specifically amended,
modified or supplemented, the Borrower hereby acknowledges and agrees that the
Credit Agreement and the other Loan Documents are hereby confirmed and ratified
and shall remain in full force and effect according to their respective
terms.  The Borrower hereby confirms and agrees that all Liens now or hereafter
held by the Administrative Agent for the benefit of the Lenders as security for
payment of the Obligations remain in full force and effect and are unimpaired by
this Amendment.
 
FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
Page 1

--------------------------------------------------------------------------------

 
 
4. Representations and Warranties.  The Borrower hereby certifies that:
 
(a)           prior to and after giving effect to this Amendment and any Credit
Extensions being made on the Fifth Amendment Effective Date, the representations
and warranties of the Borrower contained in Article V of the Credit Agreement,
or which are contained in any Loan Document or other document furnished at any
time under or in connection with the Credit Agreement, that are qualified by
materiality are true and correct on and as of the Fifth Amendment Effective
Date, and each of the representations and warranties of the Borrower contained
in Article V of the Credit Agreement, or which are contained in any Loan
Document or other document furnished at any time under or in connection with the
Credit Agreement, that are not qualified by materiality are true and correct in
all material respects on and as of Fifth Amendment Effective Date, except, in
each case, to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct, or true and
correct in all material respects, as the case may be, as of such earlier date;
 
(b)           each Person that is required to be a Guarantor pursuant to the
terms of the Credit Agreement and the other Loan Documents has become and
remains a party to a Guaranty as a Guarantor;
 
(c)           each of this Amendment and each of the documents executed in
connection herewith has been duly authorized, executed and delivered by the
Borrower and each Guarantor party thereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity, by concepts of reasonableness or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
 
(d)           prior to and after giving effect to this Amendment and any Credit
Extensions being made on the Fifth Amendment Effective Date, no Default or Event
of Default exists.
 
5. Conditions to Effectiveness.  This Amendment shall be effective on the date
(the “Fifth Amendment Effective Date”) upon which the following conditions
precedent have been satisfied:
 
(a)   The Administrative Agent’s receipt of the following (which may be by
electronic transmission), and in the case of documents delivered by the
Borrower, each properly executed by a Responsible Officer of the Borrower, each
dated the Fifth Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Fifth Amendment Effective Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders party hereto:
 
(i) counterparts of this Amendment executed by the Borrower, the Administrative
Agent, and the Required Lenders (including each Lender for whom the Maturity
Date of its Commitment is being changed pursuant to this Amendment);
 
(ii) the Master Assignment and Assumption Agreement executed by the Lenders
party thereto, the Borrower and the Administrative Agent;
 
(iii) a Note executed by the Borrower in favor of each New Lender (as defined in
the Master Assignment and Assumption Agreement referenced above) requesting a
Note;
 
 
FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
Page 2

--------------------------------------------------------------------------------

 
 
(iv) the Master Reaffirmation of Guaranties and Security Agreements executed by
each of the Loan Parties acknowledging and consenting to this Amendment and
ratifying and confirming its obligations under the Guaranty and other Loan
Documents to which it is a party;
 
(v) such Lien searches as the Administrative Agent shall have requested, and
such termination statements or other documents as may be necessary to confirm
that the Collateral is subject to no Liens in favor of any Persons (other than
the Liens securing the Obligations and the Liens permitted by Section 7.01 of
the Credit Agreement);
 
(vi) each mortgage amendment and deed of trust amendment listed on Schedule I
hereto, executed by the relevant Loan Party for filing concurrently with or
promptly after the execution and delivery of this Amendment;
 
(vii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is party;
 
(viii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is in good standing in the
jurisdiction of its incorporation or formation;
 
(ix) (A) a legal opinion of Davis Polk & Wardwell LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and the Lenders, covering such
matters as the Administrative Agent may reasonably request, and (B) such local
counsel opinions, addressed to the Administrative Agent and the Lenders,
covering such matters relating to the Loan Parties and real estate Collateral as
the Administrative Agent may reasonably request;
 
(x)  (i) a Borrowing Base Certificate prepared as of November 30, 2010
demonstrating that upon giving effect to the Loans and L/C Obligations
outstanding on the Fifth Amendment Effective Date, including any Credit
Extensions made on the Fifth Amendment Effective Date, and the payment by the
Borrower of all fees and expenses payable on the Fifth Amendment Effective Date
Excess Availability shall be not less than $175,000,000 and (ii) immediately
before and after giving effect to the Loans outstanding on the Fifth Amendment
Effective Date (including any Credit Extensions made on the Fifth Amendment
Effective Date) and the payment by the Borrower of all fees and expenses payable
on the Fifth Amendment Effective Date, the sum of (A) Excess Availability plus
(B) the aggregate amount of funds on deposit in Dominion Accounts held at Bank
of America, N.A. shall be not less than $200,000,000;
 
(xi) a field audit report with respect to the accounts receivable and inventory
of the Borrower and its Subsidiaries, dated not more than six months prior to
the Fifth Amendment Effective Date;
 
(xii) a certificate of a Responsible Officer of the Borrower certifying that as
of the Fifth Amendment Effective Date, the Loan Parties are in compliance with
the insurance requirements set forth in Section 6.07 of the Credit Agreement,
and attaching certificates of insurance evidencing same; and
 
 
FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
Page 3

--------------------------------------------------------------------------------

 
 
(xiii) a certificate of a Responsible Officer of the Borrower certifying that as
of the Fifth Amendment Effective Date, both before and after giving effect to
the Amendment and any Credit Extensions being made on the Fifth Amendment
Effective Date:  (A) the representations and warranties set forth in Section 4
hereof are true and correct, and (B) the satisfaction of the condition set forth
in clause (b);
 
(b) there shall not have occurred since December 31, 2009 any event or condition
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect;
 
(c) any fees required to be paid on or before the Fifth Amendment Effective Date
shall have been paid; and
 
(d) unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent
(including any local counsel) to the extent invoiced prior to the Fifth
Amendment Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided, that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 5, each Lender (and the
Administrative Agent) that has signed this Amendment shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Fifth Amendment Effective
Date specifying its objection thereto.  The Administrative Agent shall notify
the Borrower and the Lenders of the Fifth Amendment Effective Date.
 
6. Administrative Agent, L/C Issuer and Lenders Make No Representations or
Warranties. None of the Administrative Agent, any L/C Issuer nor any Lender (a)
makes any representation or warranty nor assumes any responsibility with respect
to any statements, warranties, or representations made in or in connection with
the Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of the Credit Agreement, the Loan Documents,
or any other instrument or document furnished pursuant thereto, or (b) makes any
representation or warranty nor assumes any responsibility with respect to the
financial condition of the Borrower or any other Person or the performance or
observance by such Persons of any of their obligations under the Loan Documents,
or any other instrument or document furnished pursuant thereto.
 
7. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by telecopy or in electronic form shall be effective as the
delivery of a manually executed counterpart.
 
8. Governing Law.  This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
 
 
FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
Page 4

--------------------------------------------------------------------------------

 
 
9. Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
 
10. No Novation.  This Amendment is given as an amendment and modification of,
and not as a payment of, the Obligations of the Borrower and the other Loan
Parties and is not intended to constitute a novation of the Credit
Agreement.  Except as expressly modified hereby, all of the indebtedness,
liabilities and obligations owing by the Borrower and each other Loan Party
under the Credit Agreement and the other Loan Documents shall continue.
 
[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]
 
 
FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
Page 5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.
 
BORROWER:
 
WESTERN REFINING, INC.,
a Delaware corporation
                  By:
/s/ Jeffrey S. Beyerdorfer
  Name: Jeffrey S. Beyerdorfer   Title:
Senior Vice President-Treasurer, Director
of Investor Relations & Assistant Secretary
 

 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
                  By: /s/ H. Michael Wills   Name: H. Michael Wills   Title:
Senior Vice President  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A.,
as L/C Issuer, Swing Line Lender, and a Lender
                  By: /s/ H. Michael Wills   Name: H. Michael Wills   Title:
Senior Vice President  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
WELLS FARGO BANK NATIONAL ASSOCIATION
                  By: /s/ Sanat Amladi   Name: Sanat Amladi   Title: Vice
President  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
BARCLAYS BANK PLC
                  By: /s/ David Barton   Name: David Barton   Title: Director  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
COMERICA BANK
                  By: /s/ Vontoba Terry   Name: Vontoba Terry   Title: Corporate
Banking Officer  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
                  By: /s/ Mikhail Faybusovich   Name: Mikhail Faybusovich  
Title: Vice President  

 

        By: /s/ Kevin Buddhdew   Name: Kevin Buddhdew   Title: Associate  

 
 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
                  By: /s/ Paul O’Leary   Name: Paul O’Leary   Title: Director  

 

        By: /s/ Marguerite Sutton   Name: Marguerite Sutton   Title: Director  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
GENERAL ELECTRIC CAPITAL CORPORATION
                  By: /s/ Cristopher N. Matteson   Name: Cristopher N. Matteson
  Title: Authorized Signatory  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
GOLDMAN SACHS BANK USA
                  By: /s/ Mark Walton   Name: Mark Walton   Title: Authorized
Signatory  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
PNC BANK, NATIONAL ASSOCIATION
                  By: /s/ Terrance O. McKinney   Name: Terrance O. McKinney  
Title: Vice President  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
REGIONS BANK
                  By: /s/ Jason Nichols   Name: Jason Nichols   Title: Vice
President  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
THE ROYAL BANK OF SCOTLAND PLC
                  By: /s/ Brian D. Williams   Name: Brian D. Williams   Title:
Vice President  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
SUNTRUST BANK
                  By: /s/ Jerra Fortner   Name: Jerra Fortner   Title: Vice
President  

 
 
SIGNATURE PAGE
Western Refining, Inc.
Revolving Credit Facility
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


 
1.  
Second Amendment to Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Fixture Filing and Financing Statement, executed by Western Refining
Company, L.P. and Bank of America, N.A., as Administrative Agent [El Paso
Refinery]



2.  
First Amendment to Mortgage, Assignment of Rents and Leases, Security Agreement,
Fixture Filing and Financing Statement executed by Western Refining Southwest,
Inc. (fka Giant Industries Arizona, Inc.) and Bank of America, N.A. as
Administrative Agent [Gallup Refinery fka Ciniza Refinery]



3.  
First Amendment to Mortgage, Assignment of Rents and Leases, Security Agreement,
Fixture Filing and Financing Statement, executed by San Juan Refining Company
and Bank of America, N.A. as Administrative Agent [Bloomfield Refinery]



4.  
First Amendment to Mortgage, Assignment of Rents and Leases, Security Agreement,
Fixture Filing and Financing Statement executed by Western Refining Pipeline
Company (fka Giant Pipeline Company) [pipeline from Jal to Bisti]



5.  
First Amendment to Credit Line Deed of Trust, Assignment of Rents and Leases,
Security Agreement, Fixture Filing and Financing Statement executed by Western
Refining Yorktown, Inc. (fka Giant Yorktown, Inc.) [Yorktown Refinery]

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
to Fifth Amendment to Revolving Credit Agreement
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT


Dated as of May 31, 2007, as amended by
 First Amendment dated as of June 30, 2008,
 Second Amendment dated as of May 29, 2009,
Third Amendment dated as of November 24, 2009,
 Fourth Amendment dated as of February 18, 2010 and
 Fifth Amendment dated as of December 23, 2010
among


WESTERN REFINING, INC.,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, and L/C Issuer
and


The Lenders Party Hereto


-------------------------------
WELLS FARGO BANK NATIONAL ASSOCIATION
Syndication Agent


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO BANK NATIONAL ASSOCIATION
Joint Lead Arrangers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO CAPITAL FINANCE, LLC,
REGIONS BUSINESS CAPITAL, RBS SECURITIES INC. and
SUNTRUST ROBINSON HUMPHREY, INC.
Joint Bookrunners


REGIONS BANK, THE ROYAL BANK OF SCOTLAND PLC and
SUNTRUST BANK
Co-Documentation Agents



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE OF CONTENTS


Section Page    
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 1
1.01   Defined Terms
 1
1.02   Other Interpretive Provisions
 38
1.03   Accounting Terms.
 39
1.04   Rounding
 39
1.05   Times of Day
40
1.06   Letter of Credit Amounts
 40
   
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
 40
2.01   Committed Loans.
 40
2.02   Borrowings, Conversions and Continuations of Committed Loans.
 41
2.03   Letters of Credit
42
2.04   Swing Line Loans
50
2.05   Prepayments
52
2.06   Termination or Reduction of Commitments
53
2.07   Repayment of Loans
54
2.08   Interest
54
2.09   Fees
55
2.10   Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
55
2.11   Evidence of Debt
56
2.12   Payments Generally; Administrative Agent’s Clawback
56
2.13   Sharing of Payments by Lenders
58
2.14   Borrowing Base Determinations; Mandatory Prepayments of Loans
58
2.15   Security
60
2.16   Increase in Commitments
60
2.17   Overadvances
61
2.18   Protective Advances
61
2.19   Settlement.
62
2.20   Cash Collateral
62
2.21   Defaulting Lenders
63
   
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
 65
3.01   Taxes
 65
3.02   Illegality
 66
3.03   Inability to Determine Rates
. 67
3.04   Increased Costs; Reserves on Eurodollar Rate Loans
 67
3.05   Compensation for Losses
 69
3.06   Mitigation Obligations; Replacement of Lenders
 69
3.07   Survival
 70
   
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
70
4.01   Conditions to Initial Credit Extension
 70
4.02   Conditions to all Credit Extensions
70
   
ARTICLE V. REPRESENTATIONS AND WARRANTIES
 70

 


 
-i-

--------------------------------------------------------------------------------

 
 
 
5.01   Existence, Qualification and Power; Compliance with Laws
 71
5.02   Authorization; No Contravention
71

5.03   Governmental Authorization; Other Consents
71
5.04   Binding Effect
71
5.05   Financial Statements; No Material Adverse Effect
71
5.06   Litigation
72
5.07   No Default
72
5.08   Ownership of Property; Liens
72
5.09   Environmental Compliance
72
5.10   Insurance
72
5.11   Taxes
72
5.12   ERISA Compliance
73
5.13   Subsidiaries; Equity Interests
73
5.14   Margin Regulations; Investment Company Act
73
5.15   Disclosure
74
5.16   Compliance with Laws
74
5.17   Intellectual Property; Licenses, etc
74
5.18   Solvency
74
5.19   Collateral Documents
74
   
ARTICLE VI. AFFIRMATIVE COVENANTS
75
6.01   Financial Statements
75
6.02   Certificates; Other Information
76
6.03   Notices
79
6.04   Payment of Obligations
80
6.05   Preservation of Existence, etc.
80
6.06   Maintenance of Properties
80
6.07   Maintenance of Insurance
80
6.08   Compliance with Laws and Contractual Obligations
81
6.09 Books and Records
82
6.10 Inspection Rights; Field Audits and Other Reports.
82
6.11 Use of Proceeds
83
6.12 Guarantors; Additional Security Agreements.
83
6.13 Landlord and Storage Agreements
85
6.14 Dominion Accounts.
85
6.15 Further Assurances
86
   
ARTICLE VII. NEGATIVE COVENANTS
86
7.01   Liens
86
7.02   Investments
89
7.03   Indebtedness
90
7.04   Fundamental Changes
92
7.05   Dispositions.
93
7.06   Restricted Payments
94
7.07   Change in Nature of Business
95
7.08   Transactions with Affiliates
95
7.09   Burdensome Agreements
95
7.10   Use of Proceeds
95
7.11   Consolidated Fixed Charge Coverage Ratio
95

 


 
-ii-

--------------------------------------------------------------------------------

 
 
 
7.12   Intentionally Omitted.
95
7.13  Prepayment of Certain Other Indebtedness
95
7.14  Amendments to Term Loan and Note Documents
96
7.15  Covenants Relating to MLP Subsidiaries
96

7.16   Certain Undertakings Relating to the Separateness of the MLP and the MLP
Subsidiaries.
97
   
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
97
8.01   Events of Default
97
8.02   Remedies Upon Event of Default
100
8.03   Application of Funds
101
8.04   Erroneous Application
102
   
ARTICLE IX. ADMINISTRATIVE AGENT
102
9.01   Appointment and Authority
102
9.02   Rights as a Lender
102
9.03   Exculpatory Provisions
103
9.04   Reliance by Administrative Agent
103
9.05   Delegation of Duties
104
9.06   Resignation of Administrative Agent
104
9.07   Non-Reliance on Administrative Agent and Other Lenders
105
9.08   No Other Duties, etc.
105
9.09   Administrative Agent May File Proofs of Claim
105
9.10   Collateral and Guaranty Matters.
106
9.11   Reports
107
   
ARTICLE X. MISCELLANEOUS
108
10.01  Amendments, etc.
108
10.02  Notices; Effectiveness; Electronic Communication.
109
10.03  No Waiver; Cumulative Remedies
111
10.04  Expenses; Indemnity; Damage Waiver
111
10.05  Payments Set Aside
112
10.06  Successors and Assigns
113
10.07  Treatment of Certain Information; Confidentiality
116
10.08  Right of Setoff
117
10.09  Interest Rate Limitation
118
10.10  Counterparts; Integration; Effectiveness
118
10.11  Survival of Representations and Warranties
118
10.12  Severability
118
10.13  Replacement of Lenders
119
10.14  Governing Law; Jurisdiction; etc.
119
10.15  Waiver of Jury Trial
120
10.16  No Advisory or Fiduciary Responsibility
120
10.17  USA Patriot Act Notice
121
10.18  OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
121
10.19  Intentionally Omitted
122
10.20  Intentionally Omitted
122
10.21  ENTIRE AGREEMENT
122



 
-iii-

--------------------------------------------------------------------------------

 
SCHEDULES


1.01A
Methods of Calculating Market Value of Inventory
1.01B
Existing Letters of Credit
2.01
Commitments and Applicable Percentages
5.06
Certain Litigation
5.13
Subsidiaries and Other Equity Interests
7.01
Existing Liens
7.02
Investments
10.02
Administrative Agent’s Office; Certain Addresses for Notices
   
EXHIBITS
   
Form of
   
A-1
Loan Notice
A-2
Swing Line Loan Notice
B
Note
C-1
Annual/Quarterly Compliance Certificate
C-2
Monthly Compliance Certificate
D
Assignment and Assumption
E
Intentionally Omitted
F-1
Borrowing Base Report
F-2
Responsible Officer’s Certificate (Secured Charges)
G
Security Agreement
H
Guaranty
I
Intercreditor Agreement

 
 
-iv-

--------------------------------------------------------------------------------

 


REVOLVING CREDIT AGREEMENT


This REVOLVING CREDIT AGREEMENT (this “Agreement”) is entered into as of May 31,
2007, among WESTERN REFINING, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders,” and
each individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and a Lender.
 
The Borrower has requested that the Lenders provide a revolving credit facility
to the Borrower, and the Lenders have indicated their willingness to lend and
the L/C Issuer has indicated its willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I. 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Acquisition” means any transaction or series of related transactions resulting
in, directly or indirectly, (a) the purchase or other acquisition (in one
transaction or a series of transactions) of a material asset of another Person
such as a Refinery, or assets of another Person that constitute a business unit
or all or a substantial part of the business of such Person, or (b) the
acquisition of all of the Equity Interests of a Person.
 
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule ‎10.02, or such other address or
account as the Administrative Agent may from time to time provide to the
Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means (a) prior to the Existing Tranche Maturity Date,
the aggregate Commitments under the Existing Tranche plus the aggregate
Commitments under the Extended Tranche, and (b) from and after the Existing
Tranche Maturity Date, the aggregate Commitments under the Extended Tranche.
 
“Agreement” means this Revolving Credit Agreement, as the same may hereafter be
renewed, extended, amended or restated from time to time.
 
“Albuquerque Terminal” means the refined products terminal and associated
facilities owned and operated by Western Refining Terminals, located in or near
Albuquerque, New Mexico.
 
 
 

--------------------------------------------------------------------------------

 
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section ‎2.21.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section ‎8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
“Applicable Rate”
 
(i)   With respect to the Existing Tranche, the Applicable Rate means from time
to time, the following percentages per annum, based upon the Consolidated
Leverage Ratio determined on the last day of the immediately preceding fiscal
quarter as set forth in the pricing grid below:
 

           
Eurodollar
Rate
   
Pricing Level
 
Consolidated
Leverage Ratio
 
Commitment
Fee
 
Letters of
Credit
 
Base Rate
1
 
< 4.0
 
0.50%
 
3.75%
 
2.75%
2
 
> 4.0 but < 5.0
 
0.50%
 
4.00%
 
3.00%
3
 
> 5.0 but < 5.5
 
0.50%
 
4.25%
 
3.25%
4
 
> 5.5
 
0.50%
 
4.50%
 
3.50%



(ii)           With respect to the Extended Tranche, the Applicable Rate means
from time to time,


(a)           for Eurodollar Rate Loans and Base Rate Loans and the Letter of
Credit Fee, the following percentages per annum based upon the arithmetic mean
of the daily Excess Availability (expressed as a percentage of the Borrowing
Base) computed for a quarterly period, determined as of the last day of the
immediately preceding fiscal quarter, as set forth in the pricing grid below:



       
Eurodollar
Rate
   
Pricing Level
 
Average Excess Availability
(expressed as a percentage of the Borrowing Base)
 
Letters of
Credit
 
Base Rate
1
 
< 25%
 
3.75%
 
2.75%
2
 
> 25% and < 50%
 
3.50%
 
2.50%
3
 
> 50% and < 75%
 
3.25%
 
2.25%
4
 
> 75%
 
3.00%
 
2.00%
             



(b)           for the Commitment Fee, the following percentages per annum based
upon the arithmetic mean of the daily Utilization Ratio computed for a quarterly
period, determined as of the last day of the immediately preceding fiscal
quarter, as set forth in the pricing grid below:


 
2

--------------------------------------------------------------------------------

 
 
Pricing Level
 
Average Utilization Ratio
 
Commitment
Fee
1
 
< 33%
 
0.625%
2
 
> 33% but <
66%
 
0.500%
3
 
> 66%
 
0.375%



The Pricing Level in effect for the Existing Tranche on the Fifth Amendment
Effective Date through the date of the first adjustment thereof shall remain at
the Pricing Level currently in effect under this Agreement prior to the Fifth
Amendment Effective Date.  The Pricing Level in effect for the Extended Tranche
on the Fifth Amendment Effective Date through the date that is three months
after the Fifth Amendment Effective Date shall be Pricing Level 2.  Thereafter,
the Applicable Rate with respect to each Tranche shall be subject to increase or
decrease upon receipt by the Administrative Agent of the Required Financial
Information for the immediately preceding fiscal quarter which change shall be
effective on the first day of the calendar month following receipt.  If, by the
first day of a month, any Required Financial Information due in the preceding
month has not been received, then, at the option of the Administrative Agent or
the Required Lenders, the Applicable Rate shall be determined as if Pricing
Level 1 were applicable, from such day until the first day of the calendar month
following actual receipt of such Required Financial Information.
 
Notwithstanding anything to the contrary in the foregoing, in the event either
the Borrower or the Administrative Agent determines, in good faith, that the
calculation of the Consolidated Leverage Ratio, Excess Availability or the
Utilization Ratio on which the Applicable Rate for any particular period was
determined is inaccurate and, as a consequence thereof, the Applicable Rate with
respect to any Obligations was lower or higher than it would have been, (i) the
Borrower shall promptly (but in any event within ten (10) Business Days) deliver
(after the Borrower discovers such inaccuracy or the Borrower is notified by the
Administrative Agent of such inaccuracy, as the case may be) to the
Administrative Agent correct financial and borrowing base information for such
period, as necessary, (ii) the Administrative Agent shall determine and notify
the Borrower of the amount of interest that would have been due in respect of
any of the outstanding Obligations and the amount of the Commitment Fees and
Letter of Credit Fees, if any, during such period had the Applicable Rate been
calculated based on the correct Consolidated Leverage Ratio, Excess Availability
or the Utilization Ratio, as applicable, (iii) if the Applicable Rate was lower
than it would have been, the Borrower shall promptly pay to the Administrative
Agent the difference, between that amount and the amount actually paid in
respect of such period and (iv) if the Applicable Rate was higher than it would
have been, the difference between the amount actually paid in respect of such
period and that amount shall be subtracted from the amount of the succeeding
required payments by the Borrower in respect of interest, Commitment Fees or
Letter of Credit Fees, as applicable. The foregoing shall in no way limit the
rights of the Administrative Agent or the Lenders to exercise their rights to
impose the rate of interest applicable during an Event of Default as provided
herein.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated
(successor by merger to Banc of America Securities LLC) and Wells Fargo Capital
Finance, LLC, in their respective capacities as co-lead arrangers and co-book
managers.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
 
3

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section ‎10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at December 31, 2009, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
the fiscal year of the Borrower and its Subsidiaries then ended, including the
notes thereto, as contained in the Borrower’s annual report on Form 10-K for
such fiscal year, as filed with the SEC.
 
“Availability Period” means (a) with respect to the Commitments under the
Existing Tranche, the period from and including the Fifth Amendment Effective
Date to the Existing Tranche Termination Date, and (b) with respect to the
Commitments under the Extended Tranche, the period from and including the Fifth
Amendment Effective Date to the Extended Tranche Termination Date.
 
“Availability Reserve” means the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the State Excise Tax Reserve; (d)
the Bank Product Reserve; (e) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to the Administrative Agent’s Liens on the
Collateral (but imposition of any such reserve shall not waive an Event of
Default, if any, arising therefrom); (f) the First Purchaser Reserve; (g) the
Term Debt Reserve; and (h) such additional reserves, in such amounts and with
respect to such matters, as the Administrative Agent in its Permitted Discretion
may elect to impose from time to time.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank Product Amount” has the meaning set forth in the definition of “Bank
Product Debt.”
 
“Bank Product Debt” means all present and future indebtedness, liabilities and
obligations of the Borrower or any Restricted Subsidiary pursuant to Lender Swap
Contracts and Cash Management Agreements; provided, however, that for any of the
foregoing to be included as “Obligations” for purposes of a distribution under
Section ‎8.03, (a) the applicable Lender Secured Party must have previously
provided written notice to Administrative Agent of (i) the existence of such
Lender Swap Contract or Cash Management Agreement, (ii) the maximum dollar
amount of obligations arising thereunder that may be included as a Bank Product
Reserve (“Bank Product Amount”), and (iii) the methodology to be used in
determining the Bank Product Debt owing from time to time, and (b) with respect
to any Lender Swap Contract between the Borrower or a Restricted Subsidiary and
a Lender Swap Provider that is not a Lender listed on Schedule 2.01 as in effect
after giving effect to the Fifth Amendment (or an Affiliate of such a Lender),
the Administrative Agent shall have received written notice from the Borrower
stating that the indebtedness, liabilities and obligations under such Lender
Swap Contract may be included as “Obligations” for purposes of a distribution
under Section ‎8.03 and in respect of which Bank Product Reserves may be
established.  The Bank Product Amount may be changed from time to time upon
written notice to the Administrative Agent by the applicable Lender Secured
Party.  No Bank Product Amount may be established or increased at any time that
a Default or Event of Default exists, or if a reserve in such amount would cause
an Overadvance.
 
 
4

--------------------------------------------------------------------------------

 
 
“Bank Product Reserve” means the aggregate amount of reserves which may be
established by the Administrative Agent from time to time in its Permitted
Discretion in respect of Bank Product Debt.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the ‘BBA LIBOR’ for a 30-day interest period (as
determined on such day) plus 1%.  The ‘prime rate’ is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.  The ‘BBA LIBOR’ has the meaning given such term in
the definition of ‘Eurodollar Rate’.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Beneficial Owner” means the beneficial owner, for U.S. federal income tax
purposes, of a payment to which any U.S. federal withholding tax relates.
 
“Bloomfield Refinery” means the refinery and associated facilities owned by San
Juan, and operated by Western Refining Southwest or another Loan Party, located
in or near Bloomfield, New Mexico.
 
“Bloomfield Terminal” means the terminal and associated facilities owned by San
Juan, and operated by Western Refining Southwest or another Loan Party, located
at or near Bloomfield, New Mexico.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrowing” means the borrowing during the Availability Period consisting of
simultaneous Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period, made by each of the Lenders pursuant to Section
‎2.01.
 
“Borrowing Base” means, on any date of determination, an amount equal to the
lesser of (a) the Aggregate Commitments and (b) the sum of the following:
 
(i) 85% of Eligible Accounts Receivable; plus
 
(ii) 80% of Eligible Refinery Hydrocarbon Inventory (other than Eligible
Refinery Hydrocarbon Inventory at the Borrower’s and its Restricted
Subsidiaries’ service stations and cardlocks), plus
 
(iii) the lesser of (1) 80% of Eligible Refinery Hydrocarbon Inventory at the
Borrower’s and the Guarantors’ service stations and cardlocks and (2)
$10,000,000; plus
 
(iv) the lesser of (1) 65% of Eligible Lubricants Inventory and (2) $10,000,000
or, if an appraisal satisfactory to the Administrative Agent of the net orderly
liquidation value of all Eligible Lubricants Inventory has been provided upon
the request of the Borrower in its sole discretion, 85% of such appraised net
orderly liquidation value; plus
 
(v) 80% of Eligible In-Transit Crude Oil; plus
 
 
5

--------------------------------------------------------------------------------

 
 
(vi) the lesser of (1) 80% of the difference between: (x) the amount available
to be drawn under Letters of Credit issued in connection with purchases of crude
oil that constitutes Petroleum Inventory by the Borrower and the Guarantors and
(y) the aggregate outstanding amounts payable by the Borrower and the Guarantors
to the suppliers of such crude oil that could be drawn under such Letters of
Credit and (2) $60,000,000; plus
 
(vii) the lesser of (1) 80% of the Eligible Exchange Agreement Positive Balance
and (2) $10,000,000; plus
 
(viii) at the option of the Borrower, 100% of Eligible Cash; minus
 
(ix) the Availability Reserve;
 
provided, however, that for purposes of calculating the Borrowing Base in effect
during the period beginning on the 90th day before the Existing Tranche Maturity
Date and continuing through the Existing Tranche Maturity Date (the “Commitment
Reserve Period”), there shall be subtracted from the amount set forth in clause
(a) of this definition an amount equal to the dollar amount of the Commitments
then in effect under the Existing Tranche (for the avoidance of doubt, this
paragraph shall not affect the obligations of all Lenders, including  Existing
Tranche Lenders and Extended Tranche Lenders, to make loans and fund
participations during the Commitment Reserve Period on a pro rata basis based on
their respective Applicable Percentages); and


provided further that  in the event that the definition of Borrowing Base or any
defined term used in such definition is amended after the Fifth Amendment
Effective Date by consent of Lenders constituting less than Super-Majority
Lenders, and at any time thereafter the calculation of the Borrowing Base after
giving effect to such amendment results in a higher amount than would result if
such amendment(s) had not taken effect (any such higher amounts being herein
referred to as “increased amount”), an amount equal to the dollar amount of such
increased amount shall be subtracted from the amount of the Borrowing Base so
calculated.


“Borrowing Base Assets” means Eligible Accounts Receivable, Eligible Refinery
Hydrocarbon Inventory, Eligible Lubricants Inventory, Eligible In-Transit Crude
Oil, and the Eligible Exchange Agreement Positive Balance.
 
“Borrowing Base Report” means a report substantially in the form of Exhibit F-1
hereto.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
 
“Capital Expenditures” means, with respect to the Borrower or any Restricted
Subsidiary for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations).  For purposes of
this definition, (a) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such insurance proceeds, as the case may be, and (b) the term “Capital
Expenditures” shall not include Investments.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders,
 
 
6

--------------------------------------------------------------------------------

 
 
as collateral for L/C Obligations, Obligations in respect of Swing Line Loans,
Obligations in respect of Protective Advances, and obligations of Lenders to
fund participations in respect of the foregoing (as the context may require),
cash or deposit account balances or, if the L/C Issuer, Swing Line Lender or
Administrative Agent benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Dominion Cure Event” means (a) with respect to any Cash Dominion Event
arising from an Event of Default, (i) the date on which such Event of Default no
longer exists; and (b) with respect to any other Cash Dominion Event, Excess
Availability is equal to or greater than the greater of (i) 17.5% of the
Borrowing Base or (ii) $60,000,000 for a period of sixty (60) consecutive days.
Notwithstanding the foregoing, if a Cash Dominion Event occurs more than two
times during any twelve (12) month period, no Cash Dominion Cure Event shall
occur until twelve (12) months have elapsed from the date the first such Cash
Dominion Event commenced.
 
“Cash Dominion Event” means any time either (a) an Event of Default has
occurred, or (b) Excess Availability is less than (i) the greater of (A) 17.5%
of the Borrowing Base, or (B) $60,000,000 for three consecutive Business Days,
or (ii) the greater of (A) 15.0% of the Borrowing Base, or (B) $50,000,000 at
any time.
 
“Cash Dominion Period” the period (a) commencing on the day that a Cash Dominion
Event occurs, and (b) continuing until a Cash Dominion Cure Event has occurred
with respect to such Cash Dominion Event.
 
“Cash Equivalents” means


(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;


(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition or (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;


(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; provided that if any such commercial paper is not
rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least
“A-1” (or the then equivalent grade) by S&P, then in order to be considered a
permissible Investment for purposes of Section ‎7.02(a), the following
limitation shall apply:  the Borrower and its Restricted Subsidiaries shall not
hold more than $40,000,000 in the aggregate of such commercial paper issued by a
single issuer; and


 
7

--------------------------------------------------------------------------------

 
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements made or entered
into at any time, or in effect at any time, whether directly or indirectly, and
whether as a result of assignment or transfer or otherwise, between the Borrower
or any Restricted Subsidiary and any Cash Management Bank.
 
“Cash Management Bank” means a Lender or Affiliate of a Lender that is a party
to a Cash Management Agreement, in its capacity as party to such Cash Management
Agreement; provided, however, that if such Person ceases to be a Lender or an
Affiliate of a Lender, such Person shall no longer be a “Cash Management Bank.”
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change of Law” regardless of the date enacted, adopted
or issued.


“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Existing Owners, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more of (i) the direct or
indirect Equity Interests of the Borrower or (ii) the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); provided, however, that to the extent a change in
“beneficial ownership” in such Equity Interests results from the issuance of new
Equity Interests in the Borrower, with a corresponding payment in cash to the
Borrower for the acquisition of such Equity Interests, the acquisition of up to
40% of the “beneficial ownership” of such Equity Interests shall not constitute
a “Change of Control”;
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body
 
 
8

--------------------------------------------------------------------------------

 
 
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or
 
(c)           any Person or two or more Persons, other than the Existing Owners,
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the Equity Interests of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities.
 
“Closing Date” means the first date all the conditions precedent in Section
‎4.01 are satisfied or waived in accordance with Section ‎10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Borrower or any Guarantor and their
respective Subsidiaries in or upon which a Lien now or hereafter exists in favor
of the Administrative Agent, for the benefit of the Lender Secured Parties,
whether under this Agreement or under any other document executed by any such
Person and delivered to the Administrative Agent or any Lender Secured Party.
 
“Collateral Documents” means, collectively, (a) the Security Agreements, each
Deposit Account Control Agreement, each Investment Account Control Agreement,
the Guaranties and all other security agreements, mortgages, deeds of trust,
patent and trademark assignments, lease assignments, guaranties and other
similar agreements executed by the Borrower, any Subsidiary, or any Guarantor in
favor of the Administrative Agent, for the benefit of the Lender Secured
Parties, now or hereafter delivered to the Administrative Agent or any Lender
Secured Party pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC or comparable law) against the Borrower, any
Subsidiary or any Guarantor, as debtor, in favor of the Administrative Agent,
for the benefit of the Lender Secured Parties, as secured party, and (b) any
amendments, supplements, modifications, renewals, replacements, consolidations,
substitutions and extensions of any of the foregoing.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section ‎2.01, (b) purchase participations in
L/C Obligations, (c) purchase participations in Swing Line Loans, (d) make
Overadvance Loans to the Borrower pursuant to Section ‎2.17, and (e) purchase
participations in Protective Advances, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption or joinder agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Committed Loan” has the meaning specified in Section ‎2.1.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1, or C-2, as applicable.
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income (without duplication): (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Restricted Subsidiaries for
such period, (iii) depreciation and amortization expenses, (iv) non-cash
compensation expenses and charges, (v) charges for the shutdown of the
Bloomfield Refinery not paid in cash during such period (collectively, the
“Bloomfield Expenses”), (vi) maintenance turnaround expenses incurred by the
Borrower and its Restricted Subsidiaries during such period, and (vii) other
non-recurring expenses of the Borrower and its Restricted Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period, and minus (b) the following: (i) cash payments with
respect to Bloomfield Expenses on account of charges taken in a prior period,
(ii) non-cash items increasing Consolidated Net Income for such period, and
(iii) an amount equal to the amount that would have been deducted in respect of
Recharacterized Operating Leases in determining Consolidated Net Income if such
Recharacterized Operating Leases had been accounted for under GAAP as in effect
without giving effect to any applicable Operating Lease Recharacterizations.
 
If, since the beginning of any four fiscal quarter period for which Consolidated
EBITDA is being determined for purposes of determining the Consolidated Leverage
Ratio, the Borrower or a Restricted Subsidiary shall have consummated an
Acquisition, then Consolidated EBITDA for such period for purposes of
determining the Consolidated Leverage Ratio shall be calculated giving pro forma
effect to such Acquisition (including the revenues of the properties acquired),
as if such Acquisition had occurred on the first day of such period. Such pro
forma adjustments shall be calculated in a manner satisfactory to the
Administrative Agent.
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus Capital Expenditures
(except those financed with borrowed money other than Loans), maintenance
turnaround expenses and cash taxes paid (which cash taxes may not be less than
zero) to (b) Consolidated Fixed Charges, in each case, of or by the Borrower and
its Restricted Subsidiaries for the twelve (12) consecutive calendar months
ended on the last day of the most recent month for which the Required Financial
Information has been delivered.
 
“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum, without duplication,
of
 
(i) Consolidated Interest Charges for such period (other than (A) (I)
transaction costs consisting of upfront fees, charges and related expenses
incurred in connection with the Fifth Amendment, (II) transaction costs
consisting of upfront fees, charges and related expenses that are paid at the
time and out of the proceeds of the closing to which they relate and (III)
transaction costs consisting of upfront fees, charges and related expenses paid
after closing (provided that the aggregate amount of transaction costs covered
by this clause (III) for all periods during the term of this Agreement shall not
exceed $10,000,000), and (B) interest charges not payable in cash, including
payment-in-kind interest and original issue discount),
 
(ii) principal payments in respect of Indebtedness (other than obligations under
Swap Contracts) that are due and payable during such period (including for the
avoidance of doubt cash principal payments to the holders of the Convertible
Senior Notes at maturity and cash payments in connection with settlement of
conversion rights in respect of Convertible Senior Notes in an amount equal to
the principal amount of the Convertible Senior Notes in respect of which such
conversion rights were exercised) other than (x) payments of principal of
revolving loans that are not accompanied by a permanent reduction of
commitments, and (y) repayment of principal of  Indebtedness made with the
proceeds of refinancings permitted by Section ‎7.03;
 
 
10

--------------------------------------------------------------------------------

 
 
(iii) with respect to debt securities convertible into or exchangeable into
shares of common stock, payments made in cash in lieu of fractional shares upon
the conversion of any such debt securities in whole or in part; and
 
(iv) Restricted Payments paid (whether in cash or other property, other than
common stock) during such period.
 
For the avoidance of doubt, in the event leases that are classified as operating
leases under GAAP as in effect on the Fifth Amendment Effective Date are
subsequently classified as Capitalized Leases (any such lease, a
“Recharacterized Operating Lease”) because of changes in GAAP (any such change,
an “Operating Lease Recharacterization”), adjustments shall be made to the
calculation of Consolidated Fixed Charge Coverage Ratio for the applicable
period in order to avoid including payments in respect of such leases as
Consolidated Fixed Charges except to the extent that such payments would have
constituted Consolidated Fixed Charges prior to such changes in GAAP.
 
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (b) the portion of rent expense of the Borrower and its Restricted
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP, (c) interest expense attributable to Synthetic
Lease Obligations, and (d) cash dividends to holders of preferred stock
(including Convertible Preferred Securities).
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries as determined in accordance with GAAP (excluding
extraordinary gains and extraordinary losses) for that period; provided that,
there shall be excluded from such net income (to the extent otherwise included
therein) the income (or loss) of any entity other than a Restricted Subsidiary
in which the Borrower or any Restricted Subsidiary has an ownership interest,
except to the extent that any such income has been actually received by the
Borrower or such Restricted Subsidiary in the form of cash dividends or similar
cash distributions; and provided further if (x) the Equity Interest in a
Contango Subsidiary is subject to Liens securing Indebtedness other than the
Obligations or (y) a Contango Subsidiary is subject to any restrictions of the
type described in clause (i) in Section ‎7.09, there shall be excluded from such
net income (to the extent otherwise included therein) the income (or loss) of
such Contango Subsidiary, except, in the case of clauses (x) and (y), to the
extent that any such income has been actually received by the Borrower or a
Restricted Subsidiary in the form of cash dividends or similar cash
distributions.
 
“Consolidated Total Indebtedness” means, as of any date of determination,
Indebtedness of the Borrower and its Restricted Subsidiaries on a consolidated
basis, other than (a) undrawn or unfunded amounts under letters of credit,
surety bonds and similar instruments, and (b) Indebtedness pursuant to Swap
Contracts that have not been closed out or terminated.
 
“Contango Credit Facility” means a revolving credit facility entered into by the
Contango Subsidiary to finance its participation in contango market
opportunities with respect to Hydrocarbons.
 
“Contango Subsidiary” means a direct or indirect wholly-owned Restricted
Subsidiary of the Borrower whose business is limited to buying, selling and
storing Hydrocarbons, and entering into Swap
 
 
11

--------------------------------------------------------------------------------

 
 
Contracts in connection therewith, to take advantage of contango market
opportunities with respect to Hydrocarbons and whose assets consist solely of
Hydrocarbons and rights and interests related  thereto and Swap Contracts
entered into in connection therewith, pledged to secure a Contango Credit
Facility.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Control Agent” has the meaning set forth in the Intercreditor Agreement.
 
“Convertible Preferred Securities” means preferred stock issued by the Borrower
that is convertible into shares of common stock of the Borrower.
 
“Convertible Senior Notes” means the Borrower’s 5.75% Convertible Senior Notes
due 2014 issued pursuant to that certain Supplemental Indenture dated as of June
10, 2009 between the Borrower and The Bank of New York Mellon Trust Company,
N.A. as Trustee (in such capacity, the “Senior Notes Trustee”) supplementing the
Senior Indenture dated as of June 10, 2009.
 
“Credit Extension” means (a) a Borrowing, (b) a Swing Line Borrowing, (c) an L/C
Credit Extension, (d) an extension of an Overadvance Loan, and (e) the making of
a Protective Advance.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
 “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii)
the Applicable Rate, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.
 
“Defaulting Existing Tranche Lender” means any Existing Tranche Lender that (a)
has (i) failed to fund any portion of the Committed Loans, participations in L/C
Obligations or participations in Swing Line Loans or (ii) failed to fund any
portion of the Overadvance Loans or participations in Protective Advances, in
the case of clauses (i) and (ii), required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding;
provided however, that for purposes of the definitions of “Required Lenders” and
“Super-Majority Lenders” and Sections ‎2.21(a)(i), ‎10.01 and ‎10.08, clause
(a)(ii) of this definition shall be disregarded when determining whether an
Existing Tranche Lender shall be deemed a Defaulting Existing Tranche Lender.
 
 
12

--------------------------------------------------------------------------------

 
 
“Defaulting Extended Tranche Lender” means, subject to Section ‎2.21(b) any
Extended Tranche Lender that, as determined by the Administrative Agent, (a) has
failed to fund any portion of the Committed Loans or Overadvance Loans,
participations in L/C Obligations, participations in Swing Line Loans or
participations in Protective Advances required to be funded by it hereunder
within three Business Days of the date required to be funded by it hereunder,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, (c) has
notified the Borrower, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (d) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that an Extended Tranche Lender shall
not be a Defaulting Extended Tranche Lender solely by virtue of the ownership or
acquisition of any equity interest in that Extended Tranche Lender or any direct
or indirect parent company thereof by a Governmental Authority.
 
“Defaulting Lender” means any Lender that is either a Defaulting Existing
Tranche Lender or a Defaulting Extended Tranche Lender.
 
“Deposit Account Control Agreement” means an agreement substantially in the form
of Annex G to the form of Security Agreement attached as Exhibit G hereto or any
other agreement in form and substance satisfactory to the Administrative Agent
serving a similar purpose, among a Loan Party, the Administrative Agent or the
Control Agent, and a Depository Bank.
 
“Depository Bank” means a bank, savings bank, savings and loan association,
credit union, trust company, or other depository institution that has entered
into a Deposit Account Control Agreement.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, the Net Cash Proceeds of which are $1,000,000 or
more.  For purposes of Section ‎2.14(e), “Disposition” shall  include a loss in
respect of which insurance proceeds have been paid.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dominion Account” means a special account established by the Borrower or
another Loan Party at Bank of America or another bank reasonably acceptable to
the Administrative Agent, over which the Administrative Agent has exclusive
control for withdrawal purposes; and collectively, the ‘Dominion Accounts’.
 
“El Paso Refinery” means the refineries owned and operated by the Borrower or
another Loan Party located at 6500 Trowbridge Drive, El Paso, Texas.
 
“El Paso Terminal” means the terminal and associated facilities owned and
operated by the Borrower or another Loan Party located in or near El Paso,
Texas.
 
“Eligible Account Obligor” means, on any date, any Person obligated to pay a
Receivable (a) that is not the Borrower, a Subsidiary or an Affiliate of the
Borrower; (b) that has not filed for, and is not
 
 
13

--------------------------------------------------------------------------------

 
 
currently the object of, a proceeding relating to its bankruptcy, insolvency,
reorganization, winding-up or composition or reorganization of debts; (c) that
is in good standing with the Borrower and its Restricted Subsidiaries and
satisfies all applicable credit standards of the Borrower and its Restricted
Subsidiaries; and (d) for which not more than 50% of the aggregate value of the
Receivables of such account debtor have not been paid by the date 30 days after
the respective due dates therefor.
 
“Eligible Accounts Receivable” means, on any date, all Receivables denominated
in Dollars payable by Eligible Account Obligors to a Loan Party that are deemed
by the Administrative Agent in its Permitted Discretion to be Eligible Accounts
Receivable, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, other allowances and deductions, and Taxes (including sales,
state excise or other taxes) that have been or could be claimed by the account
debtor.  Without limiting the foregoing, the following shall not constitute
Eligible Accounts Receivable:
 
(a)           billed Receivables that have not been paid by the date 30 days
after the respective due dates therefor;
 
(b)           any Receivable subject to, or as to which there has been asserted,
any defense, dispute, claim, offset, counterclaim, deduction, recoupment,
reserve, chargeback, credit or allowance, unless (i) the applicable account
debtor has entered into an agreement acceptable to the Administrative Agent to
waive the foregoing rights, or (ii) with respect to any such Receivable, (A)
Chevron U.S. A. Inc. or Chevron Pipe Line Company (collectively, “Chevron”) is
the applicable account debtor, (B) the Borrower’s obligation to pay for crude
oil constitutes the applicable setoff, and (C) the Borrower’s payment obligation
is fully secured by a Letter of Credit; provided that, if any such defense,
dispute, claim, offset or counterclaim is asserted with respect to such
Receivable in an amount equal to a sum certain, then such Receivable shall be an
Eligible Account Receivable to the extent the face amount thereof exceeds such
sum certain;
 
(c)           all Receivables from an account debtor from whom a check,
promissory note, draft, trade acceptance or other instrument for the payment (in
whole or in part) of money has been received, presented for payment and returned
uncollected for any reason;
 
(d)           all Receivables from a sale to an Affiliate, or from a
sale-or-return, sale-on-approval, or otherwise subject to any repurchase or
return arrangement;
 
(e)           Receivables owed to a Loan Party by an Eligible Account Obligor,
the aggregate unpaid balance of which exceeds twenty percent (20%) of the
aggregate unpaid balance of all Receivables owed to the Loan Parties at such
time by all of the Loan Parties’ account debtors (or such higher percentage as
the Administrative Agent may establish for the Eligible Account Obligor from
time to time), but only to the extent of such excess;
 
(f)           all Receivables that are payable by their terms more than 30 days
from the respective invoice dates therefor;
 
(g)           any Receivable (i) in which the Lenders do not have a valid and
perfected first priority security interest or (ii) that is subject to any other
Lien other than (x) Liens permitted by Sections ‎7.01(c) or ‎7.01(m), or (y)
Liens securing judgments for the payment of money in an amount not to exceed
$15,000,000 in the aggregate permitted by Section ‎7.01(h);
 
(h)           any Receivable of a Loan Party with respect to which any event
described in Sections ‎8.01(f) or ‎(g) shall have occurred and be continuing;
 
 
14

--------------------------------------------------------------------------------

 
 
(i)           any Receivable owing by an account debtor (i) which has suspended
or ceased doing business, is liquidating, dissolving or winding up its affairs,
or is not Solvent, or (ii) with respect to which the Loan Parties are not able
to bring suit or enforce remedies against such account debtor through judicial
process;
 
(j)           Receivables owing by an account debtor that is organized or has
its principal offices outside the United States, or with respect to which the
portion of its assets in the United States is not material in relation to the
size of the Receivables owed by such account debtor;
 
(k)           Receivables with respect to which goods have been placed on
consignment, guaranteed sale, bill-and-hold, or other terms by reason of which
the payment by the account debtor may be conditional;
 
(l)           Receivables with respect to which an invoice has not been sent
prior to the date of any Borrowing Base Report in which such Receivables are
included for purposes of calculation of the Borrowing Base;
 
(m)           Receivables which arise out of any contract or order which, by its
terms, forbids or makes void or unenforceable any assignment by the applicable
Loan Party to the Administrative Agent, for the benefit of the Lender Secured
Parties, of the Receivable arising with respect thereto;
 
(n)           Receivables evidenced by any instrument, unless such instrument
has been delivered to the Administrative Agent for the benefit of the Lender
Secured Parties;
 
(o)           Receivables if the Required Lenders believe, in the exercise of
their reasonable judgment, that the collection thereof is impaired or that the
receivable may not be paid by reason of the account debtor’s inability to pay;
 
(p)           Receivables that are otherwise identified as unsatisfactory to the
Administrative Agent or the Required Lenders using reasonable business judgment;
 
(q)           Receivables owed by the government of the United States of America
or any department, agency, public corporation, or other instrumentality thereof
that do not constitute Eligible U.S. Government Accounts Receivable and
Receivables owed by any other Governmental Authority, unless the Borrower has
satisfied the requirements of applicable law, including delivering documentation
satisfactory to the Administrative Agent, to effectuate the assignment of such
Receivables and establish the right of the Administrative Agent to enforce
payment directly against the account obligor;
 
(r)           Receivables to which (i) the goods giving rise to it have not been
delivered to and accepted by the account debtor, (ii) the services giving rise
to it have not been accepted by the account debtor, or (iii) does otherwise not
represent a final sale;
 
(s)           Receivables reduced to judgment;
 
(t)           Receivables whose payment has been extended, or to which the
account debtor has made a partial payment, or which arise from a sale on a
cash-on-delivery basis;
 
(u)           Receivables which represents a progress billing or retainage, or
relate to services for which a performance, surety or completion bond or similar
assurance has been issued; or
 
(v)           Receivables that include a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof.
 
 
15

--------------------------------------------------------------------------------

 
 
“Eligible Assignee” means (a) any Person that is a Lender, an Affiliate of a
Lender or Approved Fund, (b) any Person that is a financial institution approved
by the Administrative Agent and the Borrower (which approval by the Borrower
shall not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within five Business Days after written notice to the Borrower
of the proposed assignment) that has total assets in excess of $5,000,000,000,
that extends asset-based lending facilities in its ordinary course of business
and whose becoming an assignee would not constitute a prohibited transaction
under Section 4975 of the Code or any other Applicable Law, or (c) during any
Event of Default, any Person acceptable to the Administrative Agent in its
discretion; provided that in each case, such Person meets the other requirements
to be an assignee under clauses Section ‎10.06(b)(iii) and ‎(v) (subject to such
consents, if any, as may be required under Section ‎10.06(b)(iii)).
 
“Eligible Cash” means cash held in a segregated restricted deposit account
maintained with and pledged to the Administrative Agent, for the benefit of the
Lender Secured Parties, as security for the Obligations, and in which the
Administrative Agent, for the benefit of the Lender Secured Parties, has a first
priority perfected security interest.
 
“Eligible Exchange Positive Balance” means, at any date of determination, the
amount of Exchange Agreement Positive Balance that is deemed by the
Administrative Agent in its Permitted Discretion to be the Eligible Exchange
Positive Balance.  Without limiting the foregoing, the Eligible Exchange
Positive Balance shall be determined after (a) adjusting the Exchange Agreement
Positive Balance upward or downward, as applicable, to account for discounts,
allowances, rebates, credits and other adjustments in respect of such Exchange
Agreement Positive Balances and (b) deducting from the Exchange Agreement
Positive Balance the amount billed for or representing retainage, if any, by
counterparties to Exchange Agreements. The  Eligible Exchange Positive Balance
shall not include any Exchange Agreement Positive Balance (a) to the extent that
the Administrative Agent does not have a valid, first priority perfected
security interest in the Positive Exchange Agreement Balance and in the
Petroleum Inventory to which such Exchange Agreement Positive Balance relates,
or (b) with respect to which (i) any representation, warranty or covenant
contained in this Agreement or any other Loan Document has been breached, (ii)
the contract counterparty has disputed liability, or made any claim to any Loan
Party with respect to such Exchange Agreement Positive Balance or with respect
to any other Exchange Agreement Positive Balance due from such contract
counterparty, other than for a minimal adjustment in the ordinary course of
business and in accordance with regular commercial practice, or (iii) any event
of a type described in Section ‎8.01(f) or (g) has occurred with respect to the
contract counterparty, or the contract counterparty has suspended normal
business operations; provided that the value of the Eligible Exchange Positive
Balance shall be subject to reserves as determined by the Administrative Agent
in its Permitted Discretion.
 
“Eligible In-Transit Crude Oil” means, at any date of determination, In-Transit
Crude Oil owned by a Loan Party that satisfies the criteria set forth in the
definition of Eligible Refinery Hydrocarbon Inventory (other than the
requirements as to location of such inventory as set forth in clauses (b), (d)
and (k) of such definition) and that is deemed by the Administrative Agent, in
its Permitted Discretion, to be Eligible In-Transit Crude Oil.  Without limiting
the foregoing, unless otherwise agreed by the Administrative Agent, In-Transit
Crude Oil shall not be Eligible In-Transit Crude Oil unless (a) the purchase
price of such In-Transit Crude Oil has been paid or is supported by a Letter of
Credit, and (b) the Administrative Agent has received a third party agreement
from the operator of the pipeline in which such In-Transit Crude Oil is
transmitted in form satisfactory to the Administrative Agent.  Eligible
In-Transit Crude Oil shall be valued at market value determined in accordance
with Schedule 1.01A Methods, and determined after, if required by the
Administrative Agent, taking into account transportation and handling charges
that affect the value thereto as determined by the Administrative Agent.
 
 
16

--------------------------------------------------------------------------------

 
 
“Eligible Lubricants Inventory” means, at any date, the aggregate value (which
shall be the lower of cost (determined in accordance with GAAP on a FIFO basis)
or market value) of all readily marketable, saleable and useful Lubricants owned
by a Loan Party that is deemed by the Administrative Agent, in its Permitted
Discretion, to be an Eligible Lubricants Inventory.  Without limiting the
foregoing, the following shall not constitute Eligible Lubricants Inventory:
 
(a) Lubricants (i) in which the Lenders do not have a valid and perfected first
priority security interest or (ii) that is subject to any other Lien other than
(x) Liens permitted by Sections ‎7.01(c), ‎7.01(d) or ‎7.0Z(m), or (y) Liens
securing judgments for the payment of money in an amount not to exceed
$15,000,000 in the aggregate permitted by Section ‎7.01(h),
 
(b) Lubricants (i) located on premises that are not owned by the Borrower or a
Guarantor, or held by a bailee or otherwise subject to any third party interest,
with respect to which any landlord’s waiver or other third party agreement
requested by, and in form and substance satisfactory to, the Administrative
Agent or the Required Lenders shall not have been furnished, or (ii) commingled
with any product other than Lubricants that are owned by a Loan Party and in
which the Lenders have a valid and perfected first priority security interest,
 
(c) Lubricants of any Subsidiary with respect to which any event described in
Section ‎8.01(f) or ‎(g) shall have occurred and be continuing,
 
(d) Lubricants held on consignment, or subject to any deposit or downpayment,
 
(e) Lubricants located outside the continental United States,
 
(f) Lubricants consigned to any Person,
 
(g) Lubricants that are subject to a warehouse receipt or negotiable document,
 
(h) Lubricants that are subject to a license or other arrangement that restricts
the Loan Parties’ or the Administrative Agent’s right to dispose of such
Lubricants, unless the Administrative Agent has received an appropriate lien
waiver in form and substance satisfactory to the Administrative Agent,
 
(i) Lubricants that are not located at terminals, storage tanks and lines
related thereto (including line fills but excluding basic sediment and water and
slop oil), bulk plants, service stations and cardlocks, in each case owned or
leased and operated by the Borrower or Guarantors (and, in the case of leased
locations, with respect to which a landlord’s waiver or agreement has not been
provided if requested by the Administrative Agent as set forth in clause (b) of
this definition) or at such other locations as may be approved from time to time
by the Administrative Agent, or
 
(j) Lubricants that are obsolete, unsalable, damaged or otherwise unfit for sale
or further processing in the ordinary course of business or otherwise
unsatisfactory to the Administrative Agent or the Required Lenders using
reasonable business judgment.
 
“Eligible Refinery Hydrocarbon Inventory” means, at any date, the aggregate
market value as determined in accordance with Schedule 1.01A Methods of all
readily marketable, saleable and useful Petroleum Inventory owned by a Loan
Party that is deemed by the Administrative Agent, in its Permitted Discretion,
to be Eligible Refinery Hydrocarbon Inventory.  Without limiting the foregoing,
there shall be excluded from Eligible Refinery Hydrocarbon Inventory any and all
Petroleum Inventory
 
(a) (i) in which the Lenders do not have a valid and perfected first priority
security interest or (ii) that is subject to any other Lien other than (x) Liens
permitted by Sections ‎7.01(c), ‎7.01(d) or ‎7.01(m), (y)
 
 
17

--------------------------------------------------------------------------------

 
 
Liens securing judgments for the payment of money in an amount not to exceed
$15,000,000 in the aggregate permitted by Section ‎7.01(h), or (z) statutory
Liens securing First Purchase Crude Payables that are not delinquent,
 
(b) (i) located on premises that are not owned by the Borrower or a Guarantor
(other than Petroleum Inventory at service stations leased by and operated by
the Borrower or a Guarantor and Petroleum Inventory at cardlocks operated by the
Borrower or one of the Guarantors) or held by a bailee or otherwise subject to
any third party interest with respect to which a landlord’s waiver or other
third party agreement requested by, and in form and substance satisfactory to,
the Administrative Agent or the Required Lenders shall not have been furnished,
or (ii) commingled with any product other than Petroleum Inventory that is owned
by a Loan Party and in which the Lenders have a valid and perfected first
priority security interest,
 
(c) attributable to any Restricted Subsidiary with respect to which any event
described in Subsection ‎8.01(f) or ‎(g) shall have occurred and be continuing,
 
(d) in transit from vendors or suppliers,
 
(e) held on consignment or subject to any deposit or downpayment,
 
(f) located outside the continental United States,
 
(g) consigned to any Person,
 
(h) subject to a warehouse receipt or negotiable document,
 
(i) subject to a license or other arrangement that restricts the Loan Parties’
or the Administrative Agent’s right to dispose of such Petroleum Inventory,
unless the Administrative Agent has received an appropriate lien waiver,
 
(j) consisting of, or commingled with, Hydrocarbons subject to a Structured
Hydrocarbon Supply Arrangement,
 
(k) not located at the Refineries or at terminals, field production tanks,
storage tanks and lines related thereto (including line fills but excluding
basic sediment and water and slop oil), bulk plants, service stations and
cardlocks, in each case owned and operated by the Borrower or Guarantors or at
such other locations as may be approved from time to time by the Administrative
Agent, or
 
(l) is obsolete, unsalable, damaged or otherwise unfit for sale or further
processing in the ordinary course of business or otherwise unsatisfactory to the
Administrative Agent or the Required Lenders using reasonable business judgment.
 
“Eligible U.S. Government Accounts Receivable” means Eligible Accounts
Receivable owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof;
provided that, unless otherwise permitted by the Administrative Agent, the
requirement of acknowledgement by the government set forth in the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any
steps necessary to perfect the Administrative Agent’s Liens therein and to give
the Administrative Agent the right to collect such accounts, have been complied
with to the Administrative Agent’s satisfaction with respect to such accounts.
 
 
18

--------------------------------------------------------------------------------

 
 
“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Eligible Account Obligors, exercise of setoff or
recoupment, or otherwise).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means:
 
 
19

--------------------------------------------------------------------------------

 
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) London Banking
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day.  If such published rate is not available at such time for
any reason, the “Eurodollar Rate” for such purpose shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
 
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
 
“Event of Default” has the meaning specified in Section ‎8.01.
 
 “Excess Availability” means, at any time, (a) the Borrowing Base, minus (b) the
Total Outstandings.
 
“Exchange Agreement” means an agreement under which a Loan Party undertakes to
deliver goods on behalf of an unaffiliated Person to a customer of such Person
in exchange for such Person’s delivery of similar goods to a customer of such
Loan Party.
 
“Exchange Agreement Positive Balance” means, at any date of determination, with
respect to a Loan Party that is a party to an Exchange Agreement, the amount of
the positive balance, valued on a mark-to-market basis in accordance with
Schedule 1.01A Methods, of Petroleum Inventory that such Loan Party has the
right to receive in the ordinary course of business from a counterparty to such
Exchange Agreement (other than an Affiliate of such Loan Party or another party
determined by the Administrative Agent in its Permitted Discretion to be
unacceptable) or money owing to such Loan Party in connection with an exchange
of Petroleum Inventory under such Exchange Agreement, net of any offsets or
counterclaims.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower
 
 
20

--------------------------------------------------------------------------------

 
 
is located, (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section ‎10.13, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section ‎3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section ‎3.01(a), and (d) any withholding tax to the extent imposed as a result
of a failure by the recipient or Beneficial Owner of the payment to satisfy the
conditions for avoiding withholding under FATCA.
 
“Existing Letters of Credit” means each of the letters of credit outstanding
under the Credit Agreement immediately prior to the Fifth Amendment Effective
Date, including those listed on Schedule 1.01B.
 
“Existing Owners” means those Persons who are owners of the Equity Interests of
RHC Holdings, L.P., as of the Closing Date, members of their immediate families
and Persons (including trusts established for estate planning purposes) that are
Affiliates thereof.
 
“Existing Tranche” means that portion of the Commitments not constituting the
Extended Tranche.
 
“Existing Tranche Lender” means each Lender with a Commitment under the Existing
Tranche.
 
“Existing Tranche Maturity Date” means May 31, 2012.
 
“Existing Tranche Termination Date” means the earliest of (a) the Existing
Tranche Maturity Date, (b) the date of termination of all the Commitments under
the Existing Tranche pursuant to Section ‎2.06, and (c) the date of termination
of all the Commitments under the Existing Tranche pursuant to Section ‎8.02.
 
“Extended Tranche” means that portion of the credit facility provided to the
Borrower under this Agreement as to which the Lenders have agreed to extend
their Commitments and the maturity of the Loans thereunder to the Extended
Tranche Maturity Date.
 
“Extended Tranche Lender” means each Lender with a Commitment under the Extended
Tranche.
 
“Extended Tranche Maturity Date” means January 1, 2015.
 
“Extended Tranche Termination Date” means the earliest of (a) the Extended
Tranche Maturity Date, (b) the date of termination of all the Commitments under
the Extended Tranche pursuant to Section ‎2.06, and (c) the date of termination
of all the Commitments under the Extended Tranche pursuant to Section ‎8.02.
 
“Extraordinary Expenses”  means all costs, expenses or advances that the
Administrative Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of a Loan Party, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against the
Administrative Agent, any Lender, any Loan Party, any representative of
creditors of an Loan Party or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of the
Administrative Agent’s Liens with respect to any Collateral), Loan Documents,
 
 
21

--------------------------------------------------------------------------------

 
 
Letters of Credit or Obligations, including any lender liability or other claims
subject to indemnification under Section ‎10.04(b); (c) the exercise, protection
or enforcement of any rights or remedies of the Administrative Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Loan Party or
independent contractors in liquidating any Collateral, and travel expenses.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means sections 1471 through 1474 of the Code, as in effect on the Fifth
Amendment Effective Date, and any applicable Treasury regulation promulgated
thereunder or published administrative guidance implementing such sections.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means, collectively, the letter agreement dated October 20, 2010,
among the Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (successor by merger to Banc of America Securities LLC) and
the letter agreement dated November 4, 2010, between the Borrower and Wells
Fargo Capital Finance, LLC.
 
“Feedstocks” means all crude oil, natural gas liquids, and other Hydrocarbons
and ethanol, in so far as such Feedstocks are used or useful as fuel or in the
manufacture, processing, refining, or blending of Intermediate Products and
Refined Products at one or more Refineries.
 
“Fifth Amendment” means the Fifth Amendment to Revolving Credit Agreement among
the parties thereto dated as of December 23, 2010.
 
“Fifth Amendment Effective Date” means the “Fifth Amendment Effective Date” as
defined in the Fifth Amendment.
 
“First Purchase Crude Payables” means, at any time, the unpaid amount of any
obligation of the Borrower or any of its Restricted Subsidiaries, as a “first
purchaser” of crude oil, which is secured by a statutory “first purchaser” Lien
created under the Laws of any state, including Kansas, Mississippi, Montana, New
Mexico, North Dakota, Oklahoma, Tennessee and Texas, to the extent such
obligation is not at the time of determination covered by a Letter of Credit
issued hereunder.
 
“First Purchaser Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of First Purchase Crude Payables owed by the Loan Parties.
 
 
22

--------------------------------------------------------------------------------

 
 
“Flagstaff Terminal” means the refined products terminal and associated
facilities owned and operated by Western Refining Terminals and located in or
near Flagstaff, Arizona.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (c) with respect to the
Administrative Agent, such Defaulting Lender’s Applicable Percentage of
Protective Advances other than Protective Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Gallup Refinery” means the crude oil refinery and associated facilities owned
and operated by Western Refining Southwest or another Loan Party and located in
or near Gallup, New Mexico.
 
“Gallup Terminal” means the terminal and associated facilities owned and
operated by Western Refining Southwest or another Loan Party and located in or
near Gallup, New Mexico.
 
“Giant” means Giant Industries, Inc., a Delaware corporation.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation,
 
 
23

--------------------------------------------------------------------------------

 
 
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part), or (b) Lien on any assets of such Person securing
any Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.
 
“Guarantor” means each of Western Refining Company, L.P., a Delaware limited
partnership, Ascarte Group LLC, a Delaware limited liability company, Ciniza
Production Company, a New Mexico corporation, Dial Oil Co., a New Mexico
corporation, Empire Oil Co., a California corporation, Giant, Western Refining
Southwest, Giant Four Corners, Inc., an Arizona corporation, Western Refining
Terminals, Western Refining Pipeline Company, a New Mexico corporation (formerly
known as Giant Pipeline Company), Giant Stop-N-Go of New Mexico, Inc., a New
Mexico corporation, Western Refining Yorktown, Western Refining Wholesale, Inc.,
an Arizona corporation (formerly known as Phoenix Fuel Co., Inc.), San Juan,
Western Refining GP, LLC, Western Refining LP, LLC, Western Refining Yorktown
Holding Company, a Delaware corporation (formerly known as Giant Yorktown
Holding Company), and each other Subsidiary that now or hereafter executes a
Guaranty pursuant to Section ‎6.12 hereof.
 
“Guaranty” means collectively, the Guaranty Agreements substantially in the form
of Exhibit H hereto executed by Subsidiaries of the Borrower in favor of the
Administrative Agent and the Lender Secured Parties, together with each other
guaranty and guaranty supplement delivered pursuant to this Agreement.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, and all other minerals.
 
“IFRS” means the International Financial Reporting Standards.
 
“In-Transit Crude Oil” means crude oil purchased by the Borrower or a Guarantor,
for delivery to the Borrower or a Guarantor via pipeline from a vendor or
supplier.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           capital leases and Synthetic Lease Obligations;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person (or, in the case of the Borrower or a Subsidiary, in any other
Subsidiary) on a date prior to the date that is 90 days after the Extended
Tranche Maturity Date, valued, in the case of a redeemable preferred interest,
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends;
 
(h)           the obligations (other than any such obligations arising in the
ordinary course of business) of such Person, pursuant to a “put” or similar
obligation, to repurchase or purchase inventory or other goods or property sold
(or replacements thereof) in connection with a transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person; and
 
(i)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section ‎10.04(b).
 
“Information” has the meaning specified in Section ‎10.07.
 
“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under any Debtor Relief Law; (b)
the appointment of a receiver, trustee, liquidator, administrator, conservator
or other custodian for such Person or any part of its Property; or (c) an
assignment or trust mortgage for the benefit of creditors.
 
 
25

--------------------------------------------------------------------------------

 
 
“Intercreditor Agreement” means that certain Intercreditor Agreement
substantially in the form of Exhibit I hereto dated as the date hereof among the
Administrative Agent, the Term Administrative Agent, the Control Agent, and the
Loan Parties, which Exhibit I reflects all amendments made to the Intercreditor
Agreement made as of the Fifth Amendment Effective Date.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or, subject to
availability, six months thereafter, as selected by the Borrower in its Loan
Notice; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)           no Interest Period that begins prior to the Existing Tranche
Maturity Date shall extend beyond the Existing Tranche Maturity Date, and no
Interest Period that begins prior to the Extended Tranche Maturity Date (but
subsequent to the Existing Tranche Maturity Date) shall extend beyond the
Extended Tranche Maturity Date.


“Intermediate Products” means all Feedstocks that have been partially processed
or refined as isomerate, cat feed, gasoline components or naphtha.
 
“Inventory” means inventory as defined in the UCC, including goods intended for
sale, work in process, raw materials, and materials consumed in the Borrower’s
and the Guarantors’ business.
 
“Inventory Reserve” means reserves established by the Administrative Agent in
its Permitted Discretion to reflect declines in market value or to reflect
factors that may negatively impact the value of Inventory, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
 
26

--------------------------------------------------------------------------------

 
 
“Investment Account Control Agreement” means an agreement among a Securities
Intermediary holding a securities account for a Loan Party and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, evidencing that the Administrative Agent has “control” (as defined in the
UCC) of such securities account.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower or any Restricted Subsidiary in favor of the L/C
Issuer and relating to any such Letter of Credit.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means with respect to each Letter of Credit issued or, in the case
of each Existing Letter of Credit, deemed issued hereunder, Bank of America or
such other Lender that has issued or agreed to issue such Letter of Credit at
the request of the Borrower and that is reasonably acceptable to the
Administrative Agent, in its capacity as the issuer of such Letter of Credit, or
any successor issuer of Letters of Credit hereunder.  The commitment of each L/C
Issuer (other than Bank of America) to issue Letters of Credit hereunder may be
limited to an aggregate maximum amount for all such Letters of Credit issued by
such L/C Issuer that is less than the Letter of Credit Sublimit, as may be
agreed between the Borrower and such L/C Issuer.  As used herein, the term “the
L/C Issuer” shall mean “each L/C Issuer” or “the applicable L/C Issuer,” as the
context may require.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
‎1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.  For the avoidance of
doubt, the term “Lenders” includes the Existing Tranche Lenders and the Extended
Tranche Lenders.
 
 
27

--------------------------------------------------------------------------------

 
 
“Lender Secured Parties” means the Lenders, the Lender Swap Providers and the
Cash Management Banks.
 
“Lender Swap Contracts” means all Swap Contracts made or entered into at any
time, or in effect at any time, whether directly or indirectly, and whether as a
result of assignment or transfer or otherwise, between the Borrower or any
Restricted Subsidiary and any Lender Swap Provider.
 
“Lender Swap Provider” means any Lender or Affiliate of a Lender that is a party
to a Swap Contract with the Borrower or any Restricted Subsidiary, in its
capacity as party to such Swap Contract; provided, however, that in the event
that such Person ceases to be a Lender or an Affiliate of a Lender, such Person
shall no longer be a “Lender Swap Provider.”
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time designate by notice to the
Borrower and the Administrative Agent.
 
“Letter of Credit” means any standby letter of credit issued or deemed issued
hereunder, including each Existing Letter of Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the date which is seven days prior to
the Existing Tranche Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day); provided that the Letter of Credit Expiration Date
with respect to a Letter of Credit will be the date which is seven days prior to
the Extended Tranche Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day) if (i) such Letter of Credit is issued after the
Existing Tranche Maturity Date or (ii) on the date of issuance or extension of
such Letter of Credit, the sum of (x) the face amount of such Letter of Credit
plus (y) the Total Outstandings held by the Extended Tranche Lenders does not
exceed the aggregate amount of Commitments under the Extended Tranche on the
date of issuance.  For purposes of determining the amount the Total Outstandings
“held” by an Extended Tranche Lender for purposes of this definition, the
aggregate amount of such Extended Tranche Lender’s risk participation and
funding participation in L/C Obligations, Swing Line Loans and Protective
Advances shall be deemed “held” by such Extended Tranche Lender.
 
“Letter of Credit Fee” has the meaning specified in Section ‎2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to the Aggregate Commitments.
In the event the Aggregate Commitments are decreased pursuant to Section 2.06,
the Letter of Credit Sublimit shall also be decreased so that it shall not be
greater than the dollar amount of the Aggregate Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan, a Swing Line Loan, an Overadvance Loan or a
Protective Advance.
 
 
28

--------------------------------------------------------------------------------

 
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Intercreditor Agreement, the Fee Letter, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section ‎2.20 of this Agreement, and any other agreement or instrument signed by
the Borrower or another Loan Party that states by its terms that it is a ‘Loan
Document’.
 
“Loan Notice” means a notice of (a) a Borrowing of Committed Loans, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section ‎2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.
 
“Loan Parties” means, collectively, the Borrower, each Guarantor and each
Subsidiary that has executed a Collateral Document; and each individually, a
“Loan Party”.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Lubricants” means Inventory consisting of motor oil, hydraulic oil, gear oil,
cutting oil, grease, and various chemicals and solvents of a similar
nature.  For avoidance of doubt, Lubricants are not Feedstocks, Intermediate
Products or Refined Products.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Restricted Subsidiaries, taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party, or (ii) the perfection or priority of any Lien
guaranteed under any of the Collateral Documents.
 
“Maturity Date” means (a) with respect to the Existing Tranche, the Existing
Tranche Maturity Date, and (b) with respect to the Extended Tranche, the
Extended Tranche Maturity Date.
 
“MLP” means a limited partnership with one or more classes of securities
registered under the Securities Act of 1933 or the Securities Exchange Act of
1934, (a) in which the Borrower and/or one or more of its Restricted
Subsidiaries has direct or indirect ownership interest, (b) whose general
partner is Controlled directly or indirectly by the Borrower and (c) that is
engaged in a business that generates “qualifying income” within the meaning of
Section 7704(d) of the Code.  As of the Fifth Amendment Effective Date, the
Borrower does not have any Subsidiary that is a MLP.
 
“MLP GP” means (i) the general partner of a MLP and (ii) any direct or indirect
Subsidiary of the Borrower that Controls or otherwise owns an interest in the
general partner of a MLP.
 
“MLP Subsidiary” means a Subsidiary of the Borrower that (a) is a MLP or a MLP
GP, and (b) each Subsidiary of each of the foregoing.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
 
29

--------------------------------------------------------------------------------

 
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Net Cash Proceeds” means with respect to any Disposition by the Borrower or any
Restricted Subsidiary, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such Disposition (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such Disposition
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by any Loan Party or any Restricted
Subsidiary in connection with such transaction and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated taxes pursuant to subclause (C) exceeds the
amount of taxes actually required to be paid in cash in respect of such
transaction, the aggregate amount of such excess shall constitute Net Cash
Proceeds.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, provided that all
references to the “Obligations” in the Collateral Documents and the
Intercreditor Agreement shall, in addition to the foregoing, also include all
Bank Product Debt, in each case including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Operating Lease Recharacterization” has the meaning specified in the definition
of Consolidated Fixed Charges.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
 
 
30

--------------------------------------------------------------------------------

 
 
prepayments or repayments of such Swing Line Loans occurring on such date; (c)
with respect to Overadvance Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and repayments of
such Overadvance Loans occurring on such date; (d) with respect to Protective
Advances on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and repayments of such Protective Advances
occurring on such date, and (e) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
 
“Overadvance” has the meaning specified in Section ‎2.14(c).
 
“Overadvance Loan” means a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.
 
“Participant” has the meaning specified in Section ‎10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.  The term “Pension
Plan” includes a Multiple Employer Plan.
 
“Permitted Discretion” means a determination made by the Administrative Agent in
good faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment exercised in accordance with the
Administrative Agent’s generally applicable credit policies.
 
“Permitted Joint Venture” means any Person (other than a Subsidiary) in which
the Borrower owns (including ownership through its Restricted Subsidiaries)
Equity Interests representing less than 100% of the total outstanding Equity
Interests of such Person, provided that such Person is engaged only in the
businesses that are permitted for the Borrower and its Restricted Subsidiaries
pursuant to Section ‎7.07.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Petroleum Inventory” means Inventory consisting of refined petroleum products,
crude oil, condensate, natural gas liquids, liquefied petroleum gases, asphalt
or any blend thereof.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
 
31

--------------------------------------------------------------------------------

 
 
“Platform” is defined in Section ‎6.02 hereof.
 
“Property” means the Refineries and the real estate upon which the Refineries
are located, other real estate owned by one or more Loan Parties, and the
interests in real property created by easements or rights of way in favor of any
Loan Party, together with all Loan Parties’ interests in the improvements
thereon, the fixtures and equipment located thereon or located elsewhere and
used in the Borrower’s and its Restricted Subsidiaries’ business.
 
“Protective Advances” has the meaning specified in Section ‎2.18.
 
“Public Lender” has the meaning specified in Section ‎6.02.
 
“Qualifying Assets” means assets that generate “qualifying income” within the
meaning of section 7704(d) of the Code.
 
“Receivables” means, as to the Borrower or any other Loan Party, all accounts
receivable, whether billed or unbilled, arising out of the sale of inventory in
the ordinary course of business.
 
“Recharacterized Operating Lease” has the meaning specified in the definition of
Consolidated Fixed Charges.
 
“Refinancing Indebtedness” means “Refinancing Indebtedness” as defined in
Section ‎7.03(b).
 
“Refined Products” means all gasoline, diesel, aviation fuel, fuel oil, propane,
ethanol, transmix, and other products processed, refined or blended from
Feedstocks and Intermediate Products.
 
“Refineries” means, collectively, the Bloomfield Refinery, the Gallup Refinery,
the El Paso Refinery and the Yorktown Refinery.  The term “Refineries” shall
also include any refinery acquired by the Borrower or a Restricted Subsidiary of
the Borrower after the Closing Date.  For purposes of Section ‎7.05(b) the term
“Refinery” shall exclude Terminals located on Refinery premises.
 
“Register” has the meaning specified in Section ‎10.06(c).
 
“Regulation S-X” shall mean Regulation S-X as promulgated by the SEC.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates; and “Related Party” means any one of the
foregoing.
 
“Rent and Charges Reserve” means reserves which may be taken by the
Administrative Agent in its Permitted Discretion with respect to Eligible
Refinery Hydrocarbon Inventory and Eligible Lubricants Inventory in an amount up
to the aggregate of (a) all past due rent, storage, transportation, terminaling
and other amounts owing by a Loan Party to any landlord, warehouseman, terminal
owner or operator, pipeline, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any Eligible Refinery
Hydrocarbon Inventory or Eligible Lubricants Inventory or could assert a Lien on
any such Inventory, and (b) if the owner or operator of a facility or pipeline
where any Eligible Refinery Hydrocarbon Inventory or Eligible Lubricants
Inventory is located has not subordinated all Liens that are or may be held by
it on such Inventory pursuant to an agreement satisfactory to the Administrative
Agent, a reserve equal to the maximum amount of charges that can be secured by
Liens that are not subordinated to the Administrative Agent’s Liens; provided
that any Rent and Charges Reserve taken with respect to any location at which
any Eligible Refinery Hydrocarbon Inventory or
 
 
32

--------------------------------------------------------------------------------

 
 
Eligible Lubricants Inventory is located shall not exceed the value of such
Inventory stored at such location.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
 
“Required Financial Information” means with respect to any month-end date,
(a) the financial statements required to be delivered on the Fifth Amendment
Effective Date or pursuant to Section 6.01(c), as applicable, for the month
ending on such date, and (b) the Compliance Certificate required to be delivered
on the Fifth Amendment Effective Date or pursuant to Section 6.02(b), as
applicable, in each case with the financial statements described in clause (a)
above.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section ‎8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations, Swing
Line Loans and Protective Advances being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.  With respect to documents delivered
pursuant to Article IV, the term “Responsible Officer” shall also include the
chief administrative officer of the Borrower, and with respect to the
certificate required to be delivered pursuant to Section ‎6.02(h), the term
“Responsible Officer” shall also include the president-refining and marketing of
the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment.  For the
avoidance of doubt, (x) a payment of principal of or interest on debt securities
convertible into or exchangeable, in whole or in part, for shares of capital
stock of (or other ownership or profit interests in) the Borrower or any
Restricted Subsidiary, or a payment made in cash in lieu of fractional shares
upon conversion of any such debt securities shall not constitute a Restricted
Payment and (y) a payment made in cash in satisfaction of the Borrower’s or such
Restricted Subsidiary’s obligations with respect to the conversion or exchange
of any such securities (other than a payment made in lieu of fractional shares)
shall constitute a Restricted Payment to the extent that such payment exceeds
the stated principal amount of the debt securities in respect of which such
payment is made.  In addition, payments made in cash in lieu of fractional
shares upon the conversion of Convertible Preferred Securities shall not
constitute Restricted Payments;
 
 
33

--------------------------------------------------------------------------------

 
 
provided, however, that to the extent the aggregate amount of such payments made
during the term of this Agreement exceeds $5,000,000, such payments shall
constitute Restricted Payments.
 
“Restricted Subsidiary” means each Subsidiary of the Borrower that is not a MLP
Subsidiary.
 
 “Revolver Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement.  After repayment of the obligations under the Term Loan
and Note Documents and release of the Liens securing same, the term “Revolver
Priority Collateral” shall mean all Collateral.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.
 
“San Juan” means San Juan Refining Company, a New Mexico corporation.
 
“Schedule 1.01A Methods” means the methods prescribed on Schedule 1.01A, or such
other methods as may be agreed by the Administrative Agent and the Borrower.
 
 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Intermediary” means Bank of America, N.A. and any other Person
(including a bank or broker) that maintains a securities account for the
Borrower in which a security interest has been created in favor of the
Administrative Agent for the benefit of the Lender Secured Parties to secure the
Obligations, and that has entered into an Investment Account Control Agreement.
 
“Security Agreements” means, collectively, each Security Agreement substantially
in the form of Exhibit G hereto, executed by the Borrower and each Subsidiary in
favor of the Administrative Agent, for the benefit of the Lender Secured
Parties, as renewed, extended, amended or restated from time to time.
 
“Senior Secured Note Indenture” means the Indenture dated as of June 12, 2009
among the Borrower, the Guarantors therein named and The Bank of New York Mellon
Trust Company, N.A.
 
“Senior Secured Notes” means the 11.25% Senior Secured Notes due 2017 and the
11.250% Senior Secured Floating Rate Notes due 2014 issued by the Borrower
pursuant to the Senior Secured Note Indenture in an aggregate principal amount
outstanding, as of the Fifth Amendment Effective Date, equal to $325,000,000.
 
“Settlement Report” means a report delivered by the Administrative Agent to
Lenders which may summarize Committed Loans, Overadvance Loans and
participations in L/C Obligations, Swing Line Loans and Protective Advances
outstanding as of a given settlement date, allocated to Lenders on a pro rata
basis in accordance with their Applicable Percentage of the Aggregate
Commitments.
 
 “Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of such Person’s
liabilities (including contingent liabilities), (b) the present fair saleable
value of all of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the
 
 
34

--------------------------------------------------------------------------------

 
 
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
“State Excise Tax Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of state excise taxes that will be payable by the Loan Parties in
connection with sales of Inventory included in the calculation of the Borrowing
Base.
 
“Structured Hydrocarbon Supply Arrangement” means a transaction or series of
transactions entered into by Borrower or a Restricted Subsidiary pursuant to
which one or more third parties supplies, or agrees to supply, to Borrower and
its Restricted Subsidiaries Hydrocarbons of a type that, at the time of such
supply, are used or produced in the ordinary course of business of Borrower and
its Restricted Subsidiaries, including, without limitation, such transactions
that include sales by Borrower and its Restricted Subsidiaries of similar
Hydrocarbons to such third parties and later purchases (or options to purchase)
by Borrower or such Restricted Subsidiaries of similar Hydrocarbons from such
third parties and/or their affiliates and such transactions that include the
provision by Borrower or its Restricted Subsidiaries to such third parties of
related storage and other related services or the leasing by Borrower and its
Restricted Subsidiaries of related storage facilities.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Super-Majority Lenders” means, as of any date of determination, Lenders having
at least 75% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section ‎8.02, Lenders holding in the aggregate
at least 75% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations, Swing
Line Loans and Protective Advances being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Super-Majority Lenders.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a)
 
 
35

--------------------------------------------------------------------------------

 
 
for any date on or after the date such Swap Contracts have been closed out and
termination values determined in accordance therewith, such termination values,
and (b) for any date prior to the date referenced in clause (a), the amounts
determined as the mark-to-market values for such Swap Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include a Lender or
any Affiliate of a Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section ‎2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section ‎2.04.
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section ‎2.04(b) which, if in writing, shall be substantially in the form of
Exhibit A-2.
 
“Swing Line Sublimit” means, at any time, an amount equal to ten percent (10%)
of the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Administrative Agent” means Bank of America in its capacity as
administrative agent for the lenders under the Term Loan Credit Agreement
(together with any successor thereto in such capacity).
 
“Term Collateral Documents” means the “Collateral Documents” under, and as
defined in, the Term Loan Credit Agreement.
 
“Term Debt Reserve” means the aggregate amount of reserves established by the
Administrative Agent with respect to (a) any Indebtedness of the Borrower or any
Restricted Subsidiary that matures before the Extended Tranche Maturity Date
(other than purchase money obligations permitted by Section ‎7.03(f) or
Indebtedness permitted by Section ‎7.03(m) or ‎7.03(n)), such reserves to be in
an amount not less than the outstanding principal amount of such Indebtedness
plus accrued interest thereon; provided that any Term Debt Reserve taken with
respect to any such Indebtedness shall not go into effect until ninety (90) days
prior to the maturity date of such Indebtedness, and (b) the Convertible Senior
Notes (or other debt securities convertible into equity) at any time prior to
the date that is ninety (90) days prior to the maturity date thereof if the
holders thereof may then exercise their right to convert, if the Administrative
Agent receives notice from the Borrower that holder(s) of Convertible Senior
Notes (or another issue of debt securities convertible into equity) in an
aggregate principal amount of $25,000,000 or more have elected to convert such
holders’ Convertible Senior Notes (or other debt securities) prior to the
maturity date thereof, such reserves to be in an amount not less than the
outstanding principal amount of the Convertible Senior Notes (or such other debt
securities).
 
 
36

--------------------------------------------------------------------------------

 
 
“Term Loan and Note Documents” means (i) the “Loan Documents” as defined in the
Term Loan Credit Agreement, (ii) the Senior Secured Notes, the Senior Secured
Note Indenture and the security agreements, mortgages, deeds of trust and other
agreements and collateral documents executed in connection with or securing the
Senior Secured Notes, and (iii) any documents governing refinancings, renewals
and extensions of the Term Loan and Note Indebtedness that are permitted by
Section ‎7.03(b).
 
“Term Loan and Note Indebtedness” means Indebtedness under the Term Loan Credit
Agreement, Indebtedness evidenced by the Senior Secured Notes, and all
refinancings, renewals and extensions thereof that are permitted by Section
‎7.03(b).
 
“Term Loan and Note Maximum Amount” means $1,045,056,875, which represents the
sum of the outstanding principal amount of Term Loan and Note Indebtedness on
the Fifth Amendment Effective Date plus $100,000,000.
 
“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement dated
as of May 31, 2007, among the Borrower, as borrower, Bank of America, as
administrative agent, and the financial institutions parties thereto.
 
“Term Priority Collateral” shall have the meaning set forth in the Intercreditor
Agreement.
 
“Term Priority Liens” means the Liens held by or on behalf of the Term
Administrative Agent on the Term Priority Collateral pursuant to the Term
Collateral Documents.
 
“Terminal” means the Flagstaff Terminal, the Albuquerque Terminal, the Yorktown
Terminal, the El Paso Terminal, the Bloomfield Terminal, the Gallup Terminal and
all other finished product, asphalt, crude oil, and other storage terminals,
tanks and lines and facilities related thereto owned or leased by the Borrower
and its Restricted Subsidiaries.
 
“Threshold Amount” means $50,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Tranche” means (a) collectively, the Existing Tranche and the Extended Tranche,
and (b) individually, either the Existing Tranche or the Extended Tranche.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code, including each such provision as it may
subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.
 
“Unaudited September 30, 2010 Financial Statements” means the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of September
30, 2010 and the related consolidated statements of operations for the fiscal
quarters and portion of the fiscal year of the Borrower then ended and the
consolidated statement of cash flows for the portion of the fiscal year of the
Borrower then ended, including the notes thereto, as contained in the Borrower’s
quarterly report on Form 10-Q for such fiscal quarter, as filed with the SEC
 
“United States” and “U.S.” mean the United States of America.
 
 
37

--------------------------------------------------------------------------------

 
 
“Unreimbursed Amount” has the meaning specified in Section ‎2.03(c)(i).
 
“Utilization Ratio” means, at any time, the ratio, expressed as a percentage, of
(i) the aggregate Outstanding Amount of all Loans (other than Swing Line Loans
and Protective Advances) and all L/C Obligations to (ii) Aggregate Commitments.
 
“Western Refining Southwest” means Western Refining Southwest, Inc., an Arizona
corporation (formerly known as Giant Industries Arizona, Inc.).
 
“Western Refining Terminals” means Western Refining Terminals, Inc., an Arizona
corporation (formerly known as Giant Mid-Continent, Inc.).
 
“Western Refining Yorktown” means Western Refining Yorktown, Inc., a Delaware
corporation (formerly known as Giant Yorktown, Inc.).
 
“Yorktown Refinery” means the refinery located in or near Yorktown, Virginia,
and the land and other real estate appurtenant thereto, owned and operated by
Western Refining Yorktown.
 
“Yorktown Terminal” means the terminal, dock and related facilities owned and
operated by Western Refining Yorktown or another Loan Party located in or near
Yorktown, Virginia.
 
1.02  Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (vii)
except as otherwise indicated, all references to the discretion of the
Administrative Agent, the L/C Issuer or any Lender mean the sole discretion of
such Person, (viii) all calculations of value, fundings of Loans, issuances of
Letters of Credit and payments of Obligations shall be in Dollars, and (ix) all
determinations (including calculations of the Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time.
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
(b)  Borrowing Base calculations shall be consistent with historical methods of
valuation and calculation, and otherwise satisfactory to the Administrative
Agent (and not necessarily calculated in accordance with GAAP).  The Borrower
shall have the burden of establishing any alleged negligence, misconduct or lack
of good faith by the Administrative Agent, L/C Issuer or any Lender under any
Loan Documents.  No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision.
 
(c)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(d)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03  Accounting Terms.
 
(a)  Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
(x) as may be required by changes in GAAP, (y) as may be required by IFRS if the
Borrower is required to apply IFRS as provided in Section ‎1.03(b), or (z) as
may be otherwise specifically prescribed herein.  Notwithstanding the foregoing,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20  on financial liabilities shall be disregarded.
 
(b)  Changes in GAAP; IFRS.  If (x) at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document or (y) the Borrower is required (as advised by the Borrower’s outside
auditors of national recognized standing) to apply IFRS rather than GAAP and
such change would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or such application of
IFRS, as the case may be (subject in each case to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein (or
prior to the application of IFRS, as applicable) and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP (or to
such application of IFRS, as applicable).
 
(c)  Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Restricted
Subsidiaries or to the determination of any amount for the Borrower and its
Restricted Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.
 
1.04  Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component,
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
 
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
 
1.05  Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
 
1.06  Letter of Credit Amounts.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01  Committed Loans.
 
(a)  Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed, at any time, the lesser of (a) the amount of
such Lender’s Commitment, and (b) such Lender’s Applicable Percentage of the
Borrowing Base; provided, however, that after giving effect to any Borrowing,
(i) the Total Outstandings shall not exceed the Borrowing Base, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Overadvance Loans, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Protective Advances, shall not exceed such Lender’s
Applicable Percentage of the Borrowing Base.  Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section ‎2.01, prepay and repay under Section ‎2.05 and
Section ‎2.07, and reborrow under this Section ‎2.01.  Committed Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein. Prior to
the Existing Tranche Maturity Date, Committed Loans shall be made by the
Extended Tranche Lenders and the Existing Tranche Lenders in accordance with
each Lender’s Applicable Percentage.  From and after the Existing Tranche
Maturity Date, Committed Loans shall be made by the Extended Tranche Lenders in
accordance with each Extended Tranche Lender’s Applicable Percentage.
 
(b)  As of the Fifth Amendment Effective Date, each Lender designates all of its
Commitment to either the Existing Tranche or the Extended Tranche as indicated
on Schedule 2.01; and all Committed Loans, Overadvance Loans, participations in
L/C Obligations, participations in Swing Line Loans, and participations in
Protective Advances held by such Lender on the Fifth Amendment Effective Date
and thereafter will be deemed to be Committed Loans, Overadvance Loans,
participations in L/C Obligations, participations in Swing Line Loans and
participations in Protective Advances, respectively, of such Lender under the
Existing Tranche or the Extended Tranche, as applicable.
 
(c)  Following the Fifth Amendment Effective Date, with the consent of the
Borrower, any Existing Tranche Lender may elect to have all (but not less than
all) of its Commitment deemed to be a
 
  
 
40

--------------------------------------------------------------------------------

 
 
 
Commitment under the Extended Tranche on any date (each date a “Designation
Date”) prior to the Existing Tranche Maturity Date; provided that such Lender
shall have provided written notice to Borrower and the Administrative Agent at
least 10 Business Days prior to such Designation Date (or such shorter period as
the Administrative Agent may agree in its reasonable discretion).  Following the
applicable Designation Date, any Committed Loans, Overadvance Loans,
participations in L/C Obligations, participations in Swing Line Loans, and
participations in Protective Advances held by such Lender will be deemed to be
Committed Loans, Overadvance Loans, participations in L/C Obligations,
participations in Swing Line Loans, and participations in Protective Advance,
respectively, under the Extended Tranche.  Once a Lender’s Commitment has been
designated to the Extended Tranche whether on the Fifth Amendment Effective Date
or thereafter, such Commitment may not be redesignated to the Existing Tranche.
 
2.02  Borrowings, Conversions and Continuations of Committed Loans.
 
(a)  Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given
electronically.  Each such notice must be received by Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on
the requested borrowing date of any Base Rate Committed Loans, which shall be a
Business Day.  Each electronic notice by the Borrower pursuant to this Section
‎2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000, or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections ‎2.03(c) and
‎2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $500,000, or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice (whether electronic or written) shall specify (A)
whether the Borrower is requesting a Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (C) the principal amount of Committed Loans to
be borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Committed Loans are to be converted, and (E) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate
Committed Loans.  Any such automatic conversion to Base Rate Committed Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.
 
(b)  Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section ‎4.02 (and, if
such Borrowing is the initial Credit Extension, Section ‎4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
the Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Loan Notice with respect
to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
 
(c)  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)  The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(e)  After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than seven (7) Interest Periods in effect with
respect to Committed Loans.
 
(f)  Unless payment is otherwise timely made by the Borrower, the becoming due
of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, L/C Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Committed Loans on
the due date, in the amount of such Obligations.  The proceeds of such Loans
shall be disbursed as direct payment of the relevant Obligation.  In addition,
the Administrative Agent may, at its option, charge such Obligations against any
operating, investment or other account of the Borrower maintained with the
Administrative Agent or any of its Affiliates.
 
(g)  If the Borrower establishes a controlled disbursement account with the
Administrative Agent or any Affiliate of the Administrative Agent, then the
presentation for payment of any check or other item of payment drawn on such
account at a time when there are insufficient funds to cover it shall be deemed
to be a request for Base Rate Committed Loans on the date of such presentation,
in the amount of the check and items presented for payment.  The proceeds of
such Loans may be disbursed directly to the controlled disbursement account or
other appropriate account.
 
2.03 Letters of Credit.
 
(a)  The Letter of Credit Commitment.
 
(i)  Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
‎2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Restricted Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Borrowing Base, (y) the aggregate Outstanding Amount of the Committed Loans of
any Lender,
 
  
 
42

--------------------------------------------------------------------------------

 
 
 
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Overadvance Loans, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Protective Advances, shall not
exceed such Lender’s Applicable Percentage of the Borrowing Base, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Notwithstanding the foregoing, no L/C Issuer
shall make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in, any Letter of Credit if as of the
date of such L/C Credit Extension, the Administrative Agent shall not have
received a copy of the Letter of Credit Application for such L/C Credit
Extension and such L/C Issuer shall not have obtained confirmation from the
Administrative Agent that such L/C Credit Extension is permitted
hereunder.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
 
(ii)  The L/C Issuer shall not issue any Letter of Credit, if:
 
(A) subject to Section ‎2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
 
(iii)  The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;
 
(C) such Letter of Credit is to be denominated in a currency other than Dollars;
 
(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer, with the Borrower or such Lender to eliminate
the L/C Issuer’s Fronting Exposure (after giving effect to Section ‎2.21(a)(iv))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has Fronting Exposure.
 
(iv)  The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)  The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi)  The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b)  Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) the purpose and nature of the requested Letter of Credit;
and (H) such other matters as the L/C Issuer may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject (i) to the receipt by the
L/C Issuer of confirmation from the Administrative Agent that such L/C Credit
Extension is permitted hereunder and (ii) to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or a Restricted Subsidiary thereof) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.  Prior
to the Existing Tranche Maturity Date, such risk participations shall be
purchased by the Extended Tranche Lenders and the Existing Tranche Lenders in
accordance with each Lender’s Applicable Percentage.  From and after the
Existing Tranche Maturity Date, such risk participations shall be purchased by
the Extended Tranche Lenders in accordance with each Extended Tranche Lender’s
Applicable Percentage.  Without limiting the Borrower’s obligations under
Section ‎2.14(c), on the Existing Tranche Maturity Date the risk participations
in Letters of Credit held by the Existing Tranche Lenders shall be reallocated
among the Extended Tranche Lenders on a pro rata basis in accordance with each
Extended Tranche Lender’s Applicable Percentage after giving effect to the
termination of the Commitments of the Existing Tranche Lenders to the extent
that, after giving effect to such reallocation, each Extended Tranche Lender’s
Applicable Percentage of the Total Outstandings shall not exceed such Extended
Tranche Lender’s Commitment.
 
(iii)  If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section ‎2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section
‎4.02 is not then satisfied, and in each such case directing the L/C Issuer not
to permit such extension.
 
(iv)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
 
(c)  Drawings and Reimbursements; Funding of Participations.
 
(i)  Upon receipt from the beneficiary of any Letter of Credit of any notice of
a drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the
 
 
45

--------------------------------------------------------------------------------

 
 
Administrative Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower agrees to reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section ‎2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section ‎4.02 (other than
the delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section ‎2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii)  Each Lender shall upon any notice pursuant to Section ‎2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section ‎2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.
 
(iii)  With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section ‎4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section ‎2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section ‎2.03.
 
(iv)  Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section ‎2.03‎(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
(v)  Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section ‎2.03(c), shall be absolute and unconditional and
shall not be affected by any
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section ‎2.03(c) is subject
to the conditions set forth in Section ‎4.02 (other than delivery by the
Borrower of a Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
(vi)  If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section ‎2.03‎(c) by the time specified in
Section ‎2.03‎(c)‎(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
 
(d)  Repayment of Participations.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section ‎2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lenders’ L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section ‎2.03(c)(i) is required to be returned under any
of the circumstances described in Section ‎10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(e)  Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)  any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)  Role of L/C Issuer.  Each Lender and the Borrower agrees that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section ‎2.03‎(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
 
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
(g)  Intentionally Omitted.
 
(h)  Applicability of ISP.  Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.
 
(i)  Letter of Credit Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit; provided, however, (x) any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section ‎2.03 shall
be (A) payable, to the maximum extent permitted by applicable Law, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section ‎2.21(a)(iv),
(B) retained by the Borrower to the extent that the Borrower has provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section ‎2.03 to
cover Fronting Exposure that has not been reallocated pursuant to Section
‎2.21(a)(iv), and (C) with the balance of such fee, if any, payable to the L/C
Issuer for its own account; and (y) the Borrower agrees to pay to the
Administrative Agent for the account of each Defaulting Existing Tranche Lender
an amount equal to the amount of Letter of Credit Fees that were reallocated
pursuant to the foregoing clause (x) so that such Defaulting Existing Tranche
Lender shall have received the same amount as if such Letter of Credit Fees had
not been so reallocated.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section ‎1.06.  Letter of Credit Fees
shall be (i) computed on a quarterly basis in arrears and (ii) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  Notwithstanding anything to
the contrary contained herein, upon the request of the Required Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
 
(j)  Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower agrees to pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter (or otherwise agreed between the Borrower and
the L/C Issuer), computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears, and due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section ‎1.06.  In addition, the Borrower
agrees to pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as
 
49

--------------------------------------------------------------------------------

 
 
 
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
 
(k)  L/C Issuer Reporting Requirements.  Each L/C Issuer shall, no later than
the last Business Day of each month, provide to the Administrative Agent a
schedule of the Letters of Credit issued by such L/C Issuer, such schedule to be
in form and substance reasonably satisfactory to the Administrative Agent,
showing the date of issuance of each Letter of Credit, the account party, the
original face amount (if any), the expiration date, and the reference number of
any Letter of Credit outstanding at any time during such month, and showing the
aggregate amount (if any) payable by the Borrower to such L/C Issuer during such
month pursuant to Section ‎2.03(j).
 
(l)  Letters of Credit Issued for Restricted Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
 
(m)  Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
2.04  Swing Line Loans.
 
(a)  The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section ‎2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans, L/C Obligations, Overadvance Loans and
Protective Advances of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Borrowing Base, and (ii) the aggregate Outstanding Amount of the Committed Loans
of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Overadvance Loans, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Protective
Advances, shall not exceed such Lender’s Applicable Percentage of the Borrowing
Base, and provided further, that the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section ‎2.04, prepay under Section ‎2.05, and
reborrow under this Section ‎2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.  Prior to the Existing Tranche Maturity Date, such risk
participations shall be purchased by the Extended Tranche Lenders and the
Existing Tranche Lenders in accordance with each Lender’s Applicable
Percentage.  From and after the Existing Tranche Maturity Date, such risk
participations shall be purchased by the Extended Tranche Lenders in accordance
with each Extended Tranche Lender’s Applicable Percentage.
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
(b)  Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given electronically.  Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such electronic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any electronic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (electronically or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (electronically or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (electronically or in writing) from the Administrative Agent (including
at the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section ‎2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
 
(c)  Refinancing of Swing Line Loans.
 
(i)  The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender and the Administrative Agent to so request on its behalf),
that each Lender make a Base Rate Committed Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section ‎2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section ‎4.02.  The Swing Line Lender or the Administrative Agent, as
applicable, shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in same day funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for payments not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section ‎2.04(c)‎(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.
 
(ii)  If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section ‎2.04(c)‎(i), the request for Base Rate
Committed Loans submitted by the Swing Line Lender or the Administrative Agent
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section ‎2.04‎(c)(i) shall be deemed payment
in respect of such participation.
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
(iii)  If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section ‎2.04(c) by the time
specified in Section ‎2.04‎(c)‎(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the
foregoing.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
 
(iv)  Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section ‎2.04‎(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section ‎2.04(c) is subject to the
conditions set forth in Section ‎4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
(d)  Repayment of Participations.
 
(i)  At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.
 
(ii)  If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section ‎10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
(e)  Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section ‎2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(f)   Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
2.05  Prepayments.
 
(a)  The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000, or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section ‎3.05.  Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages; provided, that a prepayment made
in connection with a termination or reduction of Commitments under the Existing
Tranche contemplated under Section ‎2.06 shall be applied to the Committed Loans
of each Existing Tranche Lender in accordance with the percentage of the
Commitments under the Existing Tranche held by such Existing Tranche Lender
immediately prior to such termination or reduction.
 
(b)  The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(c)  If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower agrees to immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section ‎2.05(b) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.
 
(d)  If for any reason the Total Outstandings at any time exceed the Borrowing
Base then in effect, the Borrower agrees to immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in accordance with Section ‎2.14(c) hereof.
 
2.06  Termination or Reduction of Commitments.  The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000, or any whole
multiple of $1,000,000 in excess thereof, (c) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, (i) the Total Outstandings
 
  
 
53

--------------------------------------------------------------------------------

 
 
 
would exceed the Aggregate Commitments or (ii) the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit after giving effect to such
proposed reduction of the Aggregate Commitments, and (d) if, after giving effect
to any reduction of the Aggregate Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied pro rata between the Existing Tranche and
the Extended Tranche and shall be applied to the Commitment of each Lender
according to its Applicable Percentage; provided, however, that the Borrower may
elect to terminate or reduce the Commitments under the Existing Tranche without
terminating or reducing the Commitments under the Extended Tranche, in which
case, such reduction of Commitments shall be applied to the Commitment of each
Existing Tranche Lender according to the percentage of the Commitments under the
Existing Tranche represented by such Existing Tranche Lender’s Commitment at
such time.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination of
the Aggregate Commitments, and all fees accrued with respect to the Existing
Tranche until the effective date of any termination of the Commitments under the
Existing Tranche shall be paid on the effective date of such termination of the
Commitments under the Existing Tranche.
 
2.07  Repayment of Loans.
 
(a)  On the Existing Tranche Maturity Date the Borrower shall (i) repay to the
Existing Tranche Lenders all Loans made under the Existing Tranche outstanding
on such date, (ii) prepay to the Extended Tranche Lenders all Loans made under
the Extended Tranche outstanding on such date, and (iii) repay all Protective
Advances and Overadvance Loans outstanding on such date.  For the avoidance of
doubt, the Borrower’s obligation to prepay all Extended Tranche Loans
outstanding on the Existing Tranche Maturity Date shall not impair the
Borrower’s right to reborrow Loans under the Extended Tranche pursuant to
Section ‎2.01(a).
 
(b)  On the Extended Tranche Maturity Date the Borrower shall repay all Loans
made under the Extended Tranche, all Protective Advances and all Overadvance
Loans outstanding on such date.
 
(c)  The Borrower agrees to repay each Swing Line Loan on the earlier to occur
of (i) the date that is ten Business Days after such Loan is made and (ii) the
next occurring Maturity Date.
 
2.08  Interest.
 
(a)  Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
 
(b)   (i)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 

 
 
54

--------------------------------------------------------------------------------

 
 
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)  Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09  Fees.  In addition to certain fees described in subsections (i) and (j) of
Section ‎2.03:
 
(a)  Commitment Fee.  The Borrower agrees to pay to the Administrative Agent for
the account of each Existing Tranche Lender in accordance with its Applicable
Percentage, a commitment fee equal to the Applicable Rate for the Existing
Tranche, and for the account of each Extended Tranche Lender (other than a
Defaulting Extended Tranche Lender) in accordance with its Applicable
Percentage, a commitment fee equal to the Applicable Rate for the Extended
Tranche, in each case times the actual daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans,
(ii) the Outstanding Amount of L/C Obligations, and (iii) the Outstanding Amount
of Overadvance Loans.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each fiscal quarter of the Borrower,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
 
(b)  Other Fees.
 
(i)  The Borrower agrees to pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(ii)  The Borrower agrees to pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10  Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
 
(a)  All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may
 
  
 
55

--------------------------------------------------------------------------------

 
 
 
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section ‎2.12(a)
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b)  If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio, average Excess Availability
(expressed as a percentage of the Borrowing Base) or the average Utilization
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio, average Excess
Availability (expressed as a percentage of the Borrowing Base) or the average
Utilization Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section ‎2.03(c)(iii), ‎2.03(i) or
‎2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.
 
2.11  Evidence of Debt.
 
(a)  The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligations of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
(b)  In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
 
 
56

--------------------------------------------------------------------------------

 
 
 
2.12  Payments Generally; Administrative Agent’s Clawback.
 
(a)  General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)  (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section ‎2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the Borrower and the applicable
Lender severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan included in such Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
 
(ii)  Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
 
 
57

--------------------------------------------------------------------------------

 
 
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)  Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)  Obligations of Lenders Several.  The obligations of the Lenders hereunder
to make Committed Loans and Overadvance Loans, to fund participations in Letters
of Credit, Swing Line Loans and Protective Advances, and to make payments
pursuant to Section ‎10.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section ‎10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
‎10.04(c).
 
(e)  Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(f)  Payment of Other Obligations.  Loans, L/C Obligations, Extraordinary
Expenses and other amounts payable pursuant to this Agreement and the other Loan
Documents shall be paid by the Borrower as provided in this Agreement and the
other Loan Documents, and, if no payment date is specified for such other
amounts, such other amounts shall be payable within 10 days of written demand
accompanied by reasonably detailed supporting information.
 
2.13  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations, Swing Line Loans or Protective Advances held by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans or participations and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations, Swing Line Loans or Protective Advances of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(i)  if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii)  the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section ‎2.20, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its
 
  
 
58

--------------------------------------------------------------------------------

 
 
 
Loans or subparticipations in L/C Obligations, Swing Line Loans or Protective
Advances to any assignee or participant, other than an assignment to the
Borrower or any Restricted Subsidiary thereof (as to which the provisions of
this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14  Borrowing Base Determinations; Mandatory Prepayments of Loans.
 
(a)  Borrowing Base Determination. The Borrowing Base shall be determined either
(x) as of the last day of each month, (y) as of the 15th day of each month and
on the last day of each month, or (z) weekly on the last Business Day of each
week, as applicable, and at such other times as the Administrative Agent may
request, in each case by reference to the most recent Borrowing Base Report
delivered by the Borrower to the Administrative Agent pursuant to
Section ‎6.02(h).  The Borrowing Base shall be subject to review and adjustment
by the Administrative Agent in its Permitted Discretion (i) based upon the
results of periodic field audits, inventory valuations, inventory assessments
and/or other reports pursuant to Section ‎6.10, (ii) to reflect the
Administrative Agent’s reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Accounts or otherwise;
and (iii) to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Availability Reserve.
 
(b)  Intentionally Omitted.
 
(c)  Mandatory Prepayments if Total Outstandings exceed the Borrowing
Base.  Subject to Section ‎2.17, if, on any date, the Total Outstandings exceed
the Borrowing Base (an “Overadvance”), the Borrower agrees, without notice or
demand, to prepay on such date the outstanding principal amount of the Loans by
an amount equal to the applicable excess.  If on any date, after giving effect
to any mandatory prepayment made on such date pursuant to the preceding
sentence, the Outstanding Amount of all L/C Obligations exceed the Borrowing
Base, the Borrower agrees to immediately Cash Collateralize the outstanding
Letters of Credit on such date in an amount equal to the amount by which such
Outstanding Amount of the L/C Obligations exceeds the Borrowing Base.
 
(d)   Intentionally Omitted.
 
(e)  Borrowing Base Determination and Mandatory Prepayments upon Disposition of
Borrowing Base Assets.  In the event of a Disposition of Borrowing Base Assets
permitted by Section ‎7.05(a) (other than Dispositions of Inventory in the
ordinary course of business), then at the time of receipt of such Net Cash
Proceeds of such Disposition (i) (A) if Excess Availability is less than
$100,000,000 and (B) the amount of Net Cash Proceeds of such Disposition, when
added to the Net Cash Proceeds of all other such Dispositions since the date as
of which the Borrowing Base was determined in the Borrowing Base Report most
recently delivered under Section ‎6.02(h) or this Section ‎2.14(e) exceeds
$10,000,000, or (ii) (A) if Excess Availability is $100,000,000 or more and (B)
the amount of Net Cash Proceeds of such Disposition, when added to the Net Cash
Proceeds of all other such Dispositions of Borrowing Base Assets received by the
Borrower and its Restricted Subsidiaries since the date as of which the
Borrowing Base was determined in the Borrowing Base Report most recently
delivered under Section ‎6.02(h) or this Section ‎2.14(e) exceeds $30,000,000,
the Borrower shall deliver to the Administrative Agent a Borrowing Base Report
prepared taking into account such Disposition and shall make such mandatory
prepayments as may be required by Section ‎2.14(c) (and, if required by such
Section, provide Cash Collateral as therein set forth).
 
 
 
59

--------------------------------------------------------------------------------

 
 
 
(f)  Application of Payments.  During any Cash Dominion Period, the
Administrative Agent shall apply the ledger balances in the Dominion Accounts as
of the end of a Business Day to the Obligations then outstanding at the
beginning of the next Business Day.  If, as a result of such application, a
credit balance exists, the balance shall not accrue interest in favor of the
Borrower or other Loan Party and shall be made available to the Borrower or
other Loan Party, as applicable, upon request by the Borrower or such other Loan
Party.  The Borrower and each Loan Party irrevocably waive the right to direct
the application of any payments or Collateral proceeds, and agree that the
Administrative Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations then outstanding, in such manner as the
Administrative Agent deems advisable.
 
(g)  Miscellaneous.  No corresponding reduction in the Commitments shall be
required by reason of prepayments pursuant to this Section ‎2.14.
 
2.15  Security.  All Obligations of the Borrower and the Guarantors shall be
secured in accordance with the Collateral Documents.
 
2.16  Increase in Commitments.
 
(a)  Request for Increase.  After the Fifth Amendment Effective Date, provided
there exists no Default, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrower may request an increase in the
Aggregate Commitments by an amount (for all such requests) not to exceed
$300,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $75,000,000, and (ii) the maximum aggregate number of such
requests that the Borrower may make under this Section is four.  At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond.  Unless otherwise specifically requested by the Borrower, each such
request shall be deemed to be a request for an increase of Commitments under the
Extended Tranche.
 
(b)  Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, the amount of the increase to which it agrees.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.
 
(c)  Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  Subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
 
(d)  Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”), and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
 
(e)  Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date signed by a Secretary
or Assistant Secretary of such Loan Party certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and a certificate of a Responsible Officer certifying that, before and after
giving effect to such increase, (A) the
 
60

--------------------------------------------------------------------------------

 
 
 
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section ‎2.16, the representations and
warranties contained in clauses (a), (b) and (c) of Section ‎5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a),
(b) and (c), respectively, of Section ‎6.01, and (B) no Default exists.  The
Borrower shall prepay any Committed Loans and Overadvance Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section ‎3.05) to the extent necessary to keep the outstanding Committed Loans
and Overadvance Loans ratable with any revised Applicable Percentages arising
from any nonratable increase in the Commitments under this Section.
 
(f)  Conflicting Provisions.  This Section shall supersede any provisions in
Sections ‎2.13 or ‎10.01 to the contrary.
 
2.17  Overadvances.
 
(a)  Unless its authority has been revoked in writing by Required Lenders, (1)
prior to the Existing Tranche Maturity Date, the Administrative Agent may
request (subject to the consent of all Lenders) and (2) from and after the
Existing Tranche Maturity Date, the Administrative Agent may require, Lenders to
honor requests for Overadvance Loans and to forbear from requiring the Borrower
to make the mandatory prepayments required by Section 2.14(c), (i) when no other
Event of Default is known to Administrative Agent, provided that (A) no
Overadvance may continue for more than 30 consecutive days and no additional
Overadvance Loans may be required for at least five consecutive days following
the termination of the preceding Overadvance, and (B) the Overadvance is not
known by the Administrative Agent to exceed 5% of the Borrowing Base; and (ii)
regardless of whether an Event of Default exists, if the Administrative Agent
discovers an Overadvance not previously known by it to exist, provided that from
and after the date of such discovery, the Overadvance (A) shall not be increased
by more than an amount equal to 2.5% of the Borrowing Base, and (B) does not
continue for more than 30 consecutive days; provided, however, that without the
consent of the Required Lenders, the aggregate amount of the Overadvance
permitted under this Section 2.17 at any time shall not exceed an amount that is
equal to 5.0% of the Borrowing Base.
 
(b)  Prior to the Existing Tranche Maturity Date, Overadvance Loans shall be
made by the Extended Tranche Lenders and the Existing Tranche Lenders in
accordance with each Lender’s Applicable Percentage.  From and after the
Existing Tranche Maturity Date, Overadvance Loans shall be made by the Extended
Tranche Lenders in accordance with each Extended Tranche Lender’s Applicable
Percentage.
 
(c)  In no event shall Overadvance Loans be required that would cause the Total
Outstandings to exceed the Aggregate Commitments.  Any funding of an Overadvance
Loan or sufferance of an Overadvance shall not constitute a waiver by the
Administrative Agent or the Lenders of the Event of Default caused thereby.
 
(d)   Overadvance Loans shall accrue interest at the Base Rate plus the
Applicable Rate applicable to Base Rate Loans, and may not be converted into
Eurodollar Rate Loans.  Overadvance Loans shall be payable on demand.
 
(e)  In no event shall the Borrower or other Loan Party be deemed a beneficiary
of this Section ‎2.17 nor authorized to enforce any of its terms.
 
 
 
61

--------------------------------------------------------------------------------

 
 
 
2.18  Protective Advances.
 
(a)  The Administrative Agent shall be authorized, in its discretion, at any
time that any one or more of the conditions in Section ‎4.02 are not satisfied,
to make Base Rate Loans (“Protective Advances”) (i) up to an aggregate principal
amount, when taken together with the aggregate principal amount of Overadvance
Loans then outstanding, not to exceed 7.5% of the Borrowing Base, if the
Administrative Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectibility or repayment of Obligations
or (ii) to pay any other amounts chargeable to the Loan Parties under any Loan
Documents, including costs, fees and expenses, when the same shall become due;
provided that after giving effect to any Protective Advance, the Total
Outstandings shall not exceed the Aggregate Commitments.  Each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Administrative Agent risk participations in each Protective Advance in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Protective Advance, and each Lender shall transfer the amount of
its risk participation to the Administrative Agent, in immediately available
funds, within one Business Day after the Administrative Agent’s request
therefor.  Prior to the Existing Tranche Maturity Date, such risk participations
shall be purchased by the Extended Tranche Lenders and the Existing Tranche
Lenders in accordance with each Lender’s Applicable Percentage.  From and after
the Existing Tranche Maturity Date, such risk participations shall be purchased
by the Extended Tranche Lenders in accordance with each Extended Tranche
Lender’s Applicable Percentage.  Required Lenders may at any time revoke the
Administrative Agent’s authority to make further Protective Advances by written
notice to the Administrative Agent.  Absent such revocation, the Administrative
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive.
 
(b)  Protective Advances shall accrue interest at the Base Rate plus the
Applicable Rate that is applicable to Base Rate Loans and are not eligible to
convert into Eurodollar Rate Loans. Protective Advances shall be payable on
demand.
 
 
 
62

--------------------------------------------------------------------------------

 
 
 
2.19  Settlement.  To facilitate administration of the Loans, the Lenders and
the Administrative Agent agree (which agreement is solely among them, and not
for the benefit of or enforceable by the Borrower) that settlement among them
with respect to Swing Line Loans, Protective Advances and other Loans may take
place on a date determined from time to time by the Administrative Agent, which
shall occur at least weekly.  On each settlement date, settlement shall be made
with each Lender in accordance with the Settlement Report delivered by the
Administrative Agent to the Lenders.  Between settlement dates, the
Administrative Agent may in its discretion apply payments on Loans to Swingline
Loans or Protective Advances, regardless of any designation by Borrower or any
provision herein to the contrary.  Each Lender’s obligation to make settlements
with the Administrative Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section ‎4.02 are
satisfied.  If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swingline Loan or Protective Advance may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from the
Administrative Agent a risk participation in each unpaid Swingline Loan and in
each unpaid Protective Advance in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of each such Swing Line Loan and
each such Protective Advance and shall transfer the amount of such participation
to the Administrative Agent, in immediately available funds, within one Business
Day after the Administrative Agent’s request therefore.  The provisions of this
Section ‎2.19 shall not limit the rights of the Swing Line Lender or the
obligations of the Lenders or the Borrower under Section ‎2.04.
 
2.20  Cash Collateral.
 
(a)  Certain Credit Support Events.  Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section ‎2.21(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).  If the Borrower fails to provide Cash Collateral in the
amount and at the times as required by this Agreement, the Lenders may (and
shall upon direction of the Administrative Agent) advance, as Base Rate
Committed Loans, the amount of the Cash Collateral required (whether or not the
Commitments have terminated, an Overadvance exists or the conditions in Section
‎4.02 are satisfied).
 
(b)  Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section ‎2.20‎(c).  If at any time the Administrative Agent
determines in good faith that Cash Collateral is subject to any right or claim
of any Person other than the Administrative Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
 
 
 
63

--------------------------------------------------------------------------------

 
 
 
(c)  Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section ‎2.20 or Sections
‎2.03, ‎2.04, ‎2.05, ‎2.21 or ‎8.02 in respect of Letters of Credit, Swing Line
Loans or Protective Advances shall be held and applied to the satisfaction of
the specific L/C Obligations, Swing Line Loans, Protective Advances, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
(d)  Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section ‎10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section ‎2.20 may be
otherwise applied in accordance with Section ‎8.03), and (y) the Person
providing Cash Collateral and the Administrative Agent, L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
 
2.21  Defaulting Lenders.
 
(a)  Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)  Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section ‎10.01.
 
(ii)  Reallocation of Payments.  In the case of a Defaulting Extended Tranche
Lender, any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Extended Tranche
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Extended Tranche Lender pursuant to Section ‎10.08), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting
Extended Tranche Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Extended
Tranche Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Extended Tranche Lender of any participation in any Swing Line
Loan, Letter of Credit or Protective Advance; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Extended Tranche Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Extended Tranche Lender to
fund Loans under this Agreement; sixth, to the payment of any amounts then owing
to the Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the L/C Issuer or
Swing Line Lender against that Defaulting Extended Tranche Lender as a result of
that
 
 
 
64

--------------------------------------------------------------------------------

 
 
 
Defaulting Extended Tranche Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
then owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Extended Tranche
Lender as a result of such Defaulting Extended Tranche Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Extended
Tranche Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Advances in respect of which such Defaulting Extended Tranche
Lender has not fully funded its appropriate share and (y) such Loans or L/C
Advances were made at a time when the conditions set forth in Section ‎4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Advances owed to, all Lenders that are not Defaulting Extended Tranche
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Advances owed to, that Defaulting Extended Tranche Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Extended
Tranche Lender that are applied (or held) to pay amounts owed by a Defaulting
Extended Tranche Lender or to post Cash Collateral pursuant to this Section
‎2.21(a)‎(ii) shall be deemed paid to and redirected by that Defaulting Extended
Tranche Lender, and each Lender irrevocably consents hereto.
 
(iii)  Certain Fees.  In the case of a Defaulting Extended Tranche Lender, such
Defaulting Extended Tranche Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section ‎2.09(a) for any period during which such
Lender is a Defaulting Extended Tranche Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Extended Tranche Lender), and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section ‎2.03(i).
 
(iv)  Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit, Swing Line Loans
or Protective Advances pursuant to Sections ‎2.03, ‎2.04 and ‎2.18, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided that, (i)
each such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit, Swing Line Loans and
Protective Advances shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Committed Loans and Overadvance Loans of that Lender.
 
(b)  Defaulting Lender Cure.  If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and Overadvance
Loans and funded and unfunded participations in Letters of Credit, Swing Line
Loans and Protective Advances to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
‎2.21‎(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from
 
 
 
65

--------------------------------------------------------------------------------

 
 
 
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
 
ARTICLE III. 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01  Taxes.
 
(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
 
(b)  Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
 
(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)  Status of Lenders.  Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the
 
 
 
66

--------------------------------------------------------------------------------

 
 
 
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i)  duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii)  duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f)  Treatment of Certain Refunds.  If the Administrative Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
3.02  Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such
 
 
 
67

--------------------------------------------------------------------------------

 
 
 
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case, until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower, agree, upon demand from
such Lender (with a copy to the Administrative Agent), to prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
 
3.03  Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
3.04  Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)  Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;
 
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by
 
 
 
68

--------------------------------------------------------------------------------

 
 
 
Section ‎3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest of which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower agrees to pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)  Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower agrees to pay to such Lender or the L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
 
(c)  Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower agrees to pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d)  Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e)  Reserves on Eurodollar Rate Loans.  The Borrower agrees to pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such
 
 
 
69

--------------------------------------------------------------------------------

 
 
 
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05  Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower agrees to promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)  any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)  any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section ‎10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower agrees to also pay any customary administrative fees
charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section ‎3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06  Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section ‎3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section ‎3.01, or if any Lender gives a notice pursuant
to Section ‎3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections ‎3.01 or
‎3.04 as the case may be, in the future, or eliminate the need for the notice
pursuant to Section ‎3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  Replacement of Lenders.  If any Lender requests compensation under Section
‎3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for
 
 
 
70

--------------------------------------------------------------------------------

 
 
 
the account of any Lender pursuant to Section ‎3.01, the Borrower may replace
such Lender in accordance with Section ‎10.13.
 
3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01  Conditions to Initial Credit Extension.  [Intentionally omitted in
connection with the Fifth Amendment because the conditions in this Section 4.01
applied to the Closing Date of this Agreement which conditions no longer
apply.  The conditions to the effectiveness of the Fifth Amendment are set forth
in the Fifth Amendment.]
 
4.02  Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
 
(a)  The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, before and after giving effect to such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section ‎4.02, (i) the
representations and warranties contained in Section ‎5.05(a) shall be deemed to
refer to the most recent statements furnished pursuant to Sections ‎6.01(a)(i),
‎6.01(b)(i) and ‎6.01(c), respectively, and (ii) the representations and
warranties contained in Section ‎5.05(b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections ‎6.01(a)(ii) and ‎6.01(b)(ii),
respectively.
 
(b)  No Default shall exist or would result from such proposed Credit Extension,
or from the application of the proceeds thereof.
 
(c)  Both before and after giving effect to such Credit Extension, Total
Outstandings shall not exceed the Borrowing Base.
 
(d)  The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender, shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections ‎4.02‎(a), ‎(b), and ‎(c)
have been satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
 
71

--------------------------------------------------------------------------------

 
 
5.01  Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
and each Restricted Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and licensed and in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license, and (d) is in compliance with
all Laws; except in each case referred to in clause (b)(i), (c) or (d), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.02  Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person,
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.  Each
Loan Party and each Subsidiary thereof is in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.
 
5.03  Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization or other action by, or notice to or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04  Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, the legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
 
5.05  Financial Statements; No Material Adverse Effect.
 
(a)  The Audited Financial Statements, the Unaudited September 30, 2010
Financial Statements, and the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries most recently delivered pursuant to Section
‎6.01(c), and the related consolidated statements of income or operations for
the month ended on the date thereof and the related consolidated statements of
income or operations and cash flows for the portion of the Borrower’s fiscal
year then ended (the “Unaudited Monthly Financial Statements”), (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries, as of the
date thereof and their results of operations for the periods covered thereby,
subject, in the case of clauses (i) and (ii) with respect to the Unaudited
September 30, 2010 Financial Statements and the Unaudited Monthly Financial
Statements, to the absence of footnotes and to normal year-end audit
adjustments.
 
(b)  The consolidated balance sheet of the MLP and its Subsidiaries most
recently delivered pursuant to Sections ‎6.01(a)(ii) and ‎6.01(b)(ii), and the
related consolidated statements of income or
 
 
 
72

--------------------------------------------------------------------------------

 
 
 
operations and cash flows for the applicable period ended on the date thereof
and for the portion of the MLP’s fiscal year then ended, as applicable, (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the MLP and its Subsidiaries, as of the date
thereof and their results of operations for the periods covered thereby, subject
to the absence of footnotes and to normal year-end audit adjustments.
 
(c)  Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
5.06  Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues (a) except as
disclosed on Schedule 5.06, that purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) that either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.
 
5.07  No Default.  No Default exists or would be reasonably expected to result
from the incurring of any Obligations by the Borrower or from the grant or
perfection of the Liens of the Administrative Agent and the Lenders on the
Collateral.  Neither of the Borrower nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08  Ownership of Property; Liens.  The Borrower and each Restricted Subsidiary
has good record and indefeasible title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Restricted Subsidiaries is subject to no Liens,
other than Liens permitted by Section ‎7.01.
 
5.09  Environmental Compliance.  The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof, the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5.10  Insurance.  The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates.
 
5.11  Taxes.  The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties,
 
 
 
73

--------------------------------------------------------------------------------

 
 
 
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
 
5.12  ERISA Compliance.
 
(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  For the purpose
of this Section ‎5.12, the term “Plan” shall not include Multiemployer
Plans.  Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
 
(b)  There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan that  could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)  No ERISA Event has occurred or is reasonably expected to occur; (i) the
Borrower and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (ii) as of the most recent valuation date for any applicable
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and to the knowledge of the Borrower and any ERISA
Affiliate, no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
 
5.13  Subsidiaries; Equity Interests.  As of the Fifth Amendment Effective Date,
the Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents and
the Term Collateral Documents. The Borrower has no equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.13.
 
 
 
74

--------------------------------------------------------------------------------

 
 
 
5.14  Margin Regulations; Investment Company Act.
 
(a)  The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing, Swing Line Borrowing or drawing under each
Letter of Credit, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section ‎7.01 or Section ‎7.05 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section ‎8.01(e) will be margin stock.
 
(b)  None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15  Disclosure.  The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
5.16  Compliance with Laws.  The Borrower and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
5.17  Intellectual Property; Licenses, etc.  The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Restricted Subsidiary infringes upon any rights held by any other Person.  No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.18  Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
 
 
75

--------------------------------------------------------------------------------

 
 
 
5.19  Collateral Documents.
 
(a)  The provisions of each of the Collateral Documents are effective to create
in favor of the Administrative Agent, for the benefit of the Lender Secured
Parties, a legal, valid and enforceable (i) first priority security interest in
all right, title and interest of the Loan Parties in the Revolver Priority
Collateral described therein, and (ii) second priority security interest
(subject only to the Term Priority Liens) in all right, title and interest of
the Loan Parties in the Term Priority Collateral described therein, in each
case, subject to the terms and provisions of the Intercreditor
Agreement.  Financing statements have been filed in the offices in all of the
jurisdictions listed in the schedules to each Security Agreement executed by a
Loan Party.
 
(b)  All representations and warranties of the Loan Parties contained in the
Collateral Documents are true and correct in all material respects.
 
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:
 
6.01  Financial Statements.  The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of (x) in the case of clause (i), the Borrower or (y) in the case of
clause (ii), such MLP,
 
(i)  a consolidated balance sheet of the Borrower and its Subsidiaries as of the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and
 
(ii)  a consolidated balance sheet of each MLP and its Subsidiaries as of the
end of such fiscal year, and the related consolidated statements of income or
operations and cash flows for such fiscal year, setting forth in each case in
comparative form, to the extent that such MLP then existed, the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be certified by a Responsible Officer of
the Borrower as fairly presenting the financial condition, results of operations
and cash flows of the MLP and its Subsidiaries in accordance with GAAP; and
 
(b)  as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of (x) in the case of
clause (i), the Borrower and (y) in the case of clause (ii), such MLP,
 
(i)  a consolidated balance sheet of the Borrower and its Subsidiaries as of the
end of such fiscal quarter, and the related consolidated statement of income or
operations for such fiscal
 
 
 
76

--------------------------------------------------------------------------------

 
 
 
quarter and the related consolidated statements of income or operations and cash
flows for the portion of the Borrower’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year for such statement of income or operations, the
corresponding portion of the previous fiscal year for such statements of income
or operations and cash flows and the balance sheet as at the end of the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes, and
 
(ii)  a consolidated balance sheet of each MLP and its Subsidiaries as of the
end of such fiscal quarter, and the related consolidated statement of income or
operations for such fiscal quarter and the related consolidated statements of
income or operations and cash flows for the portion of the MLP’s fiscal year
then ended, setting forth in each case in comparative form, to the extent that
such MLP then existed, the figures for the corresponding fiscal quarter of the
previous fiscal year for such statement of income or operations, the
corresponding portion of the previous fiscal year for such statements of income
or operations and cash flows and the balance sheet as at the end of the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of each MLP and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes, and
 
(c)  as soon as available, but in any event within 30 days after the end of each
month (but within 60 days after the last month in each fiscal year), a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such month, and the related consolidated statement of income or operations for
such month and the related consolidated statements of income or operations and
cash flows for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding month
of the previous fiscal year for such statement of income or operations, the
corresponding portion of the previous fiscal year for such statements of income
or operations and cash flows and the balance sheet as at the end of the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries, in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.
 
As to any information contained in materials furnished pursuant to Section
‎6.02(e), the Borrower shall not be separately required to furnish such
information under clause (a), (b) or (c) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a), (b) and (c) above at the times specified
therein.
 
6.02  Certificates; Other Information.  The Borrower shall deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
 
(a)  concurrently with the delivery of the financial statements referred to in
Section ‎6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;
 
(b)  concurrently with the delivery of the financial statements referred to in
Sections ‎6.01(a), ‎(b) and (c), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower;
 
 
 
77

--------------------------------------------------------------------------------

 
 
 
(c)  within 30 days after the end of each fiscal year, an annual business plan
and budget of the Borrower and its Restricted Subsidiaries containing, among
other things, projections of the Borrower’s and its Restricted Subsidiaries’
consolidated results of operations, cash flow and Excess Availability for the
next fiscal year, in each case presented on an quarterly basis and in form,
scope and detail substantially similar to the annual business plan and budget
delivered to the Borrower’s board of directors (with the exception that the
materials delivered under this Section ‎6.03(c) shall be presented on a
quarterly basis);
 
(d)  promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors or audit committee of the board of directors
(or comparable board or committee) of any Loan Party by independent accountants
in connection with the accounts or books of such Loan Party, or any audit of any
of them;
 
(e)  promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
stockholders, partners or members of the Borrower or public investors in any
MLP, and copies of all annual, regular, periodic and special reports and
registration statements which any Loan Party or any MLP may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
 
(f)  promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section ‎6.01 or any other clause of this Section ‎6.02;
 
(g)  promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
 
(h)  a Borrowing Base Report certified by a Responsible Officer of the Borrower
as fairly presenting the Borrowing Base as of the applicable dates set forth in
clauses (A) and (B) below and at such other times as the Administrative Agent
may request, together with a certificate from a Responsible Officer of the
Borrower substantially in the form of Exhibit F-2 (or such other form as shall
be acceptable to the Administrative Agent) as to certain matters relating to
storage, transportation and other charges, and if requested by the
Administrative Agent or any Lender, (i) a listing and aging of Eligible Accounts
Receivable by counterparty, and (ii) a schedule of inventory volumes and market
values calculated in accordance with Schedule 1.01A Methods:
 
(A) Semi-Monthly Reporting. The Borrower shall be required to deliver a
Borrowing Base Report within ten (10) Business Days following the 15th day, and
within twelve (12) Business Days following the last day, of each month, unless
clause (B) below applies.  Each such semi-monthly Borrowing Base Report shall be
prepared as of the 15th day or the last day of each calendar month, as
applicable, and shall be delivered not later than ten (10) or twelve (12)
Business Days after the end of the applicable period as set forth above; and
 
(B) Weekly Reporting.  If Excess Availability is less than (i) twenty-five
percent (25%) of the Borrowing Base for a period of three consecutive Business
Days (the third such Business Day being herein referred to as the “Third
Consecutive Day”) or
 
 
 
78

--------------------------------------------------------------------------------

 
 
 
(ii) twenty percent (20%) of the Borrowing Base at any time (the first such day
being herein referred to as the “First 20% Day”), then the Borrower shall be
required to deliver Borrowing Base Reports weekly.  The first such Borrowing
Base Report  required to be delivered pursuant to this clause (B) shall be
prepared as of the Friday preceding such Third Consecutive Day or the First 20%
Day, as applicable, and shall be delivered not later than the fourth (4th)
Business Day following such Third Consecutive Day or the First 20% Day, as
applicable, and the next Borrowing Base Report shall be prepared as of the next
Friday that occurs thereafter and shall be delivered not later than the fourth
(4th) Business Day after such Friday.  The Borrower shall continue to deliver
weekly Borrowing Base Reports thereafter (each such Borrowing Base Report shall
cover a one-week period ending on a Friday and shall be delivered not later than
fourth (4th) Business Days thereafter), until Excess Availability is equal to or
greater than twenty-five percent (25%) of the Borrowing Base for 30 consecutive
days;


provided that if any day on which a Borrowing Base Report is required to be
delivered is not a Business Day, then the Borrowing Base Report otherwise
required to be delivered on such day shall instead be delivered on the next
succeeding Business Day;
 
(i)  Intentionally Omitted;
 
(j)  notice of the entry by the Borrower or any of its Restricted Subsidiaries
into any Lender Swap Contract (promptly after the Borrower enters into any such
Lender Swap Contract), specifying the identity of the Lender Swap Provider, the
notional amount, the nature of the Lender Swap Contract and such other
information as the Administrative Agent reasonably may request;
 
(k)  notice of the occurrence of any default, event of default, termination
event or other event under any Lender Swap Contract that after the giving of
notice, passage of time or both, would permit either counterparty to such Lender
Swap Contract to terminate early any or all trades relating to such contract,
and the liability, if any, of the Borrower or Restricted Subsidiary, as
applicable, in the event thereof;
 
(l)  notice of the entry by the Borrower or any of its Restricted Subsidiaries
into any Cash Management Agreement (promptly after the Borrower enters into any
such Cash Management Agreement), specifying the identity of the Cash Management
Bank, the nature of the Cash Management Agreement and such other information as
the Administrative Agent reasonably may request;
 
(m)  concurrently with any notice provided to the Term Administrative Agent or
the lenders under the Term Loan Credit Agreement, of the occurrence of a Default
as therein defined; and
 
(n)  promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
 
Documents required to be delivered pursuant to Section ‎6.01(a), ‎(b) or (c), or
Section ‎6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provide a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease d
 
 
 
79

--------------------------------------------------------------------------------

 
 
 
elivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.  In the event that the Borrower furnishes to the
Administrative Agent written notices or other documentation pursuant to this
Section ‎6.02, the Administrative Agent shall promptly furnish a copy thereof to
each Lender pursuant to the procedures for notices and communications set forth
in Section ‎10.02.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section ‎10.07);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
 
6.03  Notices.  The Borrower shall promptly notify the Administrative Agent and
each Lender of:
 
(a)  the occurrence of any Default;
 
(b)  any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c)  the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to any of the Term
Loan and Note Documents, (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to any of
the Term Loan and Note Documents, and (iii) receipt of any Extraordinary Receipt
(as defined in the Term Loan Credit Agreement) for which the Borrower is
required to make a mandatory prepayment pursuant to any of the Term Loan and
Note Documents;
 
 
 
80

--------------------------------------------------------------------------------

 
 
 
(d)  the closure of any Refinery, or a cessation of a material portion of the
business activities of the Borrower and its Restricted Subsidiaries, taken as a
whole;
 
(e)  the occurrence of any ERISA Event;
 
(f)  any material change in accounting policies or financial reporting practices
by the Borrower or any Restricted Subsidiary; and
 
(g)  the election by any holder(s) of Convertible Senior Notes to convert any
such notes if the principal amount of Convertible Senior Notes held by such
holders, when added together with the principal amount of Convertible Senior
Notes held by other holders who have elected to convert, equals or exceeds
$25,000,000.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section ‎6.03‎(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04  Payment of Obligations.  The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
6.05  Preservation of Existence, etc.  The Borrower shall, and shall cause each
of its Restricted Subsidiaries to (a) preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
‎7.04 or ‎7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
6.06  Maintenance of Properties.  The Borrower shall, and shall cause each of
its Restricted Subsidiaries to  (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07  Maintenance of Insurance.
 
(a)  The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
at all times, at its expense, cause to be carried and maintained with reputable
insurers, (i) insurance (including property insurance, liability insurance,
business interruption insurance, and workers’ compensation insurance) of the
kinds and in the amounts and with deductibles as are customarily maintained by
prudent companies in
 
 
 
81

--------------------------------------------------------------------------------

 
 
 
similar circumstances, carrying on similar businesses or having comparable
properties and reasonably acceptable to the Required Lenders; and (ii) with
respect to any portion of real property Collateral that is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968, flood insurance in an amount sufficient to
comply with all applicable rules and regulations promulgated pursuant to such
Act.
 
(b)  All insurance required to be maintained by the Loan Parties shall comply
with the following general requirements: (i) all insurance shall be written by
insurance companies that are rated in A.M. Best’s Key Insurance Rating Guide or
any successor thereto (or if there be none, an organization having a similar
national reputation) with a general policyholder rating of “A-” or better and a
financial rating of at least “VIII” or otherwise reasonably acceptable to the
Required Lenders; (ii) liability insurance, business interruption insurance,
property insurance and flood insurance in respect of the Collateral (other than
workers’ compensation and employer’s liability insurance, and other than
insurance covering costs of compliance with the Agreed Order issued in 2000 by
the Texas Commission on Environmental Quality with respect to the El Paso
refinery (the “Agreed Order Coverage”)) shall name the Administrative Agent (or,
if required by the Intercreditor Agreement, the Control Agent) and the Lenders
as additional insureds and/or as mortgagee/loss payees, as their respective
interests may appear; (iii) with the exception of the Agreed Order Coverage,
each policy shall provide that (A) it will not be cancelled except after not
less than 30 days’ (but 10 days if for non-payment of premium) prior written
notice to the Administrative Agent; (B) the interests of the Administrative
Agent and the Lenders shall not be invalidated or otherwise compromised by any
act or negligence of, or breach of representation or warranty by the Borrower or
any Person having an interest in the Property and (C) such insurance is primary
with respect to any other insurance carried by or available to the
Administrative Agent and/or any Lender; and (iv) with the exception of the
Agreed Order Coverage, insurers shall waive their rights of subrogation, setoff,
counterclaim, or other deduction, whether by attachment or otherwise, against
the Administrative Agent, the Control Agent and the Lenders and further the
insurers shall waive any right to claim any premiums or commission against the
Administrative Agent, the Control Agent or any Lender.
 
(c)  The Borrower will notify the Administrative Agent and the Lenders at least
10 days prior to any policy cancellation, reduction in policy limits,
modification or amendment or other material change which would result in
non-compliance with the requirements of this Section ‎6.07.
 
(d)  No provision of this Section ‎6.07 shall impose on the Administrative
Agent, the Control Agent or Lenders any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by the Borrower or
other Loan Parties, nor shall the Administrative Agent, the Control Agent or the
Lenders be responsible for any representations or warranties made by or on
behalf of the Borrower to any insurance company or underwriter.  Any failure on
the part of the Administrative Agent, the Control Agent or the Lenders to pursue
or obtain the evidence of insurance required by this Section ‎6.07 from the
Borrower or other Loan Parties and/or failure of the Administrative Agent or the
Lenders to point out any non-compliance of such evidence of insurance shall not
constitute a waiver of any of the insurance requirements in this Section ‎6.07.
 
(e)  Prior to the expiration dates of expiring policies, the Borrower shall
deliver to the Administrative Agent evidence of insurance issued by the
insurer(s) or their authorized representatives evidencing insurance required to
be maintained by the Borrower pursuant to this Section ‎6.07, together with a
certificate or other statement signed by an officer of the Borrower, certifying
on behalf of the Borrower that the Borrower maintains insurance as required by
this Section ‎6.07.
 
(f)  All insurance proceeds or condemnation proceeds received by the Borrower,
any Restricted Subsidiary, the Administrative Agent or the Control Agent in
respect of Revolver Priority Collateral shall be deposited in a Dominion Account
in accordance with Section ‎6.14(b) provided that so
 
 
 
82

--------------------------------------------------------------------------------

 
 
 
 long as no Cash Dominion Period is in effect, if the proceeds of any insurance
claim, do not exceed $500,000, then such proceeds need not be deposited into a
Dominion Account.
 
(g)  The Borrower, for itself and on behalf of each of its Restricted
Subsidiaries, hereby irrevocably makes, constitutes and appoints the
Administrative Agent, during the existence and continuation of a Default, as the
Borrower’s and each Restricted Subsidiary’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
policies of “all risk” insurance with respect to the Revolver Priority
Collateral, and for endorsing the name of the Borrower and its Restricted
Subsidiaries on any check or other item of payment for the proceeds of such
insurance.
 
6.08  Compliance with Laws and Contractual Obligations.  The Borrower shall, and
shall cause each of its Restricted Subsidiaries to, comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property and all Contractual
Obligations, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
6.09  Books and Records.  The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.
 
6.10  Inspection Rights; Field Audits and Other Reports.
 
(a)  The Borrower shall, and shall cause its Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.
 
(b)  The Administrative Agent may, from time to time as it may require subject
to the limitations set forth in the last sentence of this clause (b), conduct or
cause to be conducted a field audit and an inventory report with respect to
Inventory owned by one or more of the Loan Parties (an “Inventory Report”) (as
used in this Section ‎6.10 the term “Report” shall mean a field audit or an
Inventory Report) at the expense of the Borrower; provided that, on the date
that a Report is requested by the Administrative Agent (a “Report Request
Date”),
 
(i)  if Excess Availability then equals or exceeds 65% of the Borrowing Base,
and no Event of Default exists, (A) the Borrower shall not be required to pay
for any field audit if the Borrower has paid for a field audit that was
requested pursuant to this Section ‎6.10(b) during such fiscal year, and (B) the
Borrower shall not be required to pay for any Inventory Report if the Borrower
has paid for an Inventory Report that was requested pursuant to this Section
‎6.10(b) during such fiscal year;
 
 
 
83

--------------------------------------------------------------------------------

 
 
 
(ii)  if Excess Availability equals or exceeds the greater of (i) 17.5% of the
Borrowing Base, or (ii) $60,000,000, but is less than 65% of the Borrowing Base,
and no Event of Default exists, (A) the Borrower shall not be required to pay
for any field audit if the Borrower has paid for two or more field audits that
were requested pursuant to this Section ‎6.10(b) during such fiscal year, and
(B) the Borrower shall not be required to pay for any Inventory Report if the
Borrower has paid for two or more Inventory Reports that were requested pursuant
to this Section ‎6.10(b) during such fiscal year; and
 
(iii)  if Excess Availability is less than the greater of (i) 17.5% of the
Borrowing Base, or (ii) $60,000,000, and no Event of Default exists, (A) the
Borrower shall not be required to pay for any field audit if the Borrower has
paid for three or more field audits that were requested pursuant to this Section
‎6.10(b) during such fiscal year, and (B) the Borrower shall not be required to
pay for any Inventory Report if the Borrower has paid for three or more
Inventory Reports that were requested pursuant to this Section ‎6.10(b) during
such Fiscal Year;


provided, however, (A) unless the following clause (B) of this sentence is
applicable, the Administrative Agent shall request that a field audit of
Revolver Priority Collateral be conducted annually, twice per year, or three
times per year, as applicable, to the extent that the Borrower is required to
pay for such field audit pursuant to clauses (i), (ii) or (iii) above, and (B)
beginning on the date that is one year after the Fifth Amendment Effective Date
and thereafter, if on the Report Request Date the Consolidated Fixed Charge
Coverage Ratio determined as of the most recent month-end for which the
Administrative Agent has received the Required Financial Information equals or
exceeds 1.25 to 1.00 and no Event of Default exists, (1) the Borrower shall not
be required to pay for any field audit if the Borrower has paid for two or more
field audits that were requested pursuant to this Section ‎6.10(b) during such
fiscal year, and (2) the Borrower shall not be required to pay for any Inventory
Report if the Borrower has paid for two or more Inventory Reports that were
requested pursuant to this Section ‎6.10(b) during such fiscal year.


For the avoidance of doubt, (i) with respect to any Report requested pursuant to
this Section ‎6.10(b), if an Event of Default exists on the applicable Report
Request Date, such Report shall be conducted at the expense of the Borrower; and
(ii) to the extent that the Borrower is not required to pay for a Report
requested pursuant to this clause (b), such Report shall be conducted at no
expense to the Borrower; provided, however, that the Administrative Agent agrees
that no more than five field audits shall be conducted in any fiscal year and no
more than five Inventory Reports shall be obtained in any fiscal year, exclusive
in each case of any Reports requested on a Report Request Date during which an
Event of Default exists.


(c)  In addition to the Reports described in Section ‎6.10(b), at any time that
the Borrower elects for the Eligible Lubricants Inventory component of the
Borrowing Base to be determined by referenced to the net orderly liquidation
value thereof as set forth in clause (iv) of the definition of “Borrowing Base”,
the Administrative Agent shall be permitted to obtain, at the expense of the
Borrower, an appraisal of the Eligible Lubricants Inventory included in the
Borrowing Base (an “Eligible Lubricants Inventory Appraisal”), provided, that,
the Administrative Agent agrees that no more than two Eligible Lubricants
Inventory Appraisals shall be conducted in any fiscal year.
 
(d)  In addition to the Reports and appraisals described in Section ‎6.10(b) and
Section ‎6.10(c), in the event a Loan Party makes an Acquisition and seeks to
include assets acquired in connection with such Acquisition (the “acquired
assets”) in the Borrowing Base, the Administrative Agent may require (and shall
require to the extent that the purchase price of, or allocated to, such acquired
assets (which assets are Revolver Priority Collateral) is $50,000,000 or more),
as a condition to including such assets in the Borrowing Base, a satisfactory
field report and appraisal of such assets to be conducted at the expense of the
Borrower.  If such field report or appraisal is required by the Administrative
Agent, then unless
 
 
 
84

--------------------------------------------------------------------------------

 
 
 
otherwise agreed by the Administrative Agent, until such time as such field
report and appraisal are complete, the acquired assets will not constitute
Eligible Accounts Receivable, Eligible Refinery Hydrocarbon Inventory, Eligible
In-Transit Crude Oil or Eligible Lubricants Inventory.
 
6.11  Use of Proceeds.  The Borrower shall use the proceeds of the Credit
Extensions to repay Indebtedness of the Borrower and its Restricted
Subsidiaries, including Term Loan and Note Indebtedness, for working capital and
capital expenditures, and for other general corporate purposes not in
contravention of any Law or of any Loan Document.
 
6.12  Guarantors; Additional Security Agreements.
 
(a)  The Borrower shall notify the Administrative Agent at the time that any
Person becomes a Restricted Subsidiary, and promptly thereafter (and in any
event within 30 days), cause each Restricted Subsidiary that is organized under
the laws of any state in the United States of America that (i) has total assets
with a book value of $5,000,000 or more or (ii) executes a guaranty agreement
with respect to the Borrower’s obligations under any other Indebtedness for
borrowed money, to (x) become a Guarantor by executing and delivering to the
Administrative Agent a Guaranty or such other document as the Administrative
Agent shall deem appropriate for such purpose, and (y) deliver to the
Administrative Agent such certificates of resolutions or other action,
incumbency certificates and/or other certificates of officers of such Person as
the Administrative Agent may require evidencing the identity, authority and
capacity of each officer thereof authorized to act in connection with this
Agreement and the other Loan Documents to which such Person is party, and such
other documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and such
opinions of counsel (including opinions as to the legality, validity, binding
effect and enforceability of such documentation) as the Administrative Agent
requires, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
 
(b)  The Borrower shall cause each Person that becomes a Restricted Subsidiary
after the date of this Agreement to (i) execute and deliver to the
Administrative Agent a Security Agreement, deeds of trust or mortgages covering
any real property on which a Lien is required pursuant to this Section ‎6.12, a
joinder agreement to the Intercreditor Agreement and such financing statements
and other documents and instruments related thereto as the Administrative Agent
or the Required Lenders may require, and (ii) deliver to the Administrative
Agent such certificates of resolutions or other action, incumbency certificates
and/or other certificates of officers of such Person as the Administrative Agent
may require evidencing the identity, authority and capacity of each officer
thereof authorized to act in connection with this Agreement and the other Loan
Documents to which such Person is party, and such other documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and such opinions of counsel
(including opinions as to the legality, validity, binding effect and
enforceability of such documentation) as the Administrative Agent requires, all
in form, content and scope reasonably satisfactory to the Administrative Agent.
 
(c)  The Borrower will cause the Refineries, and all of the Borrower’s and its
Restricted Subsidiaries’ other material real property and personal property
(other than motor vehicles) and assets, to be subject at all times to perfected
Liens in favor of the Administrative Agent to secure the Obligations pursuant to
the terms and conditions of Collateral Documents as the Administrative Agent
shall reasonably request, subject in any case to Liens permitted under Section
‎7.01 and rights of lenders and agents under the Term Collateral Documents as
provided in the Intercreditor Agreement; provided, however, that for so long as
no Default has occurred and is existing, the Borrower and its Restricted
Subsidiaries shall not be required to grant Liens on (or perfect Liens on
fixtures located at) real property consisting of Terminals, convenience stores,
retail sale locations or card locks, or on aircraft owned by the Borrower or its
Restricted Subsidiaries and used for company business.  In the case of
Collateral of the type described in the definition of Revolver Priority
Collateral, the Liens securing the Obligations shall be first priority Liens,
and in the case of Collateral of the
 
 
 
85

--------------------------------------------------------------------------------

 
 
 
type described in the definition of Term Priority Collateral, the Liens securing
the Obligations shall be second in priority to the Liens of the lenders and
agents under the Term Collateral Documents as provided in the Intercreditor
Agreement.
 
With respect to real property other than real property used for operation of the
Refineries, the Borrower may propose that real property be deemed not material
for purposes of this Section ‎6.12, and such proposal shall be subject to the
disapproval of Administrative Agent or the Required Lenders.
 
(d)  In furtherance of the foregoing provisions of this Section ‎6.12, in
connection with property that becomes property owned by the Borrower or any
Restricted Subsidiary after the Closing Date, if a Lien on such property is
required by Section ‎6.12(c), the Borrower shall deliver and shall cause each of
its Restricted Subsidiaries to deliver such documentation as the Administrative
Agent may deem necessary or desirable in connection with the creation of such
Lien, including mortgages, deeds of trust, security agreements, UCC-1 financing
statements, and real estate title insurance policies and flood insurance
policies (or copies of such policies issued to, or issued and held on behalf of,
the Term Administrative Agent), surveys, environmental reports, landlord’s
waivers, certified resolutions and other organizational and authorizing
documents of the grantor of liens, favorable opinions of counsel (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered by the Loan Parties on the Closing Date, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
 
(e)  Intentionally Omitted.
 
(f)  Notwithstanding anything to the contrary in this Agreement, (i) as long as
Navajo Convenient Stores Co., LLC has total assets with a book value of less
than $5,000,000 and has not guaranteed any Indebtedness, Navajo Convenient
Stores Co., LLC shall not be required to execute Collateral Documents, and (ii)
with respect to each Contango Subsidiary that is a borrower under a Contango
Credit Facility, (x) as long as such Contango Subsidiary has not guaranteed any
Indebtedness or other obligation of any other Person (except a Contango Credit
Facility), such Contango Subsidiary shall not be required to become a Guarantor,
and (y) so long as such Contango Subsidiary has not granted Liens on any of its
assets other than Liens to secure obligations under such Contango Credit
Facility as permitted by Section ‎7.01(p), such Contango Subsidiary shall not be
required to grant a Lien on its assets to secure the Obligations or enter into
any Collateral Documents.
 
(g)  In the case of assets or properties other than the Refineries, this
Agreement and the other Loan Documents shall not require the creation or
perfection of Liens in particular properties or assets if and for so long as, in
the reasonable judgment of the Administrative Agent, the cost of creating or
perfecting such Liens in such property shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  The Administrative Agent may
grant extensions of time for the creation and perfection of Liens in particular
assets or property where it determines, in consultation with the Borrower, that
such action cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or the other
Loan Documents.
 
6.13  Landlord and Storage Agreements.  The Borrower shall, and shall cause its
Restricted Subsidiaries to, provide to the Administrative Agent, promptly after
execution thereof, copies of all material storage, pipeline and similar
agreements and material amendments and modifications thereto, between the
Borrower or any Restricted Subsidiary and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns or operates any premises or facility
where any Borrowing Base Assets
 
 
 
86

--------------------------------------------------------------------------------

 
 
 
having a market value determined in accordance with Schedule 1.01A Methods in
excess of $2,000,000 are located.
 
6.14  Dominion Accounts.
 
(a)  The Borrower and the other Loan Parties shall maintain such Dominion
Accounts as the Administrative Agent shall request in its reasonable discretion
pursuant to lockbox or other arrangements reasonably acceptable to the
Administrative Agent.  The Borrower shall obtain an agreement (in form and
substance reasonably satisfactory to the Administrative Agent) from each lockbox
servicer and Dominion Account bank, establishing the Administrative Agent’s
control over and Lien on the lockbox or Dominion Account, requiring immediate
deposit of all remittances received in the lockbox to a Dominion Account, and
waiving offset rights of such servicer or bank, except for customary
administrative charges incurred in connection with such lockbox or other
account.  If a Dominion Account is not maintained with Bank of America, the
Administrative Agent may require immediate transfer of all funds in such account
to a Dominion Account maintained with Bank of America.  Neither the
Administrative Agent nor any Lender assumes any responsibility to the Borrower
or any other Loan Party for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
checks, drafts, or other items of payment payable to the Borrower or such other
Loan Party accepted by any bank.
 
(b)  The Borrower and other Loan Parties shall request in writing, and otherwise
take such steps as may be reasonably necessary to direct, that all payments on
accounts (as defined in the UCC) and all proceeds of Revolver Priority
Collateral (except as provided in Section ‎6.07(f)) are made directly to a
Dominion Account (or a lockbox relating to a Dominion Account). If the Borrower
or any other Loan Party receives cash or checks, drafts, or other items of
payment payable to it with respect to any account (as defined in the UCC) or in
respect of Revolver Priority Collateral (except as provided in Section
‎6.07(f)), it shall hold same in trust for the Administrative Agent, for the
benefit of the Lenders, and promptly (but not later than the next Business Day)
deposit same into the applicable Dominion Account.  Subject to Section ‎2.14(f),
all amounts in the Dominion Accounts shall be automatically transferred to such
account or accounts as the Borrower may designate from time to time not later
than the close of business on each Business Day.
 
(c)  The Borrower and the other Loan Parties shall take all actions necessary to
establish the Administrative Agent’s control over each deposit account (other
than accounts used exclusively for payroll, payroll taxes or employee benefits
and such other accounts as the Administrative Agent may in its reasonable
judgment determine that the costs of establishing such control shall be
excessive in view of the benefits to be obtained by the Lenders therefrom).  The
Borrower or applicable Loan Party shall promptly notify the Administrative Agent
of any opening or closing of a deposit account.
 
(d)  Notwithstanding the foregoing or anything to the contrary herein, upon the
reasonable request of the Borrower, (x) exceptions to this Section ‎6.14 and
Section ‎2.14(f) may be granted at the discretion of the Administrative Agent to
take into account operational needs of the Borrower and its Restricted
Subsidiaries in the ordinary course of business and (y) to the extent that any
deposit accounts are acquired by a Loan Party in connection with an Acquisition
permitted by Section ‎7.02, compliance with the provisions of the first sentence
of Section ‎6.14(b) and the provisions of Section ‎6.14(c) shall be completed no
later than the date that is 30 days after the consummation of such Acquisition
(or such later date as the Administrative Agent shall agree).
 
6.15  Further Assurances.  Promptly upon request by the Administrative Agent or
the Required Lenders, the Borrower shall (and shall cause any of its Restricted
Subsidiaries to) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further acts, deeds,
conveyances, security agreements, mortgages, assignments, estoppel certificates,
financing
 
 
 
87

--------------------------------------------------------------------------------

 
 
 
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments the
Administrative Agent or such Lenders, as the case may be, may reasonably require
from time to time in order to (i) carry out more effectively the purposes of
this Agreement or any other Loan Document, (ii) subject to the Liens created by
any of the Collateral Documents as any of the properties, rights or interests
covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iv) better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Administrative Agent and
Lenders the rights granted or now or hereafter intended to be granted to the
Lenders under any Loan Document or under any other document executed in
connection therewith.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
 
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
(a)  Liens pursuant to any Loan Document;
 
(b)  Liens existing on the Fifth Amendment Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, and (iii) the direct or any contingent obligor with
respect thereto is not changed;
 
(c)  Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
(e)  pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
(f)  deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety or appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)  easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
 
 
88

--------------------------------------------------------------------------------

 
 
 
(h)  Liens securing judgments for the payment of money not constituting an Event
of Default under Section ‎8.01(h);
 
(i)  Liens securing Indebtedness permitted under Section ‎7.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
 
(j)  Subject to the provisions of the Deposit Account Control Agreements, Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a creditor depository institution;
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower, (ii)
the Borrower (or applicable Restricted Subsidiary) maintains (subject to such
right of set off) dominion and control over such account(s), and (iii) such
deposit account is not intended by the Borrower, any Guarantor or any Restricted
Subsidiary to provide cash collateral to the depository institution;
 
(k)  Intentionally Omitted;
 
(l)  Liens on cash and cash equivalents not to exceed at any time $25,000,000 in
the aggregate, securing obligations of the Borrower or its Restricted
Subsidiaries pursuant to Swap Contracts for commodity swap transactions provided
that such cash and cash equivalents are held in accounts segregated from any
cash, cash equivalents and other assets constituting Revolver Priority
Collateral;
 
(m)  Liens securing obligations under the Term Loan and Note Documents or
securing Refinancing Indebtedness permitted by Section ‎7.03(b), covering
Collateral that is also subject to Liens in favor of the Administrative Agent,
provided that such Liens are subject to the Intercreditor Agreement;
 
(n)  the interests of E.I. DuPont de Nemours and Company (“DuPont”) under the
Ground Lease between DuPont (executed by DuPont on June 29, 2005) and Western
Refining Company, L.P. (executed by Western Refining Company, L.P. on June 27,
2005);
 
(o)  Liens on assets (other than assets constituting Revolver Priority
Collateral) securing Indebtedness in an aggregate principal amount not to exceed
$25,000,000 permitted by Section ‎7.03(k);
 
(p)  Liens on Inventory, accounts receivable and related personal property
intangible assets of the Contango Subsidiary and Liens on the Equity Interests
in the Contango Subsidiary securing Indebtedness permitted by Section ‎7.03(n),
provided that (i) such assets are not commingled with any Borrowing Base Assets,
and (ii) no proceeds of such assets shall be commingled with proceeds of any
Borrowing Base Assets;
 
(q)  “protective” Liens granted in connection with sales permitted hereunder
that are intended to be “true sales”, or bailment, storage or similar
arrangements in which a counterparty holds title to the assets that are the
subject of such transaction, including liens granted by the Borrower or a
Restricted Subsidiary to the counterparty in a Structured Hydrocarbon Supply
Arrangement, which Liens are intended to protect such counterparty in the event
that such transaction is recharacterized as a secured financing and attach only
to the assets that are subject of such transaction; provided that (x) no assets
encumbered by such Liens are commingled with any Borrowing Base Assets, and
(y) (1) no proceeds of sales of such assets are comingled with proceeds of sales
of Borrowing Base Assets, and (2) the obligations secured by such Liens on
Accounts or Inventory sold by the Borrower or a Restricted Subsidiary to a
counterparty may not exceed $100,000,000 in the aggregate at any time;
 
 
 
89

--------------------------------------------------------------------------------

 
 
 
(r)  precautionary UCC financing statements made in respect of (i) consignments,
provided that none of the property covered by such UCC financing statements may
be commingled with any Borrowing Base Assets and none of the proceeds of sales
of such property shall be commingled with the proceeds of Borrowing Base Assets,
or (ii) operating leases;
 
(s)  Liens on metals and the right to receive metals arising out of a
sale-leaseback of a catalyst necessary or useful for the operation of refinery
assets of the Borrower and its Restricted Subsidiaries, securing obligations of
the Borrower or a Restricted Subsidiary in respect of such sale-leaseback
transaction, provided that such Liens do not encumber any assets other than the
catalyst and the related metals and proceeds of the foregoing;
 
(t)  Liens securing Indebtedness permitted under Section ‎7.03(m) provided that
such Liens cover only (w) unearned premiums or dividends, (x) loss payments
which reduce the unearned premiums, subject however, in the case of Revolver
Priority Collateral, to the interests of the Administrative Agent as mortgagee
or loss payee and (y) any interest in any state guarantee fund relating to any
financed policy;
 
(u)  a ny Liens (other than Liens on Revolver Priority Collateral), not
otherwise described in Subsections ‎7.01(a) through ‎7.01(t) above securing
Indebtedness or other payment obligations, provided that the principal amount of
the Indebtedness plus the amount of other obligations secured by such Liens
shall not exceed $10,000,000 in the aggregate at any time outstanding.
 
7.02  Investments.  Make or hold any Investments, except:
 
(a)  Investments held by the Borrower or such Restricted Subsidiary in the form
of Cash Equivalents;
 
(b)  advances to officers, directors and employees of the Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed $3,000,000 at any
time outstanding for travel, entertainment, relocation and analogous ordinary
business purposes, in accordance with any applicable Laws;
 
(c)  Investments in a wholly-owned Restricted Subsidiary that is already a
Guarantor prior to the making of such Investment;
 
(d)  Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(e)  Guarantees permitted by Section ‎7.03;
 
(f)  Investments in non-wholly-owned Restricted Subsidiaries and in Permitted
Joint Ventures, provided that (i) no Default exists at the time of or as a
result of any such Investment, (ii) the dollar amount of such Investments made
during any fiscal year shall not exceed $20,000,000 (and any portion of such
permitted amount that is not expended for Investment pursuant to this paragraph
in the fiscal year for which it is permitted, may be carried over for
expenditure as an Investment pursuant to this paragraph in the next following
fiscal year and successive fiscal years), (iii) the aggregate dollar amount of
all Investments made pursuant to this paragraph during the term of this
Agreement may not exceed $80,000,000, and (iv) the Borrower delivers to the
Administrative Agent on or before the date on which it or any of its Restricted
Subsidiaries consummates such Investment a certificate of a Responsible Officer
of the Borrower, in form reasonably satisfactory to the Administrative Agent,
certifying as to compliance
 
 
 
90

--------------------------------------------------------------------------------

 
 
 
with clause (i) above and attaching calculations demonstrating that after giving
effect to such Investment, Excess Availability shall be equal to or greater than
the greater of (A) 15% of the Borrowing Base or (B) $50,000,000;
 
(g)  extensions of credit described in Schedule 7.02 through and including the
maturity date thereof, but not any increases or renewals;
 
(h)  subject to Sections ‎7.15 and ‎7.05(a)(vii), Investments in MLP
Subsidiaries;
 
(i)  Investments in Contango Subsidiaries in an aggregate amount outstanding at
any time for all such Investments not to exceed $25,000,000;
 
(j)  Acquisitions not otherwise described in Subsections ‎7.02‎(a) through
‎7.02‎(i) above meeting the following criteria:
 
(i)  immediately before and after the consummation of such Acquisition, no
Default or Event of Default shall have occurred and be continuing or would
result from such Investment, and the representation and warranty contained in
Section ‎5.14(a) shall be true both before and after giving effect to such
Investment;
 
(ii)  (A) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
(B) (1) the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States and (2) the assets of such Person
are located in the United States (other than a de minimis amount of assets in
relation to the total assets of such Person);
 
(iii)  upon the consummation of any Acquisition of Equity Interests of any
Person, such Person shall promptly (and in any event no later than thirty (30)
days after consummation of the Acquisition (or such other period as the
Administrative Agent may agree)) comply with the documentation requirements of
Section ‎6.12, as applicable;
 
(iv)  the Borrower delivers to the Administrative Agent on or before the date on
which it or any of its Restricted Subsidiaries consummates such Acquisition a
certificate of a Responsible Officer of the Borrower, in form reasonably
satisfactory to the Administrative Agent, certifying that no Default exists
immediately before, or would result from, the making of such Acquisition and
attaching calculations:
 
(A)  demonstrating Excess Availability equal to or greater than the greater of
(x) 17.5% of the Borrowing Base, or (y) $100,000,000, on the date of such
Acquisition and at all times during the six (6) month period preceding the
making of such Acquisition, calculated on a pro forma basis as if such
Acquisition had been made at the beginning of the six (6) month period, and at
all times on a projected basis during the six (6) month period following the
making of such Acquisition, and
 
(B)  demonstrating that the Consolidated Fixed Charge Coverage Ratio, as of the
most recent month-end for which the Required Financial Information has been
delivered, is greater than 1.00 to 1.00, calculated on a pro forma basis as if
such Acquisition had been made at the beginning of the twelve-month period for
which the Consolidated Fixed Charge Coverage Ratio is calculated;
 
Such calculations (1) shall be reasonably detailed based on pro forma financial
statements prepared in accordance with Regulation S-X, (2) shall, in the case of
projections, be performed
 
 
 
91

--------------------------------------------------------------------------------

 
 
 
using methodologies that are reasonably acceptable to the Administrative Agent,
and (3) shall be accompanied by a certification of a Responsible Officer that
such pro forma financial statements were prepared in accordance with Regulation
S-X and that such projections were based on assumptions believed by the Borrower
in good faith to be reasonable; and
 
(k)  Other Investments (other than Acquisitions) not exceeding $15,000,000 in
the aggregate during the term of this Agreement.
 
7.03  Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)  Indebtedness of the Loan Parties under the Loan Documents;
 
(b)  Indebtedness of the Borrower under the Term Loan and Note Documents in an
aggregate principal amount not to exceed at any time the Term Loan and Note
Maximum Amount, and any refinancings, renewals or extensions of all or any part
thereof, provided that (i) the amount of Indebtedness is not increased at the
time of such refinancing, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, renewal, or extension,
(ii) the maturity date of such refinancing, renewing or extending Indebtedness
(“Refinancing Indebtedness”) is no earlier than the date that is 90 days after
the Extended Tranche Maturity Date and the average life to maturity of such
Refinancing Indebtedness is at least equal to the average life to maturity of
the Indebtedness being refinanced, renewed or extended (“Refinanced
Indebtedness”), (iii) the material terms (other than pricing and yield) of such
Refinancing Indebtedness or of any agreement entered into or of any instrument
issued in connection therewith are not less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Refinanced Indebtedness, (iv) if such Refinancing Indebtedness is
secured, no collateral secures the Refinancing Indebtedness other than
collateral that secures the Refinanced Indebtedness, and (v) such Refinancing
Indebtedness (and, if applicable the Liens securing same) do not contravene the
provisions of the Intercreditor Agreement, and if such Refinancing Indebtedness
is secured, the holders of such Refinancing Indebtedness, or a duly authorized
agent on their behalf, agree in writing to be bound by the Intercreditor
Agreement or enter into a replacement intercreditor agreement containing terms
that are substantially similar to those of the Intercreditor Agreement, as may
be acceptable to the Administrative Agent;
 
(c)  Intentionally Omitted;
 
(d)  Guarantees of the Borrower or any Guarantor in respect of other
Indebtedness otherwise permitted under this Section ‎7.03 of the Borrower or any
Guarantor;
 
(e)  obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under (i) any Swap Contract entered into in the
ordinary course of business of the Borrower and its Restricted Subsidiaries
consisting of transactions for the purchase, sale or exchange of Hydrocarbons of
the types used or produced in the ordinary course of operations of the Borrower
and its Restricted Subsidiaries, and (ii) any other Swap Contract provided that
in the case of this clause (ii) such obligations are (or were) entered into in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by the Borrower and its Restricted Subsidiaries, or
changes in the value of securities issued by the Borrower and its Restricted
Subsidiaries, and not for purposes of speculation or taking a “market view;” and
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
 
 
 
92

--------------------------------------------------------------------------------

 
 
 
(f)  Indebtedness of the Borrower or any Guarantor in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section ‎7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $50,000,000;
 
(g)  obligations of Western Refining Company, L.P. under the Ground Lease
described in Section ‎7.01(n) and under the Sulfuric Acid Regeneration and
Sulfur Gas Processing Agreement between E.I. DuPont de Nemours and Company and
Western Refining Company, L.P. executed in connection therewith;
 
(h)  Indebtedness of a Restricted Subsidiary owed to the Borrower or to a
Guarantor, provided that such Indebtedness (i) constitutes Collateral upon which
the Administrative Agent has a perfected first priority Lien to secure the
Obligations, and (ii) in the case of Indebtedness owed to a Guarantor, is
subordinated to the Obligations on subordination terms acceptable to the
Administrative Agent, and (iii) is otherwise permitted under the provisions of
Section ‎7.02;
 
(i)  unsecured Indebtedness of the Borrower in an aggregate principal amount not
to exceed $600,000,000 at any time outstanding, provided, that (A) the material
terms of such Indebtedness or of any agreement entered into or of any instrument
issued in connection therewith are not less favorable in any material respect to
the Loan Parties or the Lenders than the terms of the Loan Documents, and (B)
not more than $100,000,000 of such Indebtedness may have a maturity date that is
earlier than, or scheduled payments of principal earlier than, the date that is
90 days after the Extended Tranche Maturity Date.
 
(j)  unsecured Indebtedness of the Borrower under the Convertible Senior
Notes  in an aggregate principal amount not to exceed $215,450,000, and any
refinancings, renewals or extensions of all or any part thereof, provided that
(i) the amount of Indebtedness is not increased at the time of such refinancing,
renewal or extension except by an amount equal to a premium or other amount
paid, and fees and expenses incurred, in connection with such refinancing,
renewal, or extension, and (ii) the maturity date of such refinancing, renewing
or extending Indebtedness (“Convertible Senior Note Refinancing Indebtedness”)
is no earlier than the date that is 90 days after the Extended Tranche Maturity
Date and the average life to maturity of such Convertible Senior Note
Refinancing Indebtedness is at least equal to average life to maturity of the
Indebtedness being refinanced;
 
(k)  Indebtedness of the Borrower or any Guarantor in an aggregate principal
amount not to exceed $25,000,000 at any time outstanding, which may be unsecured
or may be secured by Liens on assets other than Revolver Priority Collateral;
 
(l)  Indebtedness of the Borrower or any Guarantor which has been subordinated
to the Obligations and the Term Loan and Note Indebtedness in form and substance
reasonably satisfactory to the Administrative Agent;
 
(m)  Indebtedness of the Borrower or any Restricted Subsidiary incurred in the
ordinary course of business to finance the payment of premiums for a
twelve-month period for insurance, provided that the aggregate outstanding
principal amount of such Indebtedness shall not at any time exceed $15,000,000;
and
 
(n)  (i) Indebtedness of the Contango Subsidiary incurred to finance its
participation in contango market opportunities with respect to Hydrocarbons not
to exceed an aggregate principal amount of $100,000,000 at any time outstanding,
and (ii) Indebtedness in the form of Guarantees of the Borrower and any
Guarantor in respect thereof.
 
 
 
93

--------------------------------------------------------------------------------

 
 
 
7.04 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, except that, so long as no Default
exists or would result therefrom:
 
(a)  the Borrower may merge with any other Person, provided that the Borrower
shall be the continuing or surviving Person;
 
(b)  any Restricted Subsidiary may merge with (x) the Borrower, subject to
clause ‎(a) above, and (y) any one or more other Restricted Subsidiaries;
provided that if a Guarantor is a party to a merger referred to in this clause
(y), the continuing or surviving Person shall be a Guarantor; and
 
(c)  any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to a
wholly-owned Restricted Subsidiary; provided that if the transferor of such
property is a Guarantor, then the transferee must either be the Borrower or a
Guarantor.
 
In addition to and without limiting the foregoing provisions, the Borrower shall
not permit any MLP Subsidiary to merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:
 
(i)           any MLP Subsidiary may merge with any one or more other MLP
Subsidiaries; and
 
(ii)           any MLP Subsidiary may consolidate or merge with another
corporation or entity, and a Person may consolidate with or merge into any MLP
Subsidiary, provided that (x) the MLP Subsidiary shall be the ultimate surviving
entity, and (y) the surviving entity shall be after the merger a Solvent
corporation organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia.
 
7.05 Dispositions.
 
(a)  Make any Disposition or enter into any agreement to make any Disposition,
except that, subject to the terms of Section ‎7.05(b), the following shall be
permitted:
 
(i)  Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(ii)  Dispositions of Inventory in the ordinary course of business;
 
(iii)  Leases of property in the ordinary course of business, provided that
unless otherwise agreed by the Administrative Agent, any lease of any property
that constitutes Collateral must be expressly subordinate (by the terms of lease
or pursuant to a subordination agreement satisfactory to the Administrative
Agent containing standard subordination language and, if agreed to by the
Administrative Agent, standard non-disturbance language) to the Administrative
Agent’s Liens under the applicable deed of trust or mortgage;
 
(iv)  Dispositions of equipment or real property to the extent that replacement
property is acquired substantially contemporaneously with such Disposition;
 
(v)  Dispositions of property by the Borrower or any Restricted Subsidiary to
the Borrower or to a wholly-owned Restricted Subsidiary; provided that if the
transferor of
 
 
 
94

--------------------------------------------------------------------------------

 
 
 
such property is the Borrower or a Guarantor, the transferee thereof must either
be the Borrower or a Guarantor;
 
(vi)  Dispositions permitted by Section ‎7.04;
 
(vii)  Transfers of assets (other than Revolver Priority Collateral and other
than any Refinery) to the MLP; provided that the aggregate market value of
assets invested by the Borrower and its Restricted Subsidiaries in MLP
Subsidiaries during the term of this Agreement that do not constitute Qualifying
Assets shall not exceed $10,000,000;
 
(viii)  Dispositions of other property in connection with scheduled turnarounds,
maintenance and equipment and facility updates;
 
(ix)  Dispositions of Hydrocarbons in connection with any Structured Hydrocarbon
Supply Arrangement; and
 
(x)  Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under this Section ‎7.05; provided that at the time of such
Disposition, no Default shall exist or would result from such Disposition;
 
provided that (A) each Disposition described in this Section ‎7.05(a) (other
than a Disposition of assets to a Loan Party) (i) shall be for fair market
value, and (ii) in the case of a Disposition of Revolver Priority Collateral
(other than a Disposition in the ordinary course of business), shall be for 100%
cash; (B) to the extent a mandatory prepayment of any Term Loan and Note
Indebtedness is required by any Term Loan and Note Documents as result of such
Disposition, the Borrower shall make such mandatory prepayments; (C) in the case
of a Disposition of Borrowing Base Assets to which Section ‎2.14(e) applies, the
Borrower shall comply with the terms of such Section; and (D) all payments with
respect to a Disposition of Revolver Priority Collateral are deposited in a
Dominion Account to the extent required by Section ‎6.14(b).


(b)  Notwithstanding anything to the contrary set forth in this Section ‎7.05,
neither the Borrower nor any Restricted Subsidiary shall Dispose of any
Refinery.
 
7.06  Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a)  each Restricted Subsidiary may make Restricted Payments to the Borrower,
the Guarantors and any other Person that owns an Equity Interest in such
Restricted Subsidiary (provided that the aggregate amount of such payments to
Persons other than Loan Parties shall not exceed $5,000,000 per fiscal year),
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
 
(b)  the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)  the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests; and
 
 
 
95

--------------------------------------------------------------------------------

 
 
 
(d)  the Borrower and the Restricted Subsidiaries may make Restricted Payments
provided that Borrower delivers to the Administrative Agent, on or before the
date on which each such Restricted Payment is to be made (or, in the case of
dividends of the Borrower, declared), a certificate of a Responsible Officer of
the Borrower, in form satisfactory to the Administrative Agent, certifying that
no Default exists immediately before, or would result from, the making of such
Restricted Payment on such date and attaching calculations:
 
(i) demonstrating Excess Availability equal to or greater than the greater of
(x) 20% of the Borrowing Base, or (y) $100,000,000, on the date that such
Restricted Payment is made (or, in the case of dividends of the Borrower,
declared), at all times during the six (6) month period preceding the making of
such Restricted Payment calculated on a pro forma basis as if such Restricted
Payment had been made at the beginning of such six-month period, and at all
times on a projected basis during the six (6) month period following the making
(or declaration, as applicable) of such Restricted Payment, and
 
(ii) demonstrating that the Consolidated Fixed Charge Coverage Ratio, as of the
most recent month-end for which the Required Financial Information has been
delivered, is in an amount greater than 1.10 to 1.00, calculated on a pro forma
basis as if such Restricted Payment had been made at the beginning of the
twelve-month period for which the Consolidated Fixed Charge Coverage Ratio is
calculated,
 
and provided further that (A) the Borrower shall notify the Administrative Agent
when any dividend is declared, (B) the Administrative Agent shall be entitled to
reserve against the obligation of the Borrower to pay such dividend, and (C)
such dividend shall be paid within forty-five (45) days of declaration. Such
calculations shall be reasonably detailed and shall be performed using
methodologies reasonably acceptable to the Administrative Agent, and based, in
the case of projections, on assumptions certified by a Responsible Officer of
the Borrower as believed by the Borrower in good faith to be reasonable.
 
7.07  Change in Nature of Business.  Engage in, or permit any MLP Subsidiary to
engage in, any material line of business substantially different from those
lines of business conducted by the Borrower and its Restricted Subsidiaries on
the Closing Date or any business substantially related or incidental
thereto.  Ownership of a pipeline is a line of business permitted by this
Section ‎7.07.
 
7.08  Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to transactions between or among the Loan Parties.
 
7.09  Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement, the Term Loan Credit Agreement, the
Senior Secured Note Indenture as in effect on the Fifth Amendment Effective Date
and agreements governing Refinancing Indebtedness (subject to clause (iii) of
Section ‎7.03(b)) that (a) limits the ability (i) of any Restricted Subsidiary
to make Restricted Payments to the Borrower or to any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Restricted
Subsidiary to Guarantee the Obligations of the Borrower, or (iii) of the
Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person securing the Obligations, provided,
however, that this clause (iii) shall not prohibit any negative pledge in favor
of any holder of any Lien permitted under Sections ‎7.01(b), ‎(e), ‎
 
 
 
96

--------------------------------------------------------------------------------

 
 
 
(f), ‎(i), ‎(l), ‎(o), ‎(p), ‎(r), ‎(s), ‎(t) and ‎(u) solely to the extent any
such negative pledge or other restriction on transfer of property relates to the
property financed by or the subject of such Indebtedness and proceeds thereof;
and provided further that clauses (i), (ii) and (iii) shall not prohibit any
restrictions contained in any agreement or instrument entered into in connection
with a Contango Credit Facility so long as such limitations apply only to the
related Contango Subsidiary and its assets and, in the case of clause (iii), the
Equity Interests in such Contango Subsidiary; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure the
Obligations of such Person.
 
7.10  Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.
 
7.11  Consolidated Fixed Charge Coverage Ratio.  At all times that Excess
Availability is less than the greater of (i) 15% of the Borrowing Base or (ii)
$50,000,000, the Consolidated Fixed Charge Coverage Ratio, determined as of the
most recent month-end for which the Administrative Agent has received the
Required Financial Information, shall not be less than 1.00 to 1.00.  The
Borrower agrees to provide the Administrative Agent and the Lenders a
calculation of the Consolidated Fixed Charge Coverage Ratio in the Compliance
Certificate delivered by the Borrower pursuant to Section ‎6.02(b) concurrently
with the delivery of financial statements required under Section ‎6.01,
regardless of whether the Consolidated Fixed Charge Coverage Ratio is then
required to be tested under this Section ‎7.11.
 
7.12  Intentionally Omitted.
 
7.13  Prepayment of Certain Other Indebtedness.  At any time before repayment in
full of all Term Loan and Note Indebtedness and secured Refinancing
Indebtedness, make any voluntary, optional or other non-scheduled payment,
prepayment, redemption or acquisition for value (including without limitation by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due, but excluding (A) any refinancing
thereof permitted under Section 7.03 and (B) any payment made in satisfaction of
the Borrower’s or any Restricted Subsidiary’s obligations with respect to the
conversion or exchange of any debt securities convertible into or exchangeable,
in whole or in part, for shares of capital stock of (or other ownership or
profit interests in) the Borrower or any Restricted Subsidiary, in each case to
the extent that (x) any such payment is made in lieu of fractional shares or (y)
any such payment does not exceed the principal amount of the debt securities in
respect of which the conversion or exchange right has been exercised) of any
unsecured Indebtedness incurred pursuant to Sections ‎7.03(b), ‎7.03(i) (but
only in the case of any such Indebtedness that has a maturity date on or after
the date that is 90 days after the Extended Tranche Maturity Date), ‎7.03(j) or
‎7.03(l), unless the Borrower delivers to the Administrative Agent, on or before
the date on which each such payment is to be made, a certificate of a
Responsible Officer of the Borrower, certifying that no Default exists
immediately before, or would result from, the making of such payment and
attaching calculations:
 
(i)  demonstrating Excess Availability equal to or greater than the greater of
(x) 20% of the Borrowing Base, or (y) $100,000,000, on the date of such payment,
at all times during the six (6) month period preceding the making of such
payment calculated on a pro forma basis as if such payment had been made at the
beginning of such six-month period, and at all times on a projected basis during
the six (6) month period following the making of such payment, and
 
(ii)       demonstrating that the Consolidated Fixed Charge Coverage Ratio, as
of the most recent month-end for which the Required Financial Information has
been delivered, is in an
 
 
 
97

--------------------------------------------------------------------------------

 
 
 
amount greater than 1.00 to 1.00, calculated on a pro forma basis as if such
payment had been made at the beginning of the twelve-month period for which the
Consolidated Fixed Charge Coverage Ratio is calculated; provided that for
purposes of this clause (ii), Consolidated Fixed Charges shall included all
principal payments in respect of Indebtedness (other than obligations under Swap
Contracts) that are made, whether or not due and payable during the applicable
period.
 
Such calculations shall be reasonably detailed and shall be performed using
methodologies reasonably acceptable to the Administrative Agent, based, in the
case of projections, on assumptions certified by a Responsible Officer of the
Borrower as believed by the Borrower in good faith to be reasonable.
 
7.14  Amendments to Term Loan and Note Documents.  Amend the terms of any Term
Loan and Note Document or of documents governing Refinancing Indebtedness, if
such amendment would (i) increase the amount of such Indebtedness except by an
amount equal to reasonable fees and expenses incurred in connection with such
amendment (provided that the Borrower shall be permitted to exercise its option
under Section 2.14 of the Term Loan Credit Agreement to borrow additional
amounts to fund Acquisitions and related transaction costs), (ii) change the
maturity date to a date that is earlier than twelve (12) months after the
Extended Tranche Maturity Date  then in effect, (iii) shorten the average life
to maturity of such Indebtedness, (iv) result in the material terms of such
Indebtedness or of any agreement entered into or of any instrument issued in
connection therewith to be less favorable in any material respect to the Loan
Parties or the Lenders, or (v) contravene the provisions of the Intercreditor
Agreement.
 
7.15  Covenants Relating to MLP Subsidiaries.  The Borrower and its Restricted
Subsidiaries shall be subject to the following covenants relating to MLP
Subsidiaries:
 
(a)  the Borrower shall not permit a MLP GP to engage into any business other
than holding a general partnership interest in a MLP;
 
(b)  neither the Borrower nor any of its Restricted Subsidiaries shall (i)
provide any Guarantee of, or any credit support for, any Indebtedness or other
obligation (contingent or otherwise) of a MLP Subsidiary, or otherwise be
directly or indirectly liable for any Indebtedness or other obligation
(contingent or otherwise) of such MLP Subsidiary, (ii) permit any Indebtedness
or other obligation (contingent or otherwise) of a MLP Subsidiary to be recourse
to the Borrower or any Restricted Subsidiary, (iii) have any direct or indirect
obligation to maintain or preserve the financial condition of such MLP
Subsidiary or to cause any such MLP Subsidiary to achieve any specified level of
operating results, and (iv) permit a Lien on any of its property to secure, or
permit any of its property to be otherwise subject (directly or indirectly) to
the satisfaction of, any Indebtedness or other obligation (contingent or
otherwise), of any MLP Subsidiary;
 
(c)  neither the Borrower nor any of its Restricted Subsidiaries shall permit a
MLP Subsidiary to (i) own any capital stock of or other Equity Interests in the
Borrower or any Restricted Subsidiary, (ii) hold any Indebtedness of the
Borrower or any Restricted Subsidiary, except in the ordinary course of business
but in no event Indebtedness for borrowed money, or (iii) hold any Lien on
property of the Borrower or any Restricted Subsidiary, except in connection with
the ordinary course of business but in no event to secure Indebtedness for
borrowed money.
 
7.16 Certain Undertakings Relating to the Separateness of the MLP and the MLP
Subsidiaries.
 
 
 
98

--------------------------------------------------------------------------------

 
 
 
(a)  Separate Records; Separate Assets.  The Borrower shall, and shall cause the
MLP and the MLP Subsidiaries to, (i) maintain their respective books and records
and their respective accounts separate from those of the Borrower and its
Restricted Subsidiaries, and (ii) maintain their respective financial and other
books and records showing their respective assets and liabilities separate and
apart from those of the Borrower and its Restricted Subsidiaries. The Borrower
shall not commingle or pool, and shall cause the MLP Subsidiaries not to
commingle or pool, their respective funds or other assets with those of any
other Person, except their respective consolidated Subsidiaries, and shall
maintain their respective assets in a manner that is not costly or difficult to
segregate, ascertain or otherwise identify as separate from those of any other
Person.
 
(b)  Separate Name; Separate Credit.  The Borrower shall, and shall cause the
MLP Subsidiaries to, (i) conduct their respective businesses in their respective
own names or in the names of their respective Subsidiaries,  and (ii) generally
hold themselves as entities separate from the Borrower and its Restricted
Subsidiaries. The Borrower shall, and shall cause the MLP Subsidiaries to, (i)
pay their respective obligations and liabilities from their respective own funds
(whether on hand or borrowed), (ii) maintain adequate capital in light of their
respective business operations.
 
(c)  Separate Formalities.  The Borrower shall cause the MLP Subsidiaries to
observe all limited liability company or partnership formalities and other
formalities required by their respective organizational documents and applicable
Law.
 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01  Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a)  Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b)  Specific Covenants.
 
(i) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of (A) Sections ‎6.02(h), ‎6.02(m), ‎6.03(a), ‎6.05(a), ‎6.11,
‎6.14, or Article VII; or (B) Section ‎6.10(a) if (with respect to clause (B)
only) another Event of Default exists at the time of such failure; or
 
(ii) The Borrower fails to perform or observe any term, covenant or agreement
contained in Section ‎6.10(a) and (if no other Event of Default exists at the
time of such failure) such failure continues for ten days; or
 
(iii) The Borrower fails to perform or observe any term, covenant or agreement
contained in Section ‎6.01(a) or ‎6.02(k), or fails to deliver the Compliance
Certificate pursuant to Section ‎6.02(b) concurrently with the delivery of the
financial statements referred to in Section ‎6.01(a), and such failure continues
for fifteen days; or
 
 
 
99

--------------------------------------------------------------------------------

 
 
 
(iv) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Sections ‎6.01(b) or ‎6.01(c), fails to deliver the
Compliance Certificate pursuant to Section ‎6.02(b) concurrently with the
delivery of the financial statements referred to in Sections ‎6.01(b) or
‎6.01(c), or fails to comply with Section ‎6.07 due to a lapse of insurance
coverage at the end of a policy period, and such failure continues for five
days; or
 
(c)  Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
 
(d)  Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)       Cross-Default.
 
(i)  The Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder or Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
 
(ii)  There occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
 
(iii)  An Event of Default as defined in the Term Loan Credit Agreement, the
Senior Secured Note Indenture or the agreements governing Refinancing
Indebtedness shall occur; or
 
(f)  Insolvency Proceedings, etc.  Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 45 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and
 
 
 
100

--------------------------------------------------------------------------------

 
 
 
continues undismissed or unstayed for 45 calendar days, or an order for relief
is entered in any such proceeding; or the Borrower or any of its Subsidiaries
shall take any corporate, partnership or company action in furtherance of the
foregoing; or
 
(g)  Inability to Pay Debts; Attachment.  (i) The Borrower or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
 
(h)  Judgments.  There is entered against the Borrower or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
(i)  ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)  Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in writing the validity or enforceability of any provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(k)  Change of Control.  There occurs any Change of Control; or
 
(l)  Collateral.
 
(i)  Any material provision of any Collateral Document shall for any reason
cease to be valid and binding on or enforceable against the Borrower or any
Subsidiary party thereto or the Borrower or any Subsidiary shall so state in
writing or bring an action to limit its obligations or liabilities thereunder;
or
 
(ii)  Any Collateral Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid security interest in the Collateral
purported to be covered thereby or such security interest shall for any reason
cease to be a perfected security interest with the priority required pursuant to
this Agreement; or
 
(iii)  Any holders of the Term Priority Collateral (or the Term Administrative
Agent) fail to comply with the terms of the Intercreditor Agreement (with
respect to the Term Priority Collateral) in any respect materially adverse to
the Lenders.
 
 
 
101

--------------------------------------------------------------------------------

 
 
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)  declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b)  declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c)  require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof), Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and if the
Loan Parties fail promptly to deposit such Cash Collateral, the Lenders may (and
shall upon the direction of the Administrative Agent upon the request of the
Required Lenders) advance the required Cash Collateral as Base Rate Committed
Loans (whether or not an Overadvance exists or is created thereby or the
conditions in Section ‎4.02 are satisfied); and
 
(d)  exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section ‎8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the provision to Section ‎8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
 
 
102

--------------------------------------------------------------------------------

 
 
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the L/C Issuers in proportion to the
undrawn amounts of Letters of Credit issued by each L/C Issuer to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Sections ‎2.03 and
‎2.20;
 
Sixth, to payment of unpaid Obligations constituting Bank Product Debt, ratably
among the Lender Swap Providers and the Cash Management Banks in proportion to
the respective amounts described in this clause Sixth owed to them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Amounts shall be applied to each category of Obligations set forth above until
full payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to the Administrative Agent or the actual Bank Product Debt as
calculated by the methodology reported to the Administrative Agent for
determining the amount due.  The Administrative Agent shall have no obligation
to calculate the amount to be distributed with respect to any Bank Product Debt,
but may rely upon written notice of the amount (setting forth a reasonably
detailed calculation) from the applicable Lender Secured Parties.  In the
absence of such notice, the Administrative Agent may assume the amount to be
distributed is the Bank Product Amount last reported to it.  The allocations set
forth in this Section are solely to determine the rights and priorities of the
Administrative Agent and Lenders as among themselves, and may be changed by
agreement among them without the consent of any Loan Party.  This Section is not
for the benefit of or enforceable by any Loan Party.
 
Subject to Sections ‎2.03(c) and ‎2.20, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
8.04  Erroneous Application.  The Administrative Agent shall not be liable for
any application of amounts made by it pursuant to Section ‎8.03 in good faith
and, if any such application is subsequently determined to have been made in
error, the sole recourse of any Lender or other Person to which such amount
should have been made shall be to recover the amount from the Person that
actually received it (and, if such amount was received by any Lender, such
Lender hereby agrees to return it).
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01  Appointment and Authority.  (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this
 
 
 
103

--------------------------------------------------------------------------------

 
 
 
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer and shall survive the termination of the Aggregate Commitments
and the repayment, satisfaction or discharge of all the other
Obligations.  Neither Borrower nor any other Loan Party nor any other Person
shall have rights as a third party beneficiary of any of such provisions.  As
between the Loan Parties and the Administrative Agent, any action that the
Administrative Agent may take under any Loan Documents or with respect to any
Obligations shall be conclusively presumed to have been authorized and directed
by the Lenders and shall survive the termination of the Aggregate Commitments
and the repayment, satisfaction or discharge of all the other Obligations.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Lender Swap Provider and
potential Cash Management Bank) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section ‎9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section ‎10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto
 
9.02  Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide cash management services,
products under hedging agreements, commercial credit card and merchant card
services, and other banking products or services, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor (including any fees or other consideration received in
connection therewith) to the Lenders.  In their individual capacity, Bank of
America and its Affiliates may receive information regarding Loan Parties, their
Affiliates and their account debtors (including information subject to
confidentiality obligations), and each Lender agrees that Bank of America and
its Affiliates shall be under no obligation to provide such information to
Lenders, if acquired in such individual capacity and not as Administrative Agent
hereunder.
 
9.03  Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)  shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
 
(b)  shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in
 
 
 
104

--------------------------------------------------------------------------------

 
 
 
the other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and
 
(c)  shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections ‎10.01 and ‎8.02) or (ii) in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04  Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur  any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.05  Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
 
 
105

--------------------------------------------------------------------------------

 
 
 
9.06 Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section ‎10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
9.07  Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
 
 
106

--------------------------------------------------------------------------------

 
 
 
9.08  No Other Duties, etc.  Anything herein to the contrary notwithstanding,
none of the book managers, arrangers or agents, if any, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
 
9.09  Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections ‎2.03(i) and ‎(j), ‎2.09 and ‎10.04) allowed in such judicial
proceeding; and
 
(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections ‎2.09
and ‎10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10  Collateral and Guaranty Matters.
 
(a)  The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion:
 
(i)  to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments, the expiration or termination of all Letters of Credit, and payment
in full of all Obligations (other than contingent indemnification obligations)
under this Agreement and the other Loan Documents, and payment in full of all
other Obligations (as such term is defined for purposes of the Collateral
Documents) that are due and payable or otherwise accrued and owing at or prior
to the time the Obligations under this Agreement are paid, (B) that is sold or
to be sold as part of or in connection with any
 
 
 
107

--------------------------------------------------------------------------------

 
 
 
sale permitted hereunder or under any other Loan Document, or (C) subject to
Section ‎10.01, if approved, authorized or ratified in writing by the Required
Lenders;
 
(ii)  to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) to the holder of any Lien on
such property that is permitted by Sections ‎7.01(i), ‎7.01(s), or ‎7.01(t), (B)
to the holder of any Lien on such property as may be required pursuant to the
Intercreditor Agreement, and (C) at such time as the Intercreditor Agreement is
no longer in effect, to the holder of any Lien on such property that is
permitted by Sections ‎7.01(o) or ‎7.01(u); and
 
(iii)  to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section ‎9.10.
 
(b)  Upon the occurrence and continuance of an Event of Default, the Lenders
agree to promptly confer in order that the Required Lenders or the Lenders, as
the case may be, may agree upon a course of action for the enforcement of the
rights of the Lenders; and the Administrative Agent shall be entitled to refrain
from taking any action (without incurring any liability to any Person for so
refraining) unless and until the Administrative Agent shall have received
instructions from the Required Lenders.  All rights of action under the Loan
Documents and all rights to the Collateral, if any, hereunder may be enforced by
the Administrative Agent and any suit or proceeding instituted by the
Administrative Agent in furtherance of such enforcement shall be brought in its
name as the Administrative Agent without the necessity of joining as plaintiffs
or defendants any other the Lender, and the recovery of any judgment shall be
for the benefit of the Lender Secured Parties subject to the expenses of the
Administrative Agent.
 
(c)  Each Lender authorizes and directs the Administrative Agent to enter into
the Collateral Documents for the benefit of the Lender Secured Parties.  Except
to the extent unanimity is required hereunder, each Lender agrees that any
action taken by the Required Lenders in accordance with the provisions of the
Loan Documents, and the exercise by the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders.
 
(d)   The Administrative Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
 
(e) The Administrative Agent shall have no obligation to any Lender or to any
other Person to assure that the Collateral exists or is owned by any Loan Party
or is cared for, protected, or insured or has been encumbered or that the Liens
granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the rights granted or available to the Administrative Agent
in this Section ‎9.10 or in any of the Collateral Documents; it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, and that the Administrative Agent shall
have no duty or liability to any Lender, other than to act without gross
negligence or willful misconduct.
 
 
 
108

--------------------------------------------------------------------------------

 
 
 
(f)  In furtherance of the authorizations set forth in this Section ‎9.10, each
Lender hereby irrevocably appoints the Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender, (i) to enter into Collateral Documents (including,
without limitation, any appointments of substitute trustees under any Collateral
Document), (ii) to take action with respect to the Collateral and Collateral
Documents to perfect, maintain, and preserve the Lender’s Liens, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in clause (a) hereof.  This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to the Administrative Agent’s power, as attorney, relative
to the Collateral matters described in this Section ‎9.10.  The powers and
authorities herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of the Administrative Agent.  The power of
attorney conferred by this Section ‎9.10(f) is granted for valuable
consideration and is coupled with an interest and is irrevocable so long as the
Obligations, or any part thereof, shall remain unpaid or the Lenders have any
Commitments under the Loan Documents.
 
9.11  Reports.  The Administrative Agent shall promptly forward to each Lender,
when complete, copies of any field audit, examination or appraisal report
prepared by or for the Administrative Agent with respect to any Loan Party or
Collateral (“Report”).  Each Lender agrees (a) that neither Bank of America nor
the Administrative Agent makes any representation or warranty as to the accuracy
or completeness of any Report, and shall not be liable for any information
contained in or omitted from any Report; (b) that the Reports are not intended
to be comprehensive audits or examinations, and that the Administrative Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon the Loan Parties’ books and records as well as upon representations of the
Loan Parties’ officers and employees; and (c) to keep all Reports confidential
and strictly for such Lender’s internal use, and not to distribute any Report
(or the contents thereof) to any Person (except to such Lender’s Participants,
attorneys and accountants) or use any Report in any manner other than
administration of the Loans and other Obligations.  Each Lender agrees to
indemnify and hold harmless the Administrative Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as from any losses, claims,
damages, liabilities and related expense arising as a direct or indirect result
of the Administrative Agent furnishing a Report to such Lender.
 
 
ARTICLE X.
MISCELLANEOUS
 
10.01  Amendments, etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)  waive any condition set forth in Section ‎4.01 without the written consent
of each Lender;
 
(b)  extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section ‎8.02) without the written consent of
such Lender;
 
(c)  postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them)
 
 
 
109

--------------------------------------------------------------------------------

 
 
 
hereunder or under any other Loan Document without the written consent of each
Lender to whom such a payment is to be made;
 
(d)  reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section ‎10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
 
(e)  change Section ‎2.13 or Section ‎8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(f)  change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
(g)  except as provided in Section ‎9.10 and except as required pursuant to the
Intercreditor Agreement, release all or substantially all of the Collateral in
any transaction or series of related transactions, without the written consent
of each Lender; or
 
(h)  release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section ‎9.10 (in which
case such release may be made by the Administrative Agent acting alone);
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section ‎10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
 
 
110

--------------------------------------------------------------------------------

 

 
10.02  Notices; Effectiveness; Electronic Communication.
 
(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i)  if to a Loan Party, the Administrative Agent, the L/C Issuer, or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02, or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such Person in writing to the other parties; and
 
(ii)  if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire, or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such Person in writing to the other parties.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)  Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in their own discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)  The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM
 
 
 
111

--------------------------------------------------------------------------------

 
 
 
THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)  Change of Address, Etc.  The Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
 
(e)  Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including electronic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower agrees to indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All electronic
notices to and other electronic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03  No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges
 
 
 
112

--------------------------------------------------------------------------------

 
 
 
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
10.04  Expenses; Indemnity; Damage Waiver.
 
(a)  Costs and Expenses.  The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
Extraordinary Expenses and other out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b)  Indemnification by the Borrower.  The Borrower agrees to indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
 
 
113

--------------------------------------------------------------------------------

 
 
 
(c)  Reimbursement by Lenders.  To the extent that the Borrower for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section ‎2.12(d).
 
(d)  Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)  Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor accompanied by reasonably
detailed supporting information.
 
(f)  Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
10.05  Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
 
 
114

--------------------------------------------------------------------------------

 
 
 
10.06  Successors and Assigns.
 
(a)  Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section ‎10.06, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section ‎10.06, and
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section ‎10.06, (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section ‎10.06, and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)  Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
(i)  Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
 
 
 
115

--------------------------------------------------------------------------------

 
 
 
(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld,
and shall be deemed given if no objection is made within five Business Days
after written notice to the Borrower of the proposed assignment) shall be
required to the extent set forth in the definition of “Eligible Assignee”;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required to the extent set forth in the definition
of “Eligible Assignee”;
 
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
 
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
 
(iv)  Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)  No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender, or any of its Subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
 
(vi)  Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit, Swing Line Loans and Protective Advances in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee
 
 
 
116

--------------------------------------------------------------------------------

 
 
 
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections ‎3.01, ‎3.04, ‎3.05, and ‎10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)  Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, or any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)  Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section ‎10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections ‎3.01, ‎3.04 and ‎3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section ‎10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section ‎2.13 as though it were a
Lender.
 
(e)  Limitations upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Sections ‎3.01 or ‎3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign
 
 
 
117

--------------------------------------------------------------------------------

 
 
 
Lender if it were a Lender shall not be entitled to the benefits of Section
‎3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section ‎3.01(e) as though it were a Lender.
 
(f)  Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g)  Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)  Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section ‎2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section ‎2.04(c).  Upon the appointment of a successor L/C Issuer and/or
Swing Line Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
10.07  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action
 
 
 
118

--------------------------------------------------------------------------------

 
 
 
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section ‎2.16(c), (ii) any pledge
referred to in Section ‎10.06(f), or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledge
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
10.08  Right of Setoff. If an Event of Default shall have occurred and be
continuing, Administrative Agent, each Lender, the L/C Issuer and each of their
respective Affiliates, is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by Administrative Agent, such Lender, the L/C Issuer or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to Administrative Agent, such Lender, the L/C Issuer or any such Affiliate,
irrespective of whether or not Administrative Agent, such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of Administrative
Agent, such Lender or the L/C Issuer different from the branch or office holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff hereunder, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section ‎2.21 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of Administrative Agent, each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that Administrative Agent, such
Lender, the L/C Issuer or their respective Affiliates may have. Administrative
Agent, each Lender and the L/C Issuer agree to notify the Borrower, and each
Lender
 
 
 
119

--------------------------------------------------------------------------------

 
 
 
shall notify the Administrative Agent, promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
10.09  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10  Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
‎4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.
 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
 
10.11  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
‎10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


 
120

--------------------------------------------------------------------------------

 
 
10.13  Replacement of Lenders.  If any Lender requests compensation under
Section ‎3.04, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section ‎3.01, or if any Lender is a Defaulting Lender, or if the Borrower
has the right to replace a Lender pursuant to Section ‎10.01 or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section ‎10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section ‎10.06(b);
 
(b)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section ‎3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c)  in the case of any such assignment resulting from a claim for compensation
under Section ‎3.04 or payments required to be made pursuant to Section ‎3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d)  such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14  Governing Law; Jurisdiction; etc.
 
(a)  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)  SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
 
 
 
121

--------------------------------------------------------------------------------

 
 
 
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)  WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)  SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION ‎10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lenders and the Arranger are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Lenders and the Arranger, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Lenders and the Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) none of the Administrative Agent, any Lender or the
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, any Lender or the Arranger has
 
 
 
122

--------------------------------------------------------------------------------

 
 
 
any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Lenders and the Arranger with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
10.17  USA Patriot Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
10.18  OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
 
(a)  EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS
MAY BE CREATED ON THE COLLATERAL PURSUANT TO THE TERM LOAN AND NOTE DOCUMENTS,
WHICH LIENS ON THE REVOLVER PRIORITY COLLATERAL SHALL BE REQUIRED TO BE
SUBORDINATED AND JUNIOR TO THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.  NOTWITHSTANDING
ANYTHING HEREIN OR IN ANY LOAN DOCUMENT TO THE CONTRARY, THE LIENS AND SECURITY
INTEREST GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE VARIOUS LOAN
DOCUMENTS AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT
PURSUANT TO THE LOAN DOCUMENTS ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.  THE INTERCREDITOR AGREEMENT ALSO CONTAINS CERTAIN
PROVISIONS PROVIDING FOR RELEASES OF COLLATERAL PURSUANT TO THE LOAN DOCUMENTS
IN THE EVENT THAT SUCH COLLATERAL IS RELEASED PURSUANT TO THE TERM LOAN AND NOTE
DOCUMENTS.  PURSUANT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, IN THE EVENT
OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE
LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
 
(b)  EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO
THE INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE ALL ACTIONS
(AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE
WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
 
(c)  THE PROVISIONS OF THIS SECTION 10.18 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.  REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL THE TERMS AND CONDITIONS
THEREOF.  EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE INTERCREDITOR AGREEMENT.
 
 
 
123

--------------------------------------------------------------------------------

 
 
 
(d)  Administrative Agent shall notify the Lenders of any amendment,
modification or waiver of the Intercreditor Agreement.
 

 
10.19
Intentionally Omitted.

 

 
10.20
Intentionally Omitted.

 

 
10.21
ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 
 
 
124

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
[Signature pages have been intentionally omitted in
connection with this copy of the Credit Agreement]

 
 
 
 
 
 
 
 
 
 
Signature Page to Revolving Credit Agreement
(Western Refining, Inc.)
 
 

--------------------------------------------------------------------------------

 